Exhibit 10.2

 

EXECUTION

 

FHLMC Approved Form

 

[Osprey TEBs]

 

REIMBURSEMENT, PLEDGE AND SECURITY AGREEMENT


between


FEDERAL HOME LOAN MORTGAGE CORPORATION


and


CENTERLINE SPONSOR 2007-1 SECURITIZATION, LLC
as Sponsor


Relating to


Freddie Mac
Multifamily Variable Rate Certificates
Series M012 and Series M013

and

Freddie Mac
Taxable Multifamily Variable Rate Certificates
Series M014


Dated as of December 1, 2007

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS AND INTERPRETATION

 

 

 

Section 1.1

Definitions

2

Section 1.2

Interpretation

12

 

 

 

ARTICLE II

 

 

 

ASSUMPTIONS, REPRESENTATIONS, COVENANTS,

WARRANTIES AND CONDITIONS

 

 

 

Section 2.1

Assumptions

12

Section 2.2

Other Representations and Warranties by the Sponsor and Representations and
Warranties by Freddie Mac

24

Section 2.3

Conditions

25

Section 2.4

Consequences of Inaccuracies

27

 

 

 

ARTICLE III

COVENANTS OF THE SPONSOR

 

 

 

Section 3.1

Freddie Mac Closing Fee and Closing Expenses

29

Section 3.2

Reimbursement of Credit Advances

29

Section 3.3

Scheduled Payments and Deposits

30

Section 3.4

Reimbursement of Liquidity Advances

30

Section 3.5

Payment of Costs, Fees and Expenses

31

Section 3.6

Application and Timing of Payments

32

Section 3.7

Computation of Fees

33

Section 3.8

Prepayment Premium

33

Section 3.9

Substitution of Credit Enhancement or Liquidity Facility

33

Section 3.10

[Reserved]

33

Section 3.11

Remarketing Agent for the Class A Certificates

33

Section 3.12

Indemnification

33

Section 3.13

Freddie Mac Not Liable

35

Section 3.14

Pledged Class A Certificates and Class B Certificates

36

Section 3.15

Other Covenants of Sponsor

36

Section 3.16

Liability of the Sponsor

36

Section 3.17

Waivers and Consents

37

Section 3.18

Subrogation

38

Section 3.19

Rate Resets

38

Section 3.20

Quality Control Packages

38

Section 3.21

Stabilization Escrow Obligations

38

 

--------------------------------------------------------------------------------


 

ARTICLE IV

[RESERVED]

 

 

 

ARTICLE V

SPECIAL SERVICING

 

 

 

Section 5.1

Special Servicing Rights

38

Section 5.2

Sponsor Option

39

Section 5.3

Special Servicing Procedures

39

Section 5.4

Servicing Limitations

43

 

 

 

ARTICLE VI

UNIFORM COMMERCIAL CODE SECURITY AGREEMENT

 

 

 

ARTICLE VII

REMEDY EVENTS; REMEDIES

 

 

 

Section 7.1

Remedy Events

43

Section 7.2

Remedies; Waivers

45

Section 7.3

Release Events; Bond Purchase Loans

47

Section 7.4

No Remedy Exclusive

49

 

 

 

ARTICLE VIII

 

 

 

PLEDGE, SECURITY AND CUSTODY OF PLEDGED SECURITY COLLATERAL

 

 

 

Section 8.1

Pledged Security Collateral; Taxable Collateral

50

Section 8.2

Delivery of Pledged Security Collateral

50

Section 8.3

Amounts Received on Class B Certificates and Pledged Class A Certificates

50

Section 8.4

Amounts Received on Purchased Bonds

51

Section 8.5

Release of Purchased Bonds

52

Section 8.6

Release of Class B Certificates and Pledged Class A Certificates

52

Section 8.7

Loss to Pledged Security Collateral

53

Section 8.8

Use of Proceeds Arising from Redemption of Class B Certificates; Special
Adjustment Events

53

Section 8.9

Ownership Restrictions

53

Section 8.10

Representations and Warranties of the Sponsor to the Pledge Custodian

53

Section 8.11

Custody Account

54

Section 8.12

Appointment and Powers of the Pledge Custodian

54

Section 8.13

Successor Pledge Custodian

55

Section 8.14

Qualifications of Pledge Custodian

56

Section 8.15

[Reserved]

56

Section 8.16

No Additional Waiver Implied by One Waiver

56

Section 8.17

Cooperation

57

Section 8.18

Termination

57

Section 8.19

Transfers

57

 

ii

--------------------------------------------------------------------------------


 

ARTICLE IX

MISCELLANEOUS

 

 

 

Section 9.1

Counterparts

58

Section 9.2

Amendments, Changes and Modifications

58

Section 9.3

Payment Procedure

58

Section 9.4

Payments on Business Days

58

Section 9.5

Governing Law; Severability

58

Section 9.6

Notices

59

Section 9.7

Further Assurances and Corrective Instruments

60

Section 9.8

Term of this Agreement

61

Section 9.9

Assignments; Transfers; Third-Parties Rights

61

Section 9.10

Headings

61

Section 9.11

Limitation on Personal Liability

61

Section 9.12

Consent of Freddie Mac

62

Section 9.13

Disclaimer; Acknowledgments

62

Section 9.14

Entire Agreement

62

Section 9.15

Survival of Representation and Warranties

62

Section 9.16

Waiver of Claims

62

Section 9.17

Waivers of Jury Trial

62

 

 

 

Schedule A:

Mortgaged Properties

 

Schedule A-1:

Pool 12 Bonds

 

Schedule A-2:

Pool 13 Bonds

 

Schedule A-3:

Taxable Pool 14 Bonds

 

Schedule B:

Non-Stabilized Mortgaged Properties

 

Schedule C:

[Reserved]

 

Schedule D:

Qualifications to Assumptions

 

Schedule E:

Quality Control Documents

 

Schedule F:

Insurance Requirements

 

Schedule G:

Insurer Rating Requirements

 

Schedule H:

Stabilization Standards

 

Schedule I:

Subordinate Debt Standards

 

 

iii

--------------------------------------------------------------------------------


 

REIMBURSEMENT, PLEDGE AND SECURITY AGREEMENT

 

THIS REIMBURSEMENT, PLEDGE AND SECURITY AGREEMENT dated as of December 1, 2007
(as amended, modified or supplemented from time to time, this “Agreement”) by
and between the FEDERAL HOME LOAN MORTGAGE CORPORATION (together with its
permitted successors and assigns, “Freddie Mac”), a shareholder-owned
government-sponsored enterprise organized and existing under the laws of the
United States, and CENTERLINE SPONSOR 2007-1 SECURITIZATION, LLC, a Delaware
limited liability company, as Sponsor (together with its permitted successors
and assigns, the “Sponsor”).

 

R E C I T A L S:

 

1.             Pursuant to the Bond Exchange Agreement, Freddie Mac has agreed
to exchange the Certificates designated Series M012, M013 and M014 issued by
Freddie Mac as described on the cover page of this Agreement for the following
multifamily housing revenue bonds (collectively, the “Bonds”):  (a) tax-exempt
bonds listed on Schedule A-1 (the “Pool 12 Bonds”), (b) tax-exempt bonds listed
on Schedule A-2 (the “Pool 13 Bonds”, and collectively with the Pool 12 Bonds,
the “Tax-Exempt Bonds”), and (c) certain related taxable bonds (as listed on
Schedule A-3, the “Taxable Pool 14 Bonds”).

 

2.             Freddie Mac is depositing the Pool 12 Bonds, the Pool 13 Bonds
and Taxable Pool 14 Bonds pursuant to the terms of three separate
Series Certificate Agreements, each respectively dated as of the date hereof
(together with the Standard Terms incorporated therein, each a
“Series Certificate Agreement” and, collectively, the “Certificate Agreement”),
between Freddie Mac, in its corporate capacity and Freddie Mac as
Administrator.  Separate Series of Class A Certificates and Class B Certificates
are being issued pursuant to each Series Certificate Agreement.  Each Series of
Certificates represents an ownership interest in the related underlying Bonds
deposited pursuant to the related Series Certificate Agreement.  Each Class of
Certificates has certain specified rights with respect to the related underlying
Bonds as provided therein.

 

3.             As further described in the Bond Exchange Agreement, each series
of Class A Certificates has been transferred to the Transferors identified in
the Bond Exchange Agreement for subsequent placement and sale pursuant to the
terms of each related Remarketing Agreement.

 

4.             As further described in the Bond Exchange Agreement, each series
of Class B Certificates has been subsequently transferred to the Sponsor.

 

5.             Pursuant to each Series Certificate Agreement and this Agreement,
at the request of the Sponsor, Freddie Mac has agreed to provide the Credit
Enhancement and the liquidity support with respect to the Class A Certificates
issued thereunder and the related Bonds on the terms provided in each
Series Certificate Agreement.

 

6.             The Sponsor will pledge the Class B Certificates to Freddie Mac
as a portion of the security for its obligations to Freddie Mac hereunder in
connection with Freddie Mac’s provision of such Credit Enhancement and liquidity
support.

 

7.             The Sponsor’s obligations under this Agreement are secured by
(i) a pledge of the Class B Certificates and any Pledged Class A Certificates
purchased pursuant to Section 6.06 of

 

--------------------------------------------------------------------------------


 

the Series Certificate Agreement and held for the benefit of Freddie Mac
pursuant to Article VIII and (ii) a pledge of any Purchased Bonds held for the
benefit of Freddie Mac pursuant to Article VIII and (iii) a pledge of the
Stabilization Collateral delivered to and pledged to Freddie Mac by the Sponsor
pursuant to the Stabilization Guaranty, Escrow and Security Agreement in
connection with those Mortgaged Properties that have not achieved
Stabilization.  In addition, the Sponsor will cause Freddie Mac to be appointed
as Bondholder Representative under the Bond Documents and the Bond Mortgage
Documents contemporaneous with the execution hereof for all Bonds.

 

8.             As a further condition to Freddie Mac’s provision of its Credit
Enhancement and liquidity support, the Sponsor has also arranged to be delivered
for the benefit of Freddie Mac (i) the Guaranty, (ii) the Parent Guaranty,
(iii) the Parent Stabilization Guaranty and (iv) the Stabilization Guaranty,
Escrow and Security Agreement.

 

NOW, THEREFORE, in consideration of the Recitals and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
intending to be legally bound, Freddie Mac and the Sponsor do hereby agree as
follows:

 

ARTICLE I

DEFINITIONS AND INTERPRETATION

 

Section 1.1            Definitions.  All initially capitalized terms included in
the Recitals above and not specifically defined in this Agreement shall have the
meanings therefor contained in Exhibit A to each Series Certificate Agreement,
the Servicing Agreement or the Bond Exchange Agreement.  Unless otherwise
expressly provided in this Agreement or unless the context clearly requires
otherwise, the following terms shall have the respective meanings set forth
below for all purposes of this Agreement.

 

“Administrator” means Freddie Mac in its capacity as Administrator under the
applicable Series Certificate Agreement, and its successors or assigns in such
capacity.

 

“Administrator Fee” means the monthly fee payable to Freddie Mac for serving as
Administrator as specified in each applicable Series Certificate Agreement,
equal to one-twelfth of 0.01% (1 basis point) per annum of the outstanding
principal balance of each Bond Mortgage Loan held in the applicable Series Pool.

 

“Advance” means either a Credit Advance or a Liquidity Advance.

 

“Allocable Expense Amount” has the meaning set forth in Section 8.3(c).

 

“Agreement” means this Reimbursement, Pledge and Security Agreement, as the same
may be amended, modified or supplemented from time to time.

 

“Asset Resolution” means, with respect to an issue of Specially Serviced Bonds,
(i) the sale of the related Mortgaged Property at Foreclosure or thereafter,
(ii) the sale of such issue of Specially Serviced Bonds, or (iii) the execution
of a workout agreement pursuant to which the related Bond Mortgage Loan and
Bonds are modified.

 

2

--------------------------------------------------------------------------------


 

“Bank Credit Facility” means that certain revolving credit and term loan
facility among, inter alia, Bank of America, N.A., as lender and administrative
agent, for the benefit of Parent Guarantor and Centerline Capital Group, Inc.,
as borrowers, pursuant to a Revolving Credit and Term Loan Agreement, dated as
of December 27, 2007, as the same may be renewed, extended, expanded, modified,
amended or supplemented from time to time.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now or hereafter in effect, or any successor statute.

 

“Bondholder Representative” shall mean Freddie Mac as “majority owner” of the
Bonds under the Bond Documents.

 

“Bond Documents” means, with respect to any Bond or Underlying Bond, the trust
indenture, ordinance, resolution and any other agreements or instruments
pursuant to which such Bond or Underlying Bond, as applicable, has been issued
or secured (including any loan agreement, note, mortgage, deed of trust or any
rate cap or interest rate protection agreement delivered to the applicable Bond
Trustee) or governing the operation of the Project financed by such Bond as the
same may be amended or supplemented from time to time.

 

“Bond Event of Default” means, with respect to an issue of Bonds, the occurrence
of a default under the related Bond Documents or Bond Mortgage Documents
(following any applicable grace period or notice and cure period but only to the
extent provided in the related Bond Documents or Bond Mortgage Documents).

 

“Bond Exchange Agreement” means the Bond Exchange and Sale Agreement dated as of
the Closing Date among Freddie Mac, the Sponsor and each Transferor, as amended,
supplemented or restated.

 

“Bond Mortgage” means, with respect to each Project, the multifamily deed of
trust or mortgage, as applicable, assignment of rents, security agreement and
fixture filing delivered on the closing date for the related Bonds or Underlying
Bonds, as applicable, together with all riders and addenda, from the Owner of
the Project granting a first priority mortgage and security interest in the
Project to secure the repayment of the Bond Mortgage Loan, which Bond Mortgage
has been assigned by the Issuer to the Bond Trustee pursuant to the Indenture.

 

“Bond Mortgage Loan” means, with respect to each issue of Bonds, the loan by the
Issuer to the Owner with respect to the Project in an amount equal to the
aggregate principal amount of such issue of Bonds.

 

“Bond Mortgage Documents” means, with respect to each Bond Mortgage Loan, the
Bond Mortgage, the Bond Mortgage Note, the LURA, the Loan Agreement and any
related documents evidencing the obligations of the Owner under the Bond
Mortgage Note or securing payment or performance of such obligations or
otherwise pertaining to such obligations, including any HUD Document, as each
such document, agreement or instrument may be amended, modified or supplemented
from time to time.

 

“Bond Mortgage Note” means, with respect to each Bond Mortgage Loan, the
promissory note from the Owner to the Issuer, including all riders and addenda,
evidencing the Owner’s obligation to repay the Bond Mortgage Loan, as the same
may be amended, modified or

 

3

--------------------------------------------------------------------------------


 

supplemented from time to time, which Bond Mortgage Note has been assigned by
the Issuer to the Bond Trustee.

 

“Bond Purchase Loan” shall have the meaning set forth in Section 7.3(b).

 

“Bonds” means collectively the Pool 12 Bonds, the Pool 13 Bonds and the Taxable
Pool 14 Bonds.

 

“Certificates” means the Class A Certificates and the Class B Certificates.

 

“Class A Balance” shall have the meaning set forth in Section 7.3(b).

 

“Class A Certificates” means the senior certificates designated as such and
issued pursuant to each Series Certificate Agreement, evidencing an undivided
ownership interest in the related Bonds.

 

“Class B Beneficial Owners” means the Sponsor, any transferee from the Sponsor
or any other Person so long as it owns a beneficial interest in any Class B
Certificate.

 

“Class B Certificates” means the subordinate certificates designated as such and
issued pursuant to each Series Certificate Agreement, evidencing an undivided
ownership interest in the related Bonds.

 

“Closing Date” means the date each Series Certificate Agreement is executed and
delivered by Freddie Mac in its corporate capacity and as Administrator
thereunder.

 

“Credit Advance” means any advance by Freddie Mac under this Agreement or any
Series Certificate Agreement, including but not limited to (i) an advance to pay
principal on any Bond or interest distributable with respect to any Class A
Certificates, (ii) any advance pursuant to Section 2.4(d) to cure an Inaccuracy,
(iii) any advance in connection with a Mandatory Tender Event pursuant to
Sections 6.04(a), (c) or (h) of any Series Certificate Agreement relating to a
Liquidity Provider Termination Event, the Credit Enhancement Termination Date or
a Clean-Up Event, or in connection with an Optional Disposition Right pursuant
to Section 7.05 of any Series Certificate Agreement, (iv) an advance in
connection with a Release Event pursuant to Section 3.08 of any
Series Certificate Agreement, (v) any advance in connection with an Enforcement
Action and (vi) an advance to pay any portion of the Fee Component or any other
fee due and owing that the Sponsor fails to cause to be paid in accordance with
the Sponsor Documents, the non-payment of which jeopardizes the security pledged
hereunder.

 

“Credit Enhancement” has the meaning set forth in each Series Certificate
Agreement.

 

“Custody Account” means an account in the name of the Pledge Custodian, as
collateral agent for Freddie Mac, as further described in Section 8.11.

 

“Data Tape” means the data tape dated December 20, 2007 submitted by or on
behalf of the Sponsor to Freddie Mac with respect to the Bonds and the Mortgaged
Properties.

 

4

--------------------------------------------------------------------------------


 

“Default Rate” means the base rate or prime rate of Citibank, N.A. until such
time as another “Money Center” bank is designated by Freddie Mac in its
discretion by notice to the Sponsor, plus two percent (2%).

 

“Delegated Guide” means the Freddie Mac Delegated Underwriting for Targeted
Affordable Housing Guide, as amended or supplemented from time to time.

 

“Discount Rate” means for purposes of calculating the Prepayment Premium under
(i) Section 2.4(c), a rate (determined at the time the Prepayment Premium is
due) equal to the yield on the U.S. Treasury Security due June 15, 2022 and
(ii) Section 3.8, a rate (determined at the time the Prepayment Premium is due)
equal to the yield on the U.S. Treasury Security due five years after the date
of determination or such lesser period as provided in Section 3.8; or in the
case of either clause (i) or (ii) above, if such U.S. Treasury Security is not
available, the U.S. Treasury Security due on the closest date after the
applicable date.  In the event that no yield is published on the applicable date
for the Treasury Security used to determine the Discount Rate, Freddie Mac, in
its discretion, shall select the non-callable Treasury Security maturing in the
same year as the Treasury Security specified above with the lowest yield
published in The Wall Street Journal as of the applicable date.  If publication
of such yields in The Wall Street Journal is discontinued for any reason,
Freddie Mac shall select a security with comparable coupon and term to the
Treasury Security used to determine the Discount Rate.  The selection of an
alternate security pursuant to this paragraph shall be made in Freddie Mac’s
discretion.

 

“Enforcement Action” means, with respect to any Mortgaged Property, the
advertising of or commencement of any foreclosure or trustee’s sale proceedings,
the exercise of any power of sale, the obtaining of or seeking of the
appointment of a receiver, the taking of possession or control or the collecting
of rents, the commencement of any suit or other legal, administrative, or
arbitration proceeding against the Mortgaged Property or the Owner based upon
any of the Bond Mortgage Documents, or the taking of any other enforcement or
remedial action against the Owner arising under or connected with the Mortgaged
Property.

 

“Fee Component” means, with respect to each Bond Mortgage Loan, the regular,
ongoing fees due from time to time to the Issuer, the Bond Trustee and the
rebate analyst, as such fees are set forth in the applicable Bond Documents.

 

“Foreclosure” shall be deemed to have occurred when title to the Mortgaged
Property encumbered by a Bond Mortgage is acquired in the name of the Bond
Trustee, Freddie Mac, the Special Servicer, or the designee of any such party or
in a third party purchaser’s name through foreclosure or deed-in-lieu.

 

“Freddie Mac” means the Federal Home Loan Mortgage Corporation, a
shareholder-owned government-sponsored enterprise organized and existing under
the laws of the United States, and its successors.

 

“Freddie Mac Fee” means an amount equal to 0.25% (25 basis points) per annum of
the Current Certificate Balance of the Class A Certificates, payable as provided
in Section 3.3; provided upon and after the delivery of any confirming credit
facility by the Sponsor as provided in Section 4.12 of each Series Certificate
Agreement, such amount shall be 0.05% (5 basis points) per annum.

 

5

--------------------------------------------------------------------------------


 

“Freddie Mac Purchase Notice” has the meaning set forth in Section 7.3(b).

 

“Freddie Mac Reimbursement Amount” means the amounts that the Sponsor is
required (subject to Section 9.11 hereof) to cause to be paid to Freddie Mac
pursuant to this Agreement to reimburse Freddie Mac for any Advances, which
amounts shall be equal to the sum of all Advances not previously reimbursed on
behalf of the Sponsor, together with any interest thereon, late charges, default
interest and other amounts payable to Freddie Mac under this Agreement (except
any share of collected late charges that the Servicer is entitled to retain as
additional servicing compensation) as a result of a default under the Owner
Documents, and shall be paid as provided in Sections 3.2, 3.3 and 3.4 of this
Agreement.

 

“Government Obligations” means direct and general obligations of the United
States of America or obligations of any agency or instrumentality of the United
States of the payment of the principal and interest of which are guaranteed by
the full faith and credit of the United States of America.

 

“Guarantor” means Centerline Guarantor LLC, and its permitted successors and
assigns under the Guaranty.

 

“Guaranty” means the Limited Support Agreement dated as of the date hereof
between Guarantor and Freddie Mac, as amended, supplemented or restated.

 

“Guide” means the Freddie Mac Multifamily Seller/Servicer Guide, as amended from
time to time.

 

“Guidelines” means the Freddie Mac Multifamily Forward Commitment External
Guidelines and Procedures - Full Delegation, as amended and supplemented from
time to time.

 

“HUD Document” means, with respect to any Mortgaged Property, any interest rate
reduction payment agreement, housing assistance payment agreement or the similar
document delivered by or on behalf of the Department of Housing and Urban
Development to provide support for rent or mortgage loan payments.

 

“Inaccuracy” shall have the meaning set forth in 2.4(a).

 

“Indenture” means, with respect to each issue of Bonds, the Trust Indenture or
the Indenture of Trust, as applicable, between the Issuer and Bond Trustee or
the Resolution of the Issuer pursuant to which the Bonds are issued and secured,
as the same may be amended, modified or supplemented from time to time.

 

“Issuer” means, with respect to each issue of Bonds, the governmental entity
that issued such Bonds, and its successors.

 

“Liquidity Advance” means an advance by Freddie Mac pursuant to the terms of the
applicable Series Certificate Agreement to pay the Purchase Price of any Class A
Certificates tendered optionally by Class A Certificateholders pursuant to
Section 6.03 of such Series Certificate Agreement or subject to Mandatory Tender
in connection with the establishment of a Term Effective Date or a Reset Rate
Method Change Date pursuant to Section 6.04(d), (e) or (f) of such
Series Certificate Agreement that have not been remarketed by the Remarketing
Agent

 

6

--------------------------------------------------------------------------------


 

pursuant to the applicable Remarketing Agreement and such Series Certificate
Agreement and therefore, with respect to which there are no proceeds of
remarketing.

 

“Liquidity Commitment” has the meaning set forth in each Series Certificate
Agreement.

 

“Liquidity Commitment Termination Date” means, with respect to any applicable
Series Certificate Agreement, the earlier of (i) the date that the Reset Rate
Method for the Class A Certificates is changed to the Term Reset Rate Method for
a term interval that ends on the latest maturity date of the Bonds, (ii) the
termination of the Series pursuant to Article XIII of the Standard Terms,
(iii) the occurrence of a Tender Option Termination Event with respect to all of
the Certificates, (iv) the date on which the Class A Certificates have been
redeemed in full or (v) the Credit Enhancement Expiration Date.

 

“Liquidity Facility” has the meaning set forth in each Series Certificate
Agreement.

 

“Liquidity Rate” means the base rate or prime rate of interest of Citibank, N.A.
until such time as another “Money Center” bank is designated by Freddie Mac in
its discretion by notice to the Sponsor.

 

“Losses” shall have the meaning set forth in Section 3.12.

 

“LURA” shall have the meaning set forth in Section 2.1(gg).

 

“Moody’s” means Moody’s Investors Service, Inc., a corporation organized and
existing under the laws of the State of Delaware, and its successors and
assigns, if such successors and assigns shall continue to perform the functions
of a securities rating agency.

 

“Mortgage Default” means the occurrence with respect to any of the Bond Mortgage
Documents of a monetary Event of Default (as defined in the Bond Mortgage
Documents) or any other Event of Default under the Owner Documents of which the
Sponsor has actual knowledge.

 

“Mortgaged Property” means any of the properties listed as a Mortgaged Property
in Schedule A attached hereto.

 

“Non-Stabilized Mortgaged Property” means any Mortgaged Property with respect to
which Stabilization has not occurred.  Non-Stabilized Mortgaged Properties as of
the Closing Date are listed on Schedule B.

 

“Obligations” means the obligations of the Sponsor (a) to pay or cause to be
paid all amounts, including fees, costs, charges and expenses payable under this
Agreement and (b) to observe and perform each of the terms, conditions and
provisions of the Sponsor Documents.

 

“Offering Circular” means in each case, the preliminary and final Offering
Circular (together with the related Offering Circular Supplement) related to the
sale of each Series of Class A Certificates.

 

“Owner” means, with respect to each Mortgaged Property, the owner of such
Mortgaged Property, and any successor owner of the Mortgaged Property.

 

7

--------------------------------------------------------------------------------


 

“Owner Documents” means, with respect to each Bond Mortgage Loan, the Bond
Documents and the Bond Mortgage Documents.

 

“Parent Guaranty” means the Limited Support Agreement dated as of the date
hereof between the Parent Guarantor and Freddie Mac, as amended, supplemented or
restated.

 

“Parent Stabilization Guaranty” means the Stabilization Limited Support
Agreement dated as of the date hereof between the Parent Guarantor and Freddie
Mac, as amended, supplemented or restated.

 

“Parent Guarantor” means Centerline Holding Company, and its permitted
successors and assigns under the Parent Guaranty and the Parent Stabilization
Guaranty.

 

“Person” means an individual, estate, trust, corporation, partnership, limited
liability company or any other organization or entity (whether governmental or
private).

 

“Placement Agent” means Morgan Stanley & Co. Incorporated, as placement agent
for each series of the Class A Certificates pursuant to each Remarketing
Agreement.

 

“Placement Agreement” means the Certificate Placement Agreement dated as of the
Closing Date among the Placement Agent, Freddie Mac and Centerline Holding
Company, as amended, supplemented or restated.

 

“Pledge Custodian” means Freddie Mac, or any successor thereto as provided in
Article VIII.

 

“Pledged Class A Certificate” means (i) any Class A Certificate following an
optional tender by its Holder or the exercise by such Holder of its Optional
Disposition Right during the period from and including the date of its purchase
by the Administrator on behalf of and as agent for the Sponsor with an Advance
under Section 6.01(b) of the applicable Series Certificate Agreement, but
excluding the date on which such Class A Certificate is remarketed to any person
other than Freddie Mac, the Sponsor or any Affiliate of the Sponsor, (ii) any
Class A Certificate purchased by the Sponsor in connection with a Special
Adjustment Event and pledged to Freddie Mac pursuant to this Agreement and
(iii) any Class A Certificate purchased by the Administrator on behalf of and as
agent for the Sponsor from monies paid by Freddie Mac pursuant to the Liquidity
Facility following the occurrence of a Mandatory Tender Event.

 

“Pledged Security Collateral” has the meaning set forth in Section 8.1.

 

“Pool 12 Bonds” means the tax-exempt multifamily housing revenue bonds listed on
Schedule A-1.

 

“Pool 13 Bonds” means the tax-exempt multifamily housing revenue bonds listed on
Schedule A-2.

 

“Prepayment Premium” means with respect to any event identified in
Section 2.4(c) during the 15 year period commencing on the Closing Date, and
with respect to Section 3.8, a period of five years or such lesser period
remaining until the Credit Enhancement Expiration Date, an amount equal to the
present value (discounted at the applicable Discount Rate) of the

 

8

--------------------------------------------------------------------------------


 

monthly payments of the Freddie Mac Fee that would have been earned assuming
scheduled principal payments of the Bonds during the remainder of the applicable
period had such event not occurred.

 

“Purchase Date” means (a) during the Weekly Reset Period, any Business Day
specified by a Class A Certificateholder as the date on which Class A
Certificates owned by such Class A Certificateholder are to be purchased in
accordance with the provisions of Section 6.03 of either Series Certificate
Agreement, (b) any date on which the Class A Certificates are subject to
mandatory tender in accordance with the provisions of Section 6.04 of either
Series Certificate Agreement and (c) any date on which the Class A Certificates
are subject to optional disposition in accordance with the provisions of
Section 7.05 of either Series Certificate Agreement.

 

“Purchased Bond” means a Bond purchased by Freddie Mac on behalf of the Sponsor
from monies paid by Freddie Mac pursuant to the Credit Enhancement following the
occurrence of a Release Event or delivered to the Pledge Custodian pursuant to
Section 8.6 or Section 8.8 hereof.

 

“Purchase Price” means, with respect to any Class A Certificate required to be
purchased pursuant to Section 6.06 of any Series Certificate Agreement, the
balance of such Class A Certificate plus interest accrued thereon to the
Purchase Date.

 

“Quality Control Package” means the documents and reports submitted by or on
behalf of the Sponsor to Freddie Mac listed on Schedule E in connection with the
Underwriting of a Bond Mortgage Loan and a Mortgaged Property.

 

“Rating Agency” means Moody’s or S&P or any other nationally recognized rating
agency maintaining a rating on the Class A Certificates.

 

“Remarketing Agent” means Morgan Stanley & Co. Incorporated, as remarketing
agent under each applicable Remarketing Agreement, and any successor in such
capacity.

 

“Remarketing Agreement” means each Certificate Remarketing Agreement dated as of
the date hereof among the Sponsor, Freddie Mac and the Remarketing Agent, with
respect to the Class A Certificates, as amended or supplemented.

 

“Remedy Event” means the occurrence of an event as described in Section 7.1.

 

“Repurchase Inaccuracy” means an Inaccuracy relating to an assumption described
in Section 2.1(d)(vii), 2.1(d)(viii), 2.1(d)(x), 2.1(h)(2) or 2.1(x)(ii) and the
event described in the last paragraph of Section 3.12(b).

 

“Required Stabilization Date” means December 1, 2012; provided such date may be
extended for two additional one-year periods upon the written request of the
Sponsor to Freddie Mac if immediately prior to the beginning of each requested
one-year extension period, (i) the aggregate outstanding principal amount of
Bonds relating to Non-Stabilized Mortgaged Properties does not exceed (in the
case of the first requested extension) $800,000,000, and does not exceed (in the
case of any second requested extension) $500,000,000, and (ii) the amount held
by Freddie Mac pursuant to the Stabilization Guaranty, Escrow and Security
Agreement

 

9

--------------------------------------------------------------------------------


 

(including Sponsor contributions) equals at least 4.5% of such aggregate
outstanding principal amount of Bonds relating to Non-Stabilized Mortgaged
Properties.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.

 

“Series Certificate Agreement” means each Series Certificate Agreement as
defined in Recital 2 hereof, as amended or supplemented.

 

“Series Pool” means a discrete pool formed by Freddie Mac consisting of Assets
with respect to which Freddie Mac has elected partnership status, as set forth
in each Series Certificate Agreement.

 

“Servicer” means the eligible servicing institution designated by Freddie Mac,
or its successor, as servicer of each Bond Mortgage Loan and the Bonds. 
Initially, Centerline Mortgage Capital Inc. shall serve as the Servicer. 
Pursuant to the terms of the Servicing Agreement, the Servicer may appoint a
Sub-Servicer to perform its duties, and as of the Closing Date, has appointed
Centerline Servicing Inc. in such capacity.

 

“Servicer’s Institutional Underwriting Standards” means the rules, underwriting
model, analytical and due diligence requirements, risk evaluation and risk
mitigation practices that Servicer and its affiliates, from time to time,
adheres to when originating mortgage loans and properties comparable to the Bond
Mortgage Loans and the Mortgaged Properties.  With respect to all of the
Stabilized Mortgaged Properties and with respect to Non-Stabilized Mortgaged
Properties relating to Bonds issued on or before June 30, 2005, the reference to
“Servicer’s Institutional Underwriting Standards” shall refer to such standards
as in effect on the date hereof.  With respect to Non-Stabilized Mortgaged
Properties relating to Bonds issued after June 30, 2005, the reference to
“Servicer’s Institutional Underwriting Standards” shall refer to such standards
as in effect at the time of issuance of such Bonds.

 

“Servicing Agreement” means the Servicing Agreement dated as of the date hereof
between the Servicer and Freddie Mac concerning the servicing and special
servicing of the Bond Mortgage Loans and the Bonds, as the same may be amended
from time to time, including any replacement Servicing Agreement entered into
with a successor servicer.

 

“Servicing Fee” means the monthly fee due the Servicer under the Servicing
Agreement in an amount equal to one-twelfth of 0.05% (5 basis points) per annum
of the outstanding principal balance of each Bond Mortgage Loan.

 

“Specially Serviced Bond(s)” has the meaning provided in Article V.

 

“Special Servicer” means the servicing entity designated by the Sponsor or
Freddie Mac, as applicable, pursuant to Article V hereof and the Servicing
Agreement to act as Special Servicer with respect to the Specially Serviced
Bonds.  Initially, the Sponsor has appointed Centerline Mortgage Capital Inc. to
act as Special Servicer.  Pursuant to the terms of the Servicing Agreement, the
Special Servicer may appoint a sub-special servicer to perform its duties, and
as of the Closing Date, has appointed Centerline Servicing Inc. in such
capacity.

 

“Special Servicing Crossover Date” has the meaning provided in Article V.

 

10

--------------------------------------------------------------------------------


 

“Special Servicing Fee” means the fee due the Special Servicer equal to 0.15%
(15 basis points) per annum of the outstanding principal amount of Bonds in
Special Servicing pursuant to the Servicing Agreement plus any expenses
permitted under the Servicing Agreement.

 

“Sponsor Documents” means this Agreement, the Series Certificate Agreements, the
Servicing Agreement, each Remarketing Agreement, the Bond Exchange Agreement,
the Stabilization Guaranty, Escrow and Security Agreement, and any other
agreement, instrument or certificate executed by the Sponsor in connection with
the transactions contemplated hereby.

 

“Sponsor Paid Expenses” has the meaning set forth in Section 8.3(c).

 

“Sponsor’s Retained Interest” means, with respect to each Series Certificate
Agreement, a Class B Certificate with a certificate balance of $5,000.

 

“Stabilization” means with respect to each of the Non-Stabilized Mortgaged
Properties listed on Schedule B attached hereto, satisfaction of the elements
set forth in the definition of “Stabilization” as such term is defined (and as
such elements are set forth) in the Bond Documents related to each
Non-Stabilization Mortgaged Property executed in connection with the financing
thereof.

 

“Stabilization Collateral” means the cash collateral described in and pledged by
the Stabilization Guarantor to Freddie Mac pursuant to the Stabilization
Guaranty, Escrow and Security Agreement.

 

“Stabilization Escrow Required Additional Deposits” has the meaning specified in
the Stabilization Guaranty, Escrow and Security Agreement.

 

“Stabilization Guarantor” means Centerline Stabilization 2007-1 Securitization,
LLC, or any successors or permitted assigns thereof pursuant to the
Stabilization Guaranty, Escrow and Security Agreement.

 

“Stabilization Guaranty, Escrow and Security Agreement” means the Stabilization
Guaranty, Escrow and Security Agreement dated as of December 1, 2007 between the
Stabilization Guarantor and Freddie Mac, as amended or supplemented.

 

“Stabilized Mortgaged Property” means initially each Mortgaged Property not
listed on Schedule B, together with any Non-Stabilized Mortgaged Property that
achieves Stabilization after the Closing Date.

 

“Taxable Pool 14 Bonds” means the taxable multifamily housing revenue bonds
listed on Schedule A-3 hereto.

 

“Tax Certificate” means the Tax Certificate, the Non-Arbitrage Certificate and
Tax Agreement or any similar agreement or certificate executed by the Owner
certifying to or agreeing to comply with the requirements of Section 103 of the
Internal Revenue Code of 1986, as amended, in connection with the issuance of
the related Bonds.

 

“Tax-Exempt Bonds” means, collectively, the Pool 12 Bonds and the Pool 13 Bonds.

 

11

--------------------------------------------------------------------------------


 

“Term” has the meaning set forth in Section 9.8.

 

“Terminating Mandatory Tender Date” shall have the meaning set forth in each
Series Certificate Agreement.

 

“Termination Event” means each Remedy Event listed in Subsection 7.1(a) through
(k) hereof.

 

“Title Insurance Policy” means, with respect to any Mortgaged Property, the
title insurance policy insuring the lien of the related Bond Mortgage.

 

“Transferor” means each of Centerline 2007-1 EIT Securitization, LLC, Centerline
2007-1 SU Securitization, LLC, and Centerline 2007-1 T Securitization, LLC.

 

“Underwriting” means the analysis of risk factors associated with a Bond
Mortgage Loan secured by a Mortgaged Property, including, but not limited to,
the determination of the net operating income of the Mortgaged Property, the
applicable debt service coverage ratio, and all material risk factors associated
with the transaction structure.

 

“Uniform Commercial Code” or “U.C.C.” means the Uniform Commercial Code as from
time to time in effect in each applicable jurisdiction.

 

Section 1.2            Interpretation.  In this Agreement, unless the context
otherwise requires, words of the masculine gender shall be deemed and construed
to include correlative words of the feminine and neuter genders.  Unless the
context shall otherwise indicate, words importing the singular number shall
include the plural number and vice versa, and words importing persons shall
include partnerships, limited liability companies, corporations and
associations, including public bodies, as well as natural persons.  The terms
“hereby”, “hereof”, “hereto”, “herein”, “hereunder”, and any similar terms, as
used in this Agreement, refer to this Agreement.  Any reference in this
Agreement to an “Exhibit”, a “Section”, a “Subsection”, a “Paragraph” or a
“subparagraph” shall, unless otherwise explicitly provided, be construed as
referring, respectively, to an Exhibit attached to this Agreement, a section of
this Agreement, a subsection of the section of this Agreement in which the
reference appears, a paragraph of the subsection within this Agreement in which
the reference appears, or a subparagraph of the paragraph within which the
reference appears.  All Recitals set forth above and all Exhibits attached to or
referred to in this Agreement are incorporated by reference into this
Agreement.  Any reference to an executed agreement or instrument herein shall be
to such agreement or instrument as amended, supplemented or restated in
accordance with its terms.

 

ARTICLE II

 

ASSUMPTIONS, REPRESENTATIONS, COVENANTS,
WARRANTIES AND CONDITIONS

 

Section 2.1            Assumptions.  As of the Closing Date, the parties are
making certain assumptions, not constituting representations or warranties of
Sponsor, set forth below in this Section 2.1, as to various matters with respect
to each Owner, each Mortgaged Property and each series of related Bonds and
related Bond Mortgage.  The Sponsor acknowledges that such assumptions, as
qualified by Schedules B and D attached hereto, together with the corporate

 

12

--------------------------------------------------------------------------------


 

representations, covenants, warranties and agreements of the Sponsor contained
in this Agreement, are relied upon by Freddie Mac and serve as a basis for the
agreement of Freddie Mac to issue the Certificates and exchange the Certificates
for the Bonds and the undertakings of Freddie Mac contained in each
Series Certificate Agreement with respect to the Credit Enhancement and the
Liquidity Facility.  Freddie Mac acknowledges that, except for the corporate
representations and warranties contained in Section 2.2, the assumptions set
forth in this Section 2.1 are intended solely to allocate risk between the
Sponsor and Freddie Mac and to establish the consequence of an Inaccuracy as
provided in Section 2.4, are not assurances by the Sponsor that such assumptions
are factually correct or true as to each Bond Mortgage and may not be the basis
for a claim of breach or default under this Agreement or a claim of personal
liability hereunder except as provided in Section 9.11(b) hereinbelow.  The
corporate representations and warranties of Sponsor contained in Section 2.2 are
intended to be assurances that the matters warranted to in those Subsections are
factually correct; a breach of such representations is a Remedy Event hereunder
and may be the basis for a claim of personal liability.

 

The truth and accuracy of the following assumptions are relied upon by Freddie
Mac for the purposes recited above:

 


(A)           RENT SCHEDULE; DATA TAPE.  THE RENT SCHEDULES SUBMITTED TO FREDDIE
MAC CONTAIN NO MATERIAL ERRORS, AND ACCURATELY STATE IN ALL MATERIAL RESPECTS
THE GROSS POTENTIAL RENTS AND THE ACTUAL LEASED RENTS FOR EACH MORTGAGED
PROPERTY AS OF THE EFFECTIVE DATE THEREOF, AND ALL OTHER INFORMATION REGARDING
THE MORTGAGED PROPERTY CONTAINED IN THE DATA TAPE PROVIDED TO FREDDIE MAC
REGARDING THE MORTGAGED PROPERTY IS TRUE, COMPLETE AND CORRECT IN ALL MATERIAL
RESPECTS.


 


(B)           LOCATION OF IMPROVEMENTS.  ALL IMPROVEMENTS TO THE MORTGAGED
PROPERTY THAT HAVE BEEN INCLUDED IN ITS APPRAISED VALUE LIE WITHIN THE
BOUNDARIES OF THE LAND AS DESCRIBED IN THE LEGAL DESCRIPTION ATTACHED TO THE
RELATED BOND MORTGAGE, OR TO THE EXTENT THAT ANY SUCH IMPROVEMENTS ENCROACH ONTO
ANY ADJOINING LAND, EACH SUCH ENCROACHMENT FALLS WITHIN THE EXCEPTIONS FOR
ENCROACHMENTS SET FORTH IN GUIDE CHAPTER 16.  NO IMPROVEMENTS ON NEIGHBORING
PROPERTIES ENCROACH ONTO THE MORTGAGED PROPERTY, OR ALL SUCH ENCROACHMENTS FALL
WITHIN THE EXCEPTIONS FOR ENCROACHMENTS SET FORTH IN GUIDE CHAPTER 16.


 


(C)           NO DAMAGE.  EXCEPT AS SET FORTH ON SCHEDULE D, THERE EXISTS NO
UNREPAIRED OR UNRESTORED DAMAGE TO THE MORTGAGED PROPERTY FROM FIRE OR OTHER
CASUALTY SINCE THE DATE OF THE BOND MORTGAGE THAT WOULD MATERIALLY AND ADVERSELY
AFFECT ITS VALUE AS SECURITY FOR THE BOND MORTGAGE, OR, IF SUCH DAMAGE EXISTS,
SUFFICIENT FUNDS HAVE BEEN ESCROWED TO FULLY RESTORE THE MORTGAGED PROPERTY TO
THE SAME SIZE AND DENSITY AS EXISTED PRIOR TO SUCH CASUALTY, AND SUCH
RESTORATION IS PERMITTED UNDER ALL APPLICABLE BUILDING AND ZONING LAWS AND
REGULATIONS.

 

13

--------------------------------------------------------------------------------


 


(D)           MORTGAGED PROPERTY.

 

(i)            The Mortgaged Property is in good and habitable condition except
as noted on Schedule D and except for normal wear and tear and except for the
Mortgaged Properties listed on Schedule B that are designated new construction
or rehabilitation properties.

 

(II)           EXCEPT AS SET FORTH ON SCHEDULE D, THERE IS NO MATERIAL UNCURED
VIOLATION AT THE MORTGAGED PROPERTY OF ANY BUILDING OR HOUSING CODE OR SIMILAR
LAW OR ORDINANCE.

 

(III)          EXCEPT FOR THE MORTGAGED PROPERTIES LISTED ON SCHEDULE B THAT ARE
DESIGNATED NEW CONSTRUCTION OR REHABILITATION PROPERTIES, ALL REPAIRS AND
IMPROVEMENTS TO THE MORTGAGED PROPERTY REQUIRED BY THE ANY REPAIR ESCROW
AGREEMENT IN EFFECT WITH RESPECT TO THE MORTGAGED PROPERTY HAVE BEEN COMPLETED
IN ACCORDANCE WITH THE TERMS THEREOF.

 

(IV)          SPONSOR HAS COMPLETED A SITE INSPECTION OF THE MORTGAGED PROPERTY
ON OR AFTER DECEMBER 1, 2006.  EXCEPT AS SET FORTH ON SCHEDULE D, SPONSOR’S
INSPECTION OF THE MORTGAGED PROPERTY DID NOT DISCLOSE ANY CONDITIONS THAT WOULD
ADVERSELY AFFECT THE VALUE OF THE MORTGAGED PROPERTY, INCLUDING, BUT NOT LIMITED
TO, ENVIRONMENTAL HAZARDS, NEEDED REPAIRS, TENANCY ISSUES, THE CONDITION OF
ADJOINING PROPERTIES AND OTHER SIMILAR MATTERS.

 

(V)           THE MORTGAGED PROPERTY IS ADEQUATELY SERVED BY PUBLIC WATER AND
SEWER SYSTEMS AND ALL NECESSARY PUBLIC UTILITIES.

 

(VI)          EXCEPT AS SET FORTH ON SCHEDULE D, THE MORTGAGED PROPERTY IS IN
MATERIAL COMPLIANCE WITH ALL APPLICABLE STATUTES, RULES AND REGULATIONS,
INCLUDING, BUT NOT LIMITED TO, SUBDIVISION, HEALTH, SAFETY, FIRE AND BUILDING
CODES.  THE MORTGAGED PROPERTY IS IN MATERIAL COMPLIANCE WITH ALL REGULATORY
AGREEMENTS AND RESTRICTIVE COVENANTS WHICH AFFECT THE MORTGAGED PROPERTY.  (WITH
RESPECT TO THE EXCEPTIONS LISTED ON SCHEDULE D, THE SPONSOR SHALL MAKE
REASONABLY DILIGENT EFFORTS TO CAUSE THE GENERAL PARTNER OF THE RELATED OWNER TO
ADDRESS ALL ISSUES WHICH FORM THE BASIS OF THE FORM 8823’S NOTED THEREON.)

 

(VII)         THE MORTGAGED PROPERTY IS LOCATED IN ONE OF THE FIFTY (50) STATES,
THE DISTRICT OF COLUMBIA, THE COMMONWEALTH OF PUERTO RICO, GUAM, THE U.S. VIRGIN
ISLANDS OR OTHER TERRITORIES OR POSSESSIONS OF THE UNITED STATES.

 

(VIII)        THE MORTGAGED PROPERTY CONSISTS OF FIVE (5) OR MORE DWELLING
UNITS.  (FOR THE PURPOSES OF THIS REPRESENTATION AND WARRANTY, A “DWELLING UNIT”
MUST INCLUDE BOTH A KITCHEN AND A BATHROOM.)

 

(IX)           THE MORTGAGED PROPERTY IS NOT OPERATED AS A MANUFACTURED HOUSING
PARK.

 

(X)            IF THE MORTGAGED PROPERTY INCLUDES ANY RETAIL, COMMERCIAL OR
OTHER NON-RESIDENTIAL UNITS (“MIXED USES”), (A) (1) IT IS A SINGLE STRUCTURE; OR
(2) IT

 

14

--------------------------------------------------------------------------------


 

CONSISTS OF MULTIPLE STRUCTURES, SOME OF WHICH CONTAIN MIXED USES, BUT NONE OF
WHICH ARE EXCLUSIVELY RETAIL OR COMMERCIAL; OR (3) IT CONSISTS OF MULTIPLE
STRUCTURES, MOST OF WHICH ARE ENTIRELY RESIDENTIAL, BUT ONE (OR A SMALL NUMBER)
OF WHICH CONSISTS OF RETAIL STORES PRIMARILY INTENDED TO SERVE RESIDENTS OF THE
MORTGAGED PROPERTY; AND (B) GROSS INCOME FROM NON-RESIDENTIAL USES DOES NOT
EXCEED 20% OF THE MORTGAGED PROPERTY’S GROSS INCOME; AND (C) THE AREA DEVOTED TO
NON-RESIDENTIAL USES DOES NOT EXCEED 20% OF THE MORTGAGED PROPERTY.

 

(XI)           THE MORTGAGED PROPERTY IS NOT A SENIORS HOUSING PROPERTY (AS
DEFINED IN THE GUIDE).

 


(E)           CONDEMNATION.  EXCEPT AS SET FORTH ON SCHEDULE D, NO MATERIAL PART
OF THE MORTGAGED PROPERTY HAS BEEN TAKEN BY CONDEMNATION OR ANY SIMILAR
PROCEEDING SINCE THE DATE OF THE RELATED BOND MORTGAGE, WHICH CONDEMNATION OR
PROCEEDING WOULD ADVERSELY EFFECT THE OPERATIONS OR VALUE OF SUCH MORTGAGED
PROPERTY, AND THERE IS NO PENDING CONDEMNATION OR SIMILAR PROCEEDING WITH
RESPECT TO ALL OR ANY MATERIAL PART OF THE MORTGAGED PROPERTY.


 


(F)            AUTHORIZATION AND EXECUTION OF DOCUMENTS.  THE RELATED BOND
MORTGAGE AND ALL DOCUMENTS DELIVERED IN CONNECTION WITH SUCH BOND MORTGAGE HAVE
BEEN VALIDLY AUTHORIZED AND EXECUTED BY THE PARTIES THERETO.  WITH RESPECT TO
EACH MORTGAGED PROPERTY, ALL DOCUMENTS DELIVERED IN CONNECTION WITH THE BOND
MORTGAGE AND THE RELATED ISSUE OF BONDS HAVE BEEN VALIDLY AUTHORIZED AND
EXECUTED BY THE PARTIES THERETO.


 


(G)           LOAN PROCEEDS.  EXCEPT WITH RESPECT TO NON-STABILIZED MORTGAGED
PROPERTIES WITH RESPECT TO WHICH BOND PROCEEDS REMAIN TO BE DISBURSED, ALL
PROCEEDS OF THE BOND MORTGAGE FOR ANY MORTGAGED PROPERTY HAVE BEEN DISBURSED
DIRECTLY TO, OR FOR THE ACCOUNT OF, THE OWNER IN A MANNER THAT MATERIALLY
SATISFIED THE REQUIREMENTS OF THE BOND DOCUMENTS.


 


(H)           INSURANCE.  (1) THE MORTGAGED PROPERTY IS COVERED BY COMMERCIALLY
APPROPRIATE HAZARD, FLOOD, LIABILITY AND RENT LOSS INSURANCE THAT MEETS THE
REQUIREMENTS ON SCHEDULE F HERETO AS OF THE APPLICABLE CLOSING DATE.  (2) FOR
ANY BOND MORTGAGE SECURED BY A MORTGAGED PROPERTY LOCATED IN WHOLE OR IN PART IN
A SPECIAL FLOOD HAZARD AREA (“SFHA”) IDENTIFIED BY THE FEDERAL EMERGENCY
MANAGEMENT AGENCY, (I) EACH BUILDING THAT LIES WITHIN THE SFHA IS COVERED BY
FLOOD INSURANCE IN AN AMOUNT AT LEAST EQUAL TO THE LEAST OF (A) ITS INSURABLE
REPLACEMENT COST, (B) ITS PRORATED PORTION OF THE UNPAID PRINCIPAL BALANCE OF
THE RELATED BONDS AS OF THE CLOSING DATE IN THE CASE OF A MORTGAGED PROPERTY, OR
(C) THE MAXIMUM LIMIT OF COVERAGE AVAILABLE UNDER THE NATIONAL FLOOD INSURANCE
PROGRAM, AND (II) THE COMMUNITY WHERE THE MORTGAGED PROPERTY IS LOCATED
PARTICIPATES IN THE NATIONAL FLOOD INSURANCE PROGRAM.


 


(I)            DELINQUENCIES AND DEFAULTS.  ALL PAYMENTS DUE UNDER THE TERMS OF
THE RELATED BOND DOCUMENTS AND BOND MORTGAGE DOCUMENTS HAVE BEEN MADE.  EXCEPT
AS DESCRIBED ON SCHEDULE D, (I) THERE HAVE BEEN NO DELINQUENCIES OF 30 DAYS OR
MORE SINCE THE ORIGINATION OF THE BOND MORTGAGE THAT HAVE NOT BEEN CURED,
(II) THERE ARE NO EXISTING MATERIAL NON-MONETARY DEFAULTS UNDER THE TERMS OF THE
BOND MORTGAGE DOCUMENTS, AND (III) THERE HAVE BEEN NO MATERIAL NON-MONETARY
DEFAULTS SINCE THE DATE OF THE ORIGINATION

 

15

--------------------------------------------------------------------------------


 


OF THE BOND MORTGAGE THAT REMAIN UNCURED.  THE RELATED BOND MORTGAGE DOCUMENTS
ARE NOT CROSS-DEFAULTED (EXCEPT TO OTHER INDEBTEDNESS OF THE BORROWER RELATED TO
THE MORTGAGED PROPERTY), AND THE RELATED BOND MORTGAGE IS NOT
CROSS-COLLATERALIZED WITH ANY OTHER TRANSACTION EXCEPT AS DESCRIBED ON SCHEDULE
D.


 


(J)            FORM 8038.  FORM 8038 RELATING TO EACH SERIES OF BONDS THAT WAS
“REISSUED” (FOR FEDERAL TAX PURPOSES) OR IS A NEW ISSUE WITH RESPECT TO THE
MORTGAGED PROPERTY HAS BEEN OR WILL BE TIMELY FILED WITH THE INTERNAL REVENUE
SERVICE.


 


(K)           BOND MORTGAGE OWNERSHIP.  EACH BOND TRUSTEE IS THE SOLE OWNER AND
HOLDER OF THE BOND MORTGAGE RELATED TO THE ISSUE OF BONDS FOR WHICH IT IS THE
BOND TRUSTEE.  THE BOND TRUSTEE’S INTEREST IN EACH SUCH BOND MORTGAGE IS FREE
AND CLEAR OF ANY THIRD PARTY SECURITY INTERESTS, CLAIMS AND ENCUMBRANCES OF ANY
KIND.


 


(L)            THIRD-PARTY REPORTS.  THE SERVICER OR ITS AFFILIATES OBTAINED ALL
THIRD-PARTY REPORTS REQUIRED BY THE SERVICER’S INSTITUTIONAL UNDERWRITING
STANDARDS RELATING TO THE MORTGAGED PROPERTY OR THE OWNER, INCLUDING, WITHOUT
LIMITATION, ANY CREDIT REPORT, APPRAISAL, ENGINEERING REPORT, ENVIRONMENTAL
REPORT OR AUDIT, TITLE INSURANCE POLICY, FLOOD ZONE DETERMINATIONS AND SURVEYS. 
WITH RESPECT TO EACH SUCH REPORT, (I) THE SERVICER HAS EXAMINED THE REPORT,
(II) THE PREPARER OF THE REPORT IS APPROPRIATELY QUALIFIED, REQUIRED BY THE
SERVICER’S INSTITUTIONAL UNDERWRITING STANDARDS, AND (III) THE REPORT WAS
PREPARED IN THE MANNER REQUIRED BY THE SERVICER’S INSTITUTIONAL UNDERWRITING
STANDARDS.


 


(M)          UNDISCLOSED INFORMATION ABOUT OWNER.  THE SPONSOR HAS ACTUAL
KNOWLEDGE OF THE FACTS AND CIRCUMSTANCES AFFECTING THE OWNERS, AND THE
GUARANTORS OR INDEMNITORS OF THE OWNERS’ OBLIGATIONS WITH RESPECT TO THE
MORTGAGED PROPERTIES THAT MAY MATERIALLY AND ADVERSELY AFFECT THE OWNERS’
ABILITY TO MEET THEIR RESPECTIVE OBLIGATIONS UNDER THE BOND MORTGAGE IN A TIMELY
MANNER, WHICH IS DISCLOSED ON SCHEDULE D.  OTHER THAN AS DISCLOSED ON SCHEDULE
D, THE SPONSOR HAS NO ACTUAL KNOWLEDGE OF ANY OTHER SUCH FACT OR CIRCUMSTANCE. 
THE DESCRIPTION OF THE OWNER, AND EACH PRINCIPAL OF THE OWNER, CONTAINED IN THE
DATA TAPE IS TRUE, COMPLETE AND CORRECT IN ALL MATERIAL RESPECTS.


 


(N)           INSOLVENCY.  EXCEPT AS SPECIFICALLY DISCLOSED ON SCHEDULE D, NO
BANKRUPTCY, INSOLVENCY, REORGANIZATION OR COMPARABLE PROCEEDING HAS EVER BEEN
INSTITUTED BY OR AGAINST THE OWNER OR ANY GUARANTOR OR INDEMNITOR OF THE OWNER’S
OBLIGATIONS, AND NO SUCH PROCEEDING IS NOW PENDING AGAINST ANY SUCH PARTY.


 


(O)           [RESERVED].


 


(P)           NEGLIGENCE.  TO SPONSOR’S BEST KNOWLEDGE, THERE HAS BEEN NO
NEGLIGENT ACT OR OMISSION BY THE SPONSOR, ANY PRINCIPAL OF THE SPONSOR, THE
SERVICER OR ANY EMPLOYEE OF THE SPONSOR OR THE SERVICER THAT HAS A MATERIAL
ADVERSE EFFECT ON THE VALUE OF THE BOND MORTGAGE.


 


(Q)           ENFORCEABILITY.  THE BOND MORTGAGE AND THE RELATED BOND MORTGAGE
DOCUMENTS ARE ENFORCEABLE IN ACCORDANCE WITH THEIR TERMS, SUBJECT TO THE EFFECT
OF BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS NOW
OR HEREAFTER IN EFFECT RELATING TO OR AFFECTING THE ENFORCEMENT OF CREDITORS,
RIGHTS GENERALLY, AND GENERAL PRINCIPLES OF EQUITY (WHETHER SUCH ENFORCEMENT IS
CONSIDERED IN A PROCEEDING

 

16

--------------------------------------------------------------------------------


 


AT LAW OR IN EQUITY) AND ANY OTHER QUALIFICATIONS SET FORTH IN ANY LEGAL OPINION
DELIVERED AT THE CLOSING OF THE BOND MORTGAGE RELATING TO SUCH ENFORCEABILITY. 
THE OWNER HAS NO RIGHTS OF OFFSET, DEFENSE, COUNTERCLAIM OR RESCISSION WITH
RESPECT TO THE BOND MORTGAGE DOCUMENTS.  THE SPONSOR HAS COMPLIED WITH ALL
APPLICABLE LAWS, REGULATIONS AND ADMINISTRATIVE REQUIREMENTS, STATE, LOCAL AND
FEDERAL, WHICH WOULD AFFECT IN ANY MATERIAL RESPECT THE ENFORCEABILITY OF THE
BOND MORTGAGE DOCUMENTS AGAINST THE OWNER, AND THE BOND MORTGAGE DOCUMENTS
COMPLY WITH ALL APPLICABLE LAWS, REGULATIONS AND REQUIREMENTS WITH RESPECT TO
USURY.


 


(R)            TITLE; FIRST LIEN.  (I) THE OWNER HOLDS ITS INTEREST IN THE
MORTGAGED PROPERTY IN FEE SIMPLE, OR IF INDICATED ON SCHEDULE D, PURSUANT TO A
GROUND LEASE THAT COMPLIES WITH THE GUIDE.


 

(ii)           The lien of each Bond Mortgage is insured by one or more lender’s
title insurance policies insuring the applicable Bond Trustee, and its
successors and assigns, as to the first priority lien (except as noted on
Schedule D with respect to the Bonds of a subordinate series) of such Bond
Mortgage in the aggregate principal amount of the Bonds to which it relates,
subject only to: (i) the lien of current real property taxes, ground rents,
water charges, sewer rents and assessments not yet due and payable; and (ii) the
exceptions (general and specific) set forth in such title policies, including
all covenants, conditions and restrictions, rights of way, easements and other
matters of public record, none of which, individually or in the aggregate,
materially interferes with (A) the current use of the Mortgaged Property or the
security intended to be provided by such Bond Mortgage, (B) the Owner’s ability
to pay its obligations when they become due, or (C) the value of the Mortgaged
Property under its current use.  Except for LURAs, tax credit regulatory
agreements and customary easements that do not materially impair the value of
the Mortgaged Property for its current use, no new liens or other matters of
record have been filed against the Mortgaged Property since the date of the
applicable title insurance policy that would not be insured by the title
insurance policy as being subordinate to the lien of the Bond Mortgage, and no
such lien, individually or in the aggregate, materially interferes with (A) the
current use of the Mortgaged Property or the security intended to be provided by
such Bond Mortgage, (B) the Owner’s ability to pay its obligations when they
become due, or (C) the value of the Mortgaged Property under its current use. 
No claims have been made under any of such title insurance policies.

 


(S)           TAXES PAID.  ALL TAXES, WATER AND SEWER CHARGES, GROUND RENTS,
GOVERNMENTAL ASSESSMENTS AND OTHER SIMILAR CHARGES HAVING A LIEN, OR WHICH WOULD
CREATE A LIEN UPON THE MORTGAGED PROPERTY IF UNPAID BY THEIR PAYMENT DUE DATE,
HAVE BEEN PAID, OR AMOUNTS SUFFICIENT TO COVER THE SAME IN THE ORDINARY COURSE
HAVE BEEN ESCROWED UNDER THE BOND MORTGAGE DOCUMENTS CONSISTENT WITH THE
REQUIREMENTS OF SUCH BOND MORTGAGE DOCUMENTS.

 

17

--------------------------------------------------------------------------------


 


(T)            EQUAL OPPORTUNITY.  THE ORIGINATION OF EACH, BOND MORTGAGE BY THE
SPONSOR OR ITS AFFILIATES DID NOT VIOLATE ANY APPLICABLE FEDERAL, STATE AND
LOCAL LAWS AND REGULATIONS, WHICH IF VIOLATED WOULD MATERIALLY AND ADVERSELY
AFFECT THE ENFORCEABILITY OF THE BOND MORTGAGE, INCLUDING BUT NOT LIMITED TO
EACH OF THE FOLLOWING AND REGULATIONS ISSUED UNDER EACH OF THE FOLLOWING:

 

(I)            TITLE VIII OF THE CIVIL RIGHTS ACT OF 1968, AS AMENDED, 42 U.S.C.
§§3601 ET SEQ.  (1996).

 

(II)           TITLE VII OF THE CONSUMER CREDIT PROTECTION ACT, AS AMENDED, 15
U.S. C. §§1691 - 1691F (1996).

 

(III)          SECTION 527 OF THE NATIONAL HOUSING ACT, AS AMENDED, 12 U.S.C.
§1735F-5 (1996).

 

No Bond Mortgage was originated by a person other than the Sponsor or its
Affiliates or predecessors thereof other than as identified on Schedule D.

 


(U)           STATUS.  THE SPONSOR AND THE SERVICER HAVE COMPLIED WITH ALL LAWS
RELATING TO LICENSING, QUALIFICATION TO DO BUSINESS AND APPROVAL TO ORIGINATE
MORTGAGES IN THE STATE IN WHICH THE MORTGAGED PROPERTY IS LOCATED TO THE EXTENT
NECESSARY TO ENSURE THE VALIDITY AND ENFORCEABILITY OF THE BOND MORTGAGE
DOCUMENTS AND PERFORMANCE OF THE SPONSOR’S AND THE SERVICER’S OBLIGATIONS UNDER
THIS AGREEMENT AND THE SERVICING AGREEMENT.


 


(V)           ENVIRONMENTAL.  EXCEPT AS DISCLOSED ON SCHEDULE D, THERE IS NOT
NOW:

 

(I)            ANY STORAGE, DISPOSAL OR DISCHARGE OF HAZARDOUS MATERIALS OR
SUBSTANCES ON OR AFFECTING THE MORTGAGED PROPERTY,

 

(II)           ANY EVENT OR CONDITION WITH RESPECT TO THE MORTGAGED PROPERTY,
THAT CONSTITUTES A MATERIAL VIOLATION OF ANY APPLICABLE LOCAL, STATE, OR FEDERAL
ENVIRONMENTAL OR PUBLIC HEALTH LAW, OR

 

(III)          ANY PENDING OR THREATENED (IN WRITING) ENVIRONMENTAL OR PUBLIC
HEALTH LITIGATION OR ADMINISTRATIVE ACTION BY ANY PRIVATE PARTY OR PUBLIC
AUTHORITY WITH RESPECT TO THE MORTGAGED PROPERTY.

 

At the time of issuance of the Bonds, the Sponsor or the Servicer obtained an
acceptable Phase I Environmental Assessment of the Mortgaged Property meeting
the requirements of the Servicer’s Institutional Underwriting Standards, and, if
necessary and appropriate, a Phase II Assessment.  Either (a) such Environmental
Assessment(s) did not reveal any hazardous substances or conditions that are
unacceptable under the requirements of the Servicer’s Institutional Underwriting
Standards that have not been remediated; or (b) the Owner is required under the
terms of the Bond Mortgage Documents to implement an operations and maintenance
plan where required or considered advisable by the Environmental Assessment(s),
and no violations of the operations and maintenance plan by the Owner have
occurred that have not been remediated.  The Sponsor has received no notice and
is not otherwise aware of any unremediated adverse environmental concerns with
respect to the Mortgaged Property other than such matters as set forth on
Schedule D

 

18

--------------------------------------------------------------------------------


 

hereto, and the Sponsor is not aware of any action or proceeding which is
pending or threatened by any public authority with respect to environmental
matters.

 


(W)          INTEREST COMPUTATION.  EACH INDENTURE WITH RESPECT TO THE RELATED
BONDS PROVIDES FOR COMPUTATION OF INTEREST ON THE BASIS OF A 360-DAY YEAR
COMPRISED OF TWELVE 30-DAY MONTHS TO THE MATURITY DATE OF THE BONDS.  EACH BOND
MORTGAGE NOTE PROVIDES FOR COMPUTATION OF INTEREST ON THE BASIS OF A 360-DAY
YEAR COMPRISED OF TWELVE 30-DAY MONTHS TO THE MATURITY DATE OF THE BOND MORTGAGE
NOTE.


 


(X)            BOND REQUIREMENTS.  EXCEPT AS INDICATED ON SCHEDULE D:


 

(I)            ALL BONDS ORIGINALLY ISSUED AS “DRAW-DOWN” BONDS HAVE BEEN
COMPLETELY DRAWN DOWN;

 

(II)           ALL BONDS ARE SECURED BY A RECORDED MORTGAGE OR DEED OF TRUST
GRANTED BY THE RELATED OWNER IN FAVOR OF THE RELATED BOND TRUSTEE (OR GRANTED TO
THE ISSUER AND THEN ASSIGNED TO THE RELATED BOND TRUSTEE);

 

(III)          ALL BONDS BEAR INTEREST AT FIXED RATE TO MATURITY OR AN EARLIER
RESET DATE (AND IN THE CASE OF ANY EARLIER RESET DATE, WILL BEAR INTEREST AT A
FIXED RATE THEREAFTER TO BE DETERMINED IN ACCORDANCE WITH THE RELATED BOND
DOCUMENTS);

 

(IV)          WITH RESPECT TO EACH SERIES OF BONDS, NEITHER THE ISSUER NOR THE
TRUSTEE NOR ANY OTHER THIRD PARTY MAY DIRECT OR CAUSE AN ACCELERATION OR
REDEMPTION OF THE BONDS OR THE RELATED BOND MORTGAGE LOAN OR A FORECLOSURE OF
THE LIEN OF THE RELATED BOND MORTGAGE PURSUANT TO THE TERMS OF THE RELATED BOND
DOCUMENTS OR BOND MORTGAGE DOCUMENTS BASED ON A FAILURE TO PAY THE FEES OR
EXPENSES OR ANY OTHER AMOUNTS OWED TO THE ISSUER, THE TRUSTEE OR ANY SUCH THIRD
PARTY WITHOUT THE PRIOR CONSENT OF THE BONDHOLDER REPRESENTATIVE;

 

(V)           NO THIRD-PARTY CREDIT FACILITY (OTHER THAN THE FREDDIE MAC CREDIT
ENHANCEMENT) OR LIQUIDITY FACILITY IS IN EFFECT WITH RESPECT TO ANY SERIES OF
BONDS;

 

(VI)          NO INTEREST RATE SWAP OR CAP OR OTHER INTEREST RATE HEDGE IS IN
EFFECT WITH RESPECT TO ANY SERIES OF BONDS WHICH WOULD AFFECT FREDDIE MAC’S
RECEIPT OF A FIXED RATE OF INTEREST AS SET FORTH IN THE BOND DOCUMENTS; AND

 

(VII)         NO FORWARD OR STANDBY BOND PURCHASE AGREEMENT IS IN EFFECT WITH
RESPECT TO ANY SERIES OF BONDS.

 


(Y)           INELIGIBLE BOND MORTGAGES.  THE BOND MORTGAGE AND THE BOND
MORTGAGE DOCUMENTS INCLUDE NONE OF THE FOLLOWING FEATURES, EXCEPT AS DESCRIBED
ON SCHEDULE D:


 

(I)            OTHER THAN WITH RESPECT TO BONDS RELATED TO NON-STABILIZED
MORTGAGED PROPERTIES, A PRINCIPAL BALANCE THAT INCLUDES CAPITALIZATION OF
INTEREST, TAXES, HAZARD INSURANCE PREMIUMS OR LATE CHARGES.

 

(II)           [RESERVED].

 

19

--------------------------------------------------------------------------------


 

(III)          A MORTGAGED PROPERTY IN WHICH ANY OF THE RESIDENTIAL SPACE IS
MASTER LEASED TO A SINGLE LESSEE OR IS MASTER LEASED FOR MILITARY HOUSING.

 

(IV)          A MORTGAGED PROPERTY MORE THAN 20 PERCENT OF WHICH IS USED FOR
STUDENT AND/OR MILITARY HOUSING.

 

(V)           A LENDER EQUITY PARTICIPATION FEATURE.

 

(VI)          [RESERVED].

 

(VII)         A GROUND LEASE.

 

(VIII)        A MORTGAGED PROPERTY THAT IS ENCUMBERED BY FINANCING THAT IS
SUBORDINATE TO THE BOND MORTGAGE, WHICH SUBORDINATE FINANCING DOES NOT MEET THE
STANDARDS AS SET FORTH ON SCHEDULE I FOR “SOFT” SUBORDINATE FINANCING, EXCEPT IF
IDENTIFIED ON THE DATA TAPE AS HAVING “HARD” SUBORDINATE FINANCING (IN WHICH
CASE THE DEBT SERVICE PAYMENTS REQUIRED UNDER SUCH SUBORDINATE DEBT INSTRUMENTS
ARE INCLUDED IN THE RELATED DEBT SERVICE COVERAGE RATIO ON THE DATA TAPE).

 


(Z)            TITLE INSURANCE.  THERE ARE NO CONDITIONS OR ENCUMBRANCES THAT
HAVE NOT BEEN DISCLOSED TO THE TITLE INSURER AND THAT THE TITLE INSURER COULD
CITE AS GROUNDS FOR REFUSING TO HONOR A CLAIM.


 


(AA)         SURVEY.  THE SURVEY DELIVERED TO SERVICER IN ACCORDANCE WITH THE
SERVICER’S INSTITUTIONAL UNDERWRITING STANDARDS AS OF THE ISSUANCE DATE FOR THE
RELATED BONDS CORRECTLY DEPICTS FOR THE MORTGAGED PROPERTY THE BOUNDARY LINES,
IMPROVEMENTS AND EXCEPTIONS TO TITLE THAT CAN BE SHOWN ON A SURVEY REQUIRED TO
BE SHOWN ON A SURVEY UNDER THE ALTA/ACSM REQUIREMENTS FOR URBAN SURVEYS.


 


(BB)         SINGLE TAX PARCEL.  THE MORTGAGED PROPERTY CONSISTS OF PROPERTY
IDENTIFIED AS ALL OF A SINGLE TAX PARCEL OR, IF IDENTIFIED AS MULTIPLE TAX
PARCELS, THE MORTGAGED PROPERTY CONSTITUTES THE ENTIRETY OF THOSE TAX PARCELS. 
ANY TAX PARCEL OR PARCELS WITHIN WHICH THE MORTGAGED PROPERTY IS LOCATED DOES
NOT INCLUDE PROPERTY THAT IS NOT SUBJECT TO THE BOND MORTGAGE.


 


(CC)         ACCESS.  THE MORTGAGED PROPERTY DOES NOT SHARE INGRESS AND EGRESS
THROUGH AN EASEMENT OR PRIVATE ROAD, OR SHARE ON-SITE OR OFF-SITE RECREATIONAL
FACILITIES AND AMENITIES THAT ARE NOT LOCATED ON THE MORTGAGED PROPERTY AND
UNDER THE EXCLUSIVE CONTROL OF THE OWNER; OR WHERE THERE IS SHARED INGRESS AND
EGRESS OR AMENITIES, THERE EXISTS AN EASEMENT OR JOINT USE AND MAINTENANCE
AGREEMENT, AND SUCH AGREEMENT (I) PROVIDES THAT ACCESS TO AND USE AND ENJOYMENT
OF THE EASEMENT OR PRIVATE ROAD AND/OR RECREATIONAL FACILITIES AND AMENITIES IS
PERPETUAL, (II) SPECIFIES THE OWNER’S RESPONSIBILITIES AND SHARE OF EXPENSES,
AND (III) STATES THAT THE FAILURE TO PAY ANY MAINTENANCE FEE WILL NOT RESULT IN
A LOSS OF USAGE OF THE EASEMENT.  IN ADDITION, THE OWNER’S SHARE OF EXPENSES WAS
TAKEN INTO ACCOUNT IN CONNECTION WITH THE UNDERWRITING OF THE MORTGAGED
PROPERTY.


 


(DD)         ZONING.  THE OVERALL CHARACTER OF THE EXISTING USE OF THE MORTGAGED
PROPERTY IS CONSISTENT WITH THE ZONING CLASSIFICATION OF THE MORTGAGED PROPERTY,
EXCEPT TO THE EXTENT SUCH USE MAY CONSTITUTE A LEGAL NONCONFORMING USE.  ANY
EXISTING VIOLATION OF

 

20

--------------------------------------------------------------------------------



 


APPLICABLE ZONING LAW WOULD NOT HAVE A MATERIALLY ADVERSE EFFECT ON THE
OPERATIONS OR THE VALUE OF THE MORTGAGED PROPERTY, AND RECONSTRUCTION OF THE
MORTGAGED PROPERTY IN ITS CURRENT CONFIGURATION WOULD BE PERMITTED BY APPLICABLE
ZONING LAWS FOLLOWING DESTRUCTION OF PART OR ALL OF THE MORTGAGED PROPERTY BY
FIRE OR OTHER CASUALTY OR, IN LIEU THEREOF, BUILDING LAW AND ORDINANCE INSURANCE
COVERAGE SATISFYING THE REQUIREMENTS OF THE GUIDE AS OF THE CLOSING DATE HAS
BEEN PROVIDED.  NO PROCEEDINGS ARE PENDING THAT WOULD RESULT IN A CHANGE OF THE
ZONING OF THE MORTGAGED PROPERTY.


 


(EE)         BOND INFORMATION.  THE INFORMATION WITH RESPECT TO THE BONDS SET
FORTH ON SCHEDULE 1 TO EACH SERIES CERTIFICATE AGREEMENT AND APPENDIX A TO EACH
OFFERING CIRCULAR SUPPLEMENT IS TRUE AND CORRECT IN ALL MATERIAL RESPECTS.


 


(FF)           PARTY LIABILITY.  [RESERVED].


 


(GG)         LURA AND BOND DOCUMENTS.  EXCEPT AS SET FORTH ON SCHEDULE D,
(I) THE USE AND OPERATION OF THE MORTGAGED PROPERTY IS CURRENTLY IN COMPLIANCE
WITH THE PROVISIONS OF THE LAND USE RESTRICTION AGREEMENT, THE REGULATORY
AGREEMENT OR OTHER SIMILAR AGREEMENT IMPOSING OPERATING RESTRICTIONS ON THE
MORTGAGED PROPERTY EXECUTED IN CONNECTION WITH THE BONDS (THE “LURA”), AND NO
PRIOR VIOLATIONS HAVE OCCURRED AND REMAIN UNCURED THAT WOULD RESULT IN ANY
RELATED TAX EXEMPT BONDS BECOMING TAXABLE, LOSS OR MATERIAL DIMINUTION IN VALUE
OF THE TAX CREDITS, FORFEITURE OR REVERSION OF TITLE TO THE MORTGAGED PROPERTY
OR OTHER MATERIAL LOSS OR RISK OF LOSS ON THE PART OF THE OWNER OR THE MORTGAGED
PROPERTY; (II) THERE HAVE BEEN NO ACTIONS, CLAIMS, DEMANDS OR PROCEEDINGS
BROUGHT AGAINST THE OWNER OR RELATED TO THE MORTGAGED PROPERTY ARISING OUT OF
ANY VIOLATIONS OR CLAIMED VIOLATIONS OF ANY TAX REGULATORY AGREEMENT; (III) NO
CIRCUMSTANCES EXIST WHICH, WITH THE GIVING OF NOTICE OR THE EXPIRATION OF ANY
APPLICABLE GRACE OR CURE PERIOD, WOULD CONSTITUTE AN EVENT OF DEFAULT UNDER THE
BOND DOCUMENTS; (IV) THERE ARE NO FEES CURRENTLY DUE AND OWING UNDER THE BOND
DOCUMENTS WHICH HAVE NOT BEEN PAID; AND (V) NO CLAIMS FOR INDEMNIFICATION UNDER
THE BOND DOCUMENTS HAVE BEEN MADE OR ARE PENDING, AND NO BASIS FOR SUCH A CLAIM
FOR INDEMNIFICATION EXISTS.  WITH RESPECT TO THE EXCEPTIONS LISTED ON SCHEDULE
D, PERTAINING TO (I) ABOVE, THE SPONSOR SHALL MAKE REASONABLY DILIGENT EFFORTS
TO CAUSE THE GENERAL PARTNER OF THE RELATED OWNER TO ADDRESS ALL ISSUES WHICH
CONSTITUTE BREACHES OF THE LURA.


 


(HH)         NONEXISTENT DOCUMENTS.  NONE OF THE FOLLOWING DOCUMENTS HAS BEEN
EXECUTED WITH RESPECT TO ANY MORTGAGED PROPERTY:


 

(I)            A MORTGAGE NOTE OR ANY OTHER OBLIGATION SECURED BY A LIEN ON THE
MORTGAGED PROPERTY PAYABLE TO THE SPONSOR OR ITS AFFILIATES.

 

(II)           EXCEPT AS DISCLOSED IN WRITING TO FREDDIE MAC, AN ASSIGNMENT OF
RENTS OR LEASES IN FAVOR OF THE SPONSOR OR ITS AFFILIATES.

 

(III)          AN ESCROW AGREEMENT FOR THE BENEFIT OF THE SPONSOR OR ITS
AFFILIATES CREATING OR GOVERNING THE TAX AND INSURANCE ESCROW, ANY REPAIR ESCROW
OR ANY OTHER ESCROW FUND WITH RESPECT TO THE BOND MORTGAGE OR THE MORTGAGED
PROPERTY (OTHER THAN THE MORTGAGED PROPERTIES SET FORTH ON SCHEDULE B AND IN THE
AMOUNTS SET FORTH ON SCHEDULE D).

 

21

--------------------------------------------------------------------------------



 


(II)           PERFECTION OF SECURITY INTEREST.  FINANCING STATEMENTS HAVE BEEN
FILED IN ALL LOCATIONS NECESSARY TO PERFECT A SECURITY INTEREST IN ALL OF THE
MORTGAGED PROPERTY DESCRIBED IN THE FINANCING STATEMENTS, INCLUDING ALL
FURNITURE, FIXTURES, EQUIPMENT, ACCOUNTS, CONTRACTS RIGHTS, CONDEMNATION AND
CASUALTY PROCEEDS, GENERAL INTANGIBLES AND ALL OTHER PERSONAL PROPERTY RELATED
TO THE OWNERSHIP OR OPERATION OF THE MORTGAGED PROPERTY, DESCRIBED IN THOSE
FINANCING STATEMENTS, TO THE EXTENT THAT APPLICABLE LAW PERMITS A SECURITY
INTEREST IN SUCH COLLATERAL TO BE PERFECTED BY FILING.


 


(JJ)           SINGLE ASSET REQUIREMENTS.  IN THE CASE OF EACH OF THE MORTGAGED
PROPERTIES, EXCEPT AS DISCLOSED ON SCHEDULE D, THE BOND MORTGAGE PROHIBITS THE
APPLICABLE OWNER FROM OWNING SUBSTANTIAL ASSETS OTHER THAN ITS MORTGAGED
PROPERTY AND PROHIBITS THE APPLICABLE OWNER FROM ENGAGING IN ANY BUSINESS
ENTERPRISES OTHER THAN THE OPERATION OF ITS MORTGAGED PROPERTY.  EACH OWNER IS
IN COMPLIANCE WITH THE ABOVE-DESCRIBED PROVISION OF ITS BOND MORTGAGE.


 


(KK)         [RESERVED]


 


(LL)           FEDERAL INCOME TAX MATTERS.  (1) NO OWNER HAS TAKEN ANY ACTION,
OMITTED TO TAKE ANY ACTION, OR PERMITTED ANY ACTION TO BE TAKEN THAT WOULD
IMPAIR THE EXCLUSION FROM GROSS INCOME FOR FEDERAL INCOME TAX PURPOSES OF THE
INTEREST PAYABLE ON ANY OF THE BONDS, AND (2) NO OWNER IS IN VIOLATION OF ANY
MATERIAL REQUIREMENT OF ANY TAX CERTIFICATE RELATING TO THE BONDS.


 


(MM)       PAYMENT OF FEE COMPONENT.  THERE ARE NO DEFAULTS WITH RESPECT TO
PAYMENT OF ANY PORTION OF THE FEE COMPONENT THAT IS SECURED BY A FORECLOSABLE
MORTGAGE LIEN.


 


(NN)         STATE ALLOCATING AGENCY REQUIREMENTS.  THE ONLY OPERATING
RESTRICTIONS IMPOSED ON ANY MORTGAGED PROPERTY BY ANY STATE TAX CREDIT
ALLOCATING AGENCY ARE THOSE IMPOSED BY THE CALIFORNIA DEBT LIMIT ALLOCATION
COMMITTEE (“CDLAC”), AND ARE REFLECTED IN THE RELATED LURA.


 


(OO)         REBATE.  NO REBATE IS DUE AND OWING WITH RESPECT TO THE BONDS
RELATED TO ANY MORTGAGED PROPERTY.


 


(PP)         EXEMPTION FROM REAL PROPERTY TAXES.  FOR EVERY MORTGAGED PROPERTY
INDICATED ON THE DATA TAPE AS HAVING QUALIFIED FOR AN EXEMPTION FROM REAL
PROPERTY TAXES, (I) THE OWNER IS IN COMPLIANCE WITH THE REQUIREMENTS OF THE
REGULATORY AGREEMENT APPLICABLE TO THE MORTGAGED PROPERTY, (II) THE MORTGAGED
PROPERTY QUALIFIES FOR EXEMPTION FROM REAL PROPERTY TAXES FOR THE CURRENT REAL
PROPERTY TAX YEAR AND (III) NO EVENT HAS OCCURRED WHICH WOULD CAUSE THE
MORTGAGED PROPERTY TO LOSE ITS CURRENT EXEMPTION FROM REAL PROPERTY TAXES.


 


(QQ)         AMORTIZATION SCHEDULES.  THE AMORTIZATION SCHEDULES PROVIDED BY THE
SPONSOR TO FREDDIE MAC BY THE POSTING OF SUCH SCHEDULES ON THE SPONSOR’S
ELECTRONIC WEBSITE, DO NOT CONTAIN MATERIAL ERRORS, AND ACCURATELY STATE THE
MATURITY AND THE PRINCIPAL AND INTEREST PAYMENTS FOR THE APPLICABLE BOND
MORTGAGE LOAN AND RELATED BOND AS OF EACH MONTHLY PAYMENT DATE.

 

22

--------------------------------------------------------------------------------



 


(RR)           [RESERVED].


 


(SS)         TAX CREDIT MATTERS.  EXCEPT AS INDICATED ON SCHEDULE D, FOR ALL
MORTGAGED PROPERTIES THAT HAVE ACHIEVED STABILIZATION, A FORM 8609 HAS BEEN
ISSUED BY THE APPLICABLE TAX CREDIT ALLOCATING AGENCY WITH RESPECT TO EACH
MORTGAGED PROPERTY EVIDENCING THE FINAL ALLOCATION OF TAX CREDITS WITH RESPECT
THERETO IN AN AMOUNT SUCH THAT NO ADJUSTMENT TO OR REPAYMENT OF ANY TAX CREDIT
INVESTOR’S CAPITAL CONTRIBUTION IS NECESSARY, AND ALL TAX CREDIT INVESTOR
CAPITAL CONTRIBUTIONS HAVE BEEN FULLY FUNDED TO THE OWNER.  FOR ANY SUCH TAX
CREDIT INVESTOR CONTRIBUTIONS NOT FULLY FUNDED AS INDICATED ON SCHEDULE D, THE
ONLY REMAINING CONDITIONS TO SUCH FULL FUNDING IS STABILIZATION.


 


(TT)           LAUNDRY AND OTHER LEASES.  EACH LAUNDRY OR TELECOMMUNICATIONS
LEASE IN EFFECT WITH RESPECT TO A MORTGAGED PROPERTY DOES NOT MATERIALLY
INTERFERE WITH THE SECURITY PROVIDED BY THE RELATED BOND MORTGAGE AND DOES NOT
MATERIALLY IMPAIR THE VALUE OF THE MORTGAGED PROPERTY.


 


(UU)         EARTHQUAKE INSURANCE.  WITH RESPECT TO EACH MORTGAGED PROPERTY
LOCATED IN CALIFORNIA, OREGON OR WASHINGTON, A SEISMIC ANALYSIS HAS BEEN
CONDUCTED BY A RECOGNIZED FIRM EXPERIENCED IN CONDUCTING SUCH ANALYSES.  FOR
EACH SUCH MORTGAGED PROPERTY WITH RESPECT TO WHICH THE APPLICABLE SEISMIC
ANALYSIS SHOWS EITHER, (A)(I) A PROBABLE MAXIMUM LOSS OR BOUNDED MAXIMUM LOSS OF
GREATER THAN 30% OR (II) A LEVEL OF SEISMIC RISK (AS MEASURED BY ANOTHER METRIC)
WHICH IS JOINTLY AGREED BY THE PARTIES TO BE EQUIVALENT TO A PML OF LESS THAN
30% AND (B) TOTAL “PROPERTY EQUITY” THAT IS GREATER THAN THE DOLLAR AMOUNT OF
THE PROPERTY’S “THEORETICAL MAXIMUM EXPECTED LOSS”, WHERE “PROPERTY EQUITY” IS
DEFINED AS THE DIFFERENCE BETWEEN (I) THE CURRENT VALUE OF THE PROPERTY
(EXCLUDING THE VALUE OF REMAINING TAX CREDITS) AS AGREED BY CENTERLINE AND
FREDDIE MAC; AND (II) THE CURRENT UNPAID PRINCIPAL BALANCE OF THE BOND(S), AND
“THEORETICAL MAXIMUM EXPECTED LOSS” IS DEFINED AS THAT DOLLAR FIGURE DETERMINED
BY THE SEISMIC ASSESSMENT REPORT PREPARED AT THE TIME OF THE ORIGINAL BOND
UNDERWRITING, EARTHQUAKE INSURANCE IS CURRENTLY MAINTAINED BY THE RELATED OWNER
WITH A DEDUCTIBLE NOT IN EXCESS OF $50,000 FROM AN INSURANCE COMPANY WITH AN
INSURER RATING (BASED ON LOAN SIZE) AS INDICATED ON SCHEDULE G, WITH THE BOND
TRUSTEE NAMED AS A LOSS PAYEE OR ADDITIONAL INSURED.


 


(VV)         BONDHOLDER REPRESENTATIVE OBLIGATIONS.  NONE OF THE BOND DOCUMENTS
REQUIRES OR OBLIGATES THE BONDHOLDER REPRESENTATIVE TO PAY THE FEES AND EXPENSES
OF ANY PARTY, INCLUDING ANY OBLIGATIONS OF THE OWNER, OR TO PAY CAPITALIZED
INTEREST OR ANY OTHER COSTS DURING ANY CONSTRUCTION OR REHABILITATION PERIOD FOR
ANY MORTGAGED PROPERTY.


 


(WW)       ESCROWS.  EXCEPT AS SET FORTH ON SCHEDULE D, EACH OWNER HAS
ESTABLISHED ALL ESCROWS AND RESERVES REQUIRED BY THE BOND MORTGAGE AND THE BOND
MORTGAGE DOCUMENTS.


 


(XX)          UNDERWRITING.  EACH BOND MORTGAGE LOAN AND MORTGAGED PROPERTY WAS
UNDERWRITTEN IN COMPLIANCE WITH THE SERVICER’S INSTITUTIONAL UNDERWRITING
STANDARDS, AND THE INFORMATION CONTAINED IN THE DATA TAPE IS TRUE AND ACCURATE
IN ALL MATERIAL RESPECTS, OR, IN THE CASE OF PRO FORMA NET OPERATING INCOME, WAS
DEVELOPED IN A MANNER THAT SATISFIES THE REQUIREMENTS OF THE SERVICER’S
INSTITUTIONAL UNDERWRITING STANDARDS.

 

23

--------------------------------------------------------------------------------



 


(YY)         DOCUMENTATION.  ALL COPIES OF DOCUMENTS DELIVERED TO FREDDIE MAC
UNDER SECTION 2.3 OF THIS AGREEMENT ARE TRUE AND ACCURATE COPIES OF THE
ORIGINALS.  THE SPONSOR HAS IN ITS POSSESSION NO DOCUMENTS DESCRIBED IN
SECTION 2.3 OF THIS AGREEMENT COPIES OF WHICH HAVE NOT BEEN DELIVERED OR MADE
AVAILABLE TO FREDDIE MAC.


 


(ZZ)          STABILIZATION STANDARDS.  THE CONDITIONS TO ACHIEVE STABILIZATION
SET FORTH IN THE RELATED BOND DOCUMENTS WITH RESPECT TO EACH NON-STABILIZED
MORTGAGE PROPERTY AND THE CALCULATIONS TO BE PERFORMED WITH RESPECT TO THE
FINANCIAL TESTS RELATED TO ACHIEVEMENT OF STABILIZATION AND THE METHODOLOGY FOR
SUCH CALCULATIONS TO BE USED BY THE SERVICER IN CONNECTION THEREWITH MEET THE
MINIMUM CONDITIONS SET FORTH ON SCHEDULE H HERETO.


 

Section 2.2            Other Representations and Warranties by the Sponsor and
Representations and Warranties by Freddie Mac.

 


(A)           THE SPONSOR REPRESENTS AND WARRANTS AS OF THE CLOSING DATE WITH
RESPECT TO EACH BOND MORTGAGE LOAN AND MORTGAGED PROPERTY RELATED TO THE BONDS
AND THE SPONSOR DOCUMENTS, AS FOLLOWS:


 

(I)            THE SPONSOR DOCUMENTS TO WHICH IT IS A PARTY HAVE BEEN DULY
AUTHORIZED BY THE SPONSOR, ARE VALID AND BINDING AGREEMENTS OF THE SPONSOR, AND
ARE ENFORCEABLE AGAINST THE SPONSOR IN ACCORDANCE WITH THEIR TERMS EXCEPT AS MAY
BE LIMITED BY BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIA, LIQUIDATION OR
READJUSTMENT OF DEBT OR SIMILAR LAWS NOW OR HEREAFTER AFFECTING THE ENFORCEMENT
OF CREDITORS’ RIGHTS GENERALLY, AND AS MAY BE LIMITED BY THE EFFECT OF GENERAL
PRINCIPLES OF EQUITY REGARDLESS OF WHETHER SUCH ENFORCEMENT IS CONSIDERED IN A
PROCEEDING AT LAW OR IN EQUITY.

 

(II)           SINCE JUNE 30, 2007 AND SEPTEMBER 30, 2007, AS THE CASE MAY BE,
WHICH IS THE DATE OF GUARANTOR’S MOST RECENTLY SUBMITTED FINANCIAL STATEMENT TO
FREDDIE MAC, AND SINCE SEPTEMBER 30, 2007, WHICH IS THE DATE OF PARENT
GUARANTOR’S MOST RECENTLY FILED SEC FORM 10-Q, THERE HAS BEEN NO MATERIAL
ADVERSE CHANGE IN THE GENERAL FINANCIAL POSITION OF GUARANTOR OR PARENT
GUARANTOR.  FOR THE PURPOSES OF THIS REPRESENTATION AND WARRANTY, THE “GENERAL
FINANCIAL POSITION OF GUARANTOR OR PARENT GUARANTOR” SHALL BE DEEMED TO EXCLUDE
ANY SHORT-TERM ADVERSE CHANGES THAT OCCUR SOLELY AS A RESULT OF DAILY INTEREST
RATE FLUCTUATIONS.

 

(III)          THE SPONSOR (A) IS A LIMITED LIABILITY COMPANY DULY ORGANIZED AND
EXISTING PURSUANT TO THE LAWS OF STATE OF DELAWARE, (B) HAS THE POWER AND
AUTHORITY TO OWN ITS PROPERTIES AND TO CARRY ON ITS BUSINESS AS NOW BEING
CONDUCTED AND AS CONTEMPLATED BY THE SPONSOR DOCUMENTS AND (C) HAS THE POWER AND
AUTHORITY TO EXECUTE AND PERFORM ALL THE UNDERTAKINGS IN THE SPONSOR DOCUMENTS
AND THE OTHER TRANSACTIONS AND AGREEMENTS CONTEMPLATED BY THE SPONSOR DOCUMENTS.

 

(IV)          THE EXECUTION AND PERFORMANCE BY THE SPONSOR OF THE SPONSOR
DOCUMENTS TO WHICH IT IS A PARTY AND OTHER AGREEMENTS REQUIRED PURSUANT TO SUCH
AGREEMENTS (A) WILL NOT VIOLATE IN ANY MATERIAL RESPECT OR, AS APPLICABLE, HAVE
NOT VIOLATED IN ANY MATERIAL RESPECT ANY PROVISION OF ANY LAW, RULE OR
REGULATION OR ANY ORDER OF ANY COURT OR OTHER AGENCY OR GOVERNMENT AND (B) WILL
NOT VIOLATE IN ANY MATERIAL RESPECT, OR AS APPLICABLE,

 

24

--------------------------------------------------------------------------------


HAVE NOT VIOLATED IN ANY MATERIAL RESPECT ANY PROVISION OF ANY INDENTURE,
AGREEMENT OR OTHER INSTRUMENT TO WHICH THE SPONSOR IS A PARTY OR IS OTHERWISE
SUBJECT, OR RESULT IN THE CREATION OR IMPOSITION OF ANY MATERIAL LIEN, CHARGE OR
ENCUMBRANCE OF ANY NATURE.

 

(V)           THE SPONSOR IS NOT IN DEFAULT IN THE PERFORMANCE, OBSERVANCE OR
FULFILLMENT OF ANY OF THE OBLIGATIONS, COVENANTS OR CONDITIONS CONTAINED IN ANY
AGREEMENT OR INSTRUMENT TO WHICH IT IS A PARTY WHICH DEFAULT WOULD IN SPONSOR’S
GOOD FAITH AND REASONABLE JUDGMENT MATERIALLY ADVERSELY AFFECT THE TRANSACTIONS
CONTEMPLATED BY THE SPONSOR DOCUMENTS.  THERE IS NO ACTION, SUIT OR PROCEEDING
AT LAW OR IN EQUITY OR BY OR BEFORE ANY GOVERNMENTAL INSTRUMENTALITY OR OTHER
AGENCY NOW PENDING OR THREATENED IN WRITING AGAINST OR AFFECTING THE SPONSOR OR
ANY OF ITS PROPERTIES OR RIGHTS, WHICH, IF ADVERSELY DETERMINED, WOULD IN
SPONSOR’S GOOD FAITH AND REASONABLE JUDGMENT (A) MATERIALLY IMPAIR THE RIGHT OF
THE SPONSOR TO CARRY ON ITS BUSINESS AS NOW CONDUCTED OR (B) HAVE A MATERIAL
ADVERSE EFFECT ON THE FINANCIAL CONDITION OF THE SPONSOR.

 

(VI)          THE BONDS ARE GENUINE AND OUTSTANDING.  EACH TRANSFEROR
TRANSFERRING THE BONDS TO FREDDIE MAC HAS ALL NECESSARY POWER AND AUTHORITY TO
TRANSFER, AND HAS DULY AUTHORIZED BY ALL NECESSARY ACTION THE TRANSFER OF, THE
BONDS TO FREDDIE MAC PURSUANT TO THE BOND EXCHANGE AGREEMENT.  ANY CONSENTS OR
APPROVALS REQUIRED TO TRANSFER THE BONDS TO FREDDIE MAC HAVE BEEN OBTAINED. 
IMMEDIATELY PRIOR TO SUCH TRANSFERS, EACH TRANSFEROR OWNED THE BONDS FREE AND
CLEAR OF ANY LIEN, PLEDGE, ENCUMBRANCE OR OTHER SECURITY INTEREST, AND HAS NOT
SOLD, ASSIGNED OR PLEDGED ANY OF ITS INTEREST IN THE BONDS TO ANY PERSON OTHER
THAN FREDDIE MAC, AND HAS NOT ENTERED INTO ANY AGREEMENT TO EFFECT SUCH A SALE,
ASSIGNMENT OR PLEDGE EXCEPT AS CONTEMPLATED BY THE BOND EXCHANGE AGREEMENT. 
UPON SUCH TRANSFERS, EACH TRANSFEROR HAS RELEASED ALL RIGHT, TITLE AND INTEREST
IN AND TO THE BONDS.

 

Section 2.3            Conditions.  The obligation of Freddie Mac to exchange
the Certificates for the Bonds, execute and deliver each Series Certificate
Agreement and provide the Credit Enhancement and the Liquidity Facility is
subject to the satisfaction of the following conditions precedent on or prior to
the Closing Date (if the Closing Date occurs without satisfaction of any such
condition, such condition shall be deemed waived for purposes of the Closing
Date occurring unless otherwise set forth in a closing letter between the
parties:

 


(A)           FINAL DOCUMENTATION DELIVERY WITH RESPECT TO EACH BOND MORTGAGE ON
A MORTGAGED PROPERTY.  THE SPONSOR HAS COMPLETED FINAL DELIVERY OF THE DATA TAPE
AND THE OTHER DOCUMENTATION IN RESPECT OF EACH BOND MORTGAGE ON A MORTGAGED
PROPERTY THAT RELATES TO THE BONDS BY DELIVERING THE FOLLOWING (TO THE EXTENT
NOT PREVIOUSLY DELIVERED) THROUGH A SECURE WEBSITE ACCESSIBLE BY FREDDIE MAC TO
FREDDIE MAC, LEGAL DIVISION, 8200 JONES BRANCH DRIVE, MAIL STOP 204, MCLEAN, VA
22102 ATTENTION:  ASSISTANT GENERAL COUNSEL, AN ACCURATE, COMPLETE AND LEGIBLE
COPY OF THE FOLLOWING DOCUMENTS, INCLUDING ALL ASSIGNMENTS OF SUCH DOCUMENTS:


 

(I)            THE BOND MORTGAGE.

 

(II)           THE CLOSING TRANSCRIPT FROM THE ORIGINAL ISSUE OF THE RELATED
BONDS AND FROM ANY SUBSEQUENT REFUNDING ISSUE, IF APPLICABLE.

 

25

--------------------------------------------------------------------------------


(III)          EACH FINANCING STATEMENT THAT PURPORTS TO PERFECT A SECURITY
INTEREST RELATED TO THE BOND MORTGAGE OR THE RELATED BONDS.

 

(IV)          THE TITLE INSURANCE POLICY INSURING THE BOND MORTGAGE AND NAMING
THE APPLICABLE BOND TRUSTEE AS THE INSURED IF NOT INCLUDED IN THE CLOSING
TRANSCRIPT WITH RESPECT TO THE RELATED BONDS.

 

(V)           EACH LEGAL OPINION RECEIVED BY THE SPONSOR AND THE ISSUER FROM
COUNSEL TO THE OWNER AND THE GUARANTOR(S), IF ANY, IN A FORM ACCEPTABLE TO
FREDDIE MAC.

 

(VI)          A TRUE AND CORRECT COPY OF THE RENT SCHEDULE SUPPLIED BY THE OWNER
AS OF JUNE 30, 2007, EXCEPT AS OTHERWISE SET FORTH THEREON.

 

(VII)         ANY SEPARATE ASSIGNMENT OF LEASES AND RENTS RELATED TO THE BOND
MORTGAGE, IF ANY.

 


(B)           FINAL DOCUMENTATION AND FEE DELIVERY WITH RESPECT TO THIS
AGREEMENT.  ON OR PRIOR TO THE CLOSING DATE, THE FOLLOWING CONDITIONS PRECEDENT
SHALL BE SATISFIED PRIOR TO DELIVERY BY FREDDIE MAC OF EACH SERIES CERTIFICATE
AGREEMENT:


 

(I)            PAYMENT MADE OR CAUSED TO BE MADE BY THE SPONSOR OF FREDDIE MAC’S
FEES, COSTS AND EXPENSES WHICH ARE DUE AND PAYABLE ON OR BEFORE THE CLOSING DATE
IN ACCORDANCE WITH THIS AGREEMENT;

 

(II)           [RESERVED];

 

(III)          THERE SHALL HAVE OCCURRED NO MATERIAL ADVERSE CHANGE IN THE
FINANCIAL CONDITION OR BUSINESS OF ANY OWNER, OR IN THE PHYSICAL CONDITION,
OPERATING PERFORMANCE OR VALUE OF THE OWNER’S MORTGAGED PROPERTY SINCE THE DATE
OF THE DATA TAPE;

 

(IV)          EXCEPT AS SET FORTH ON SCHEDULE D, THERE SHALL EXIST NO “BOND
EVENT OF DEFAULT” UNDER ANY OF THE OWNER DOCUMENTS WITH RESPECT TO ANY MORTGAGED
PROPERTY; AND

 

(V)           RECEIPT BY FREDDIE MAC, ON OR PRIOR TO THE CLOSING DATE, OF THE
FOLLOWING, EACH DATED AS OF THE CLOSING DATE, EXCEPT AS OTHERWISE AGREED TO IN
FORM AND SUBSTANCE SATISFACTORY TO FREDDIE MAC IN ALL RESPECTS:

 

(A)          AN EXECUTED COPY OF THE BOND EXCHANGE AGREEMENT, EACH
SERIES CERTIFICATE AGREEMENT, EACH REMARKETING AGREEMENT, THE STABILIZATION
GUARANTY, ESCROW AND SECURITY AGREEMENT, THE SERVICING AGREEMENT, THE GUARANTY
AND EACH OTHER SPONSOR DOCUMENT AND THE SATISFACTION OF ALL CONDITIONS PRECEDENT
SET FORTH IN SUCH DOCUMENTS;

 

(B)           A PASS-THROUGH OPINION(S) OF SPECIAL TAX COUNSEL ACCEPTABLE TO
FREDDIE MAC TO THE EFFECT THAT THE INTEREST ON THE CLASS A CERTIFICATES AND THE
CLASS B CERTIFICATES ARE NOT INCLUDABLE IN GROSS INCOME TO THE

 

26

--------------------------------------------------------------------------------


 

HOLDERS THEREOF FOR FEDERAL INCOME TAX PURPOSES TO THE SAME EXTENT AS THOUGH THE
HOLDERS OF SUCH CERTIFICATES OWNED THE UNDERLYING BONDS;

 

(C)           AN OPINION OF SPECIAL COUNSEL TO FREDDIE MAC WITH RESPECT TO THE
TREATMENT OF EACH SERIES POOL UNDER APPLICABLE TAX LAWS OF THE COMMONWEALTH OF
VIRGINIA, IN FORM AND SUBSTANCE ACCEPTABLE TO FREDDIE MAC;

 

(D)          OPINIONS OF COUNSEL TO THE SPONSOR, GUARANTOR, THE SERVICER AND
EACH TRANSFEROR UNDER THE BOND EXCHANGE AGREEMENT DATED THE CLOSING DATE AND
ADDRESSED TO FREDDIE MAC, IN FORM AND SUBSTANCE ACCEPTABLE TO FREDDIE MAC;

 

(E)           SUCH OPINION(S) OF COUNSEL TO THE REMARKETING AGENT AS FREDDIE MAC
SHALL REQUIRE IN FORM AND SUBSTANCE SATISFACTORY TO FREDDIE MAC;

 

(F)           COPIES OF THE NO-ADVERSE EFFECT TAX OPINIONS TO BE DELIVERED BY
BOND COUNSEL IN CONNECTION WITH THE RESTRUCTURING OF THE BONDS, IF APPLICABLE;
AND

 

(G)           SUCH OTHER DOCUMENTS, INSTRUMENTS, CERTIFICATES, APPROVALS (AND,
IF REQUESTED BY FREDDIE MAC, CERTIFIED DUPLICATES OF EXECUTED COPIES THEREOF) OR
OPINIONS AS FREDDIE MAC MAY REQUEST.

 

Where subsection (a) requires delivery of a copy of a Bond Mortgage, the related
financing statement or other filed or recorded document, the copy must show the
recorder’s stamp, book and page number, or instrument number.

 


(C)           DOCUMENT DELIVERIES.  THE DELIVERY OF COPIES REQUIRED BY SECTIONS
2.3(A) AND 2.3(B)(I)-(IV) ABOVE SHALL BE CARRIED OUT BY OR ON BEHALF OF THE
SPONSOR, AT NO EXPENSE TO FREDDIE MAC.   IF THE SPONSOR FAILS TO DELIVER TO
FREDDIE MAC ANY ABOVE-REQUIRED DOCUMENTATION, FREDDIE MAC MAY ORDER
RECORDER-CERTIFIED COPIES OF THE MISSING ITEMS, AND THE SPONSOR SHALL REIMBURSE
FREDDIE MAC UPON DEMAND FOR ALL COSTS AND EXPENSES INCURRED BY FREDDIE MAC IN
DOING SO.


 

Section 2.4            Consequences of Inaccuracies.

 


(A)           THE SPONSOR SHALL NOTIFY FREDDIE MAC WITHIN 15 DAYS FOLLOWING A
DISCOVERY BY THE SPONSOR OF THE EXISTENCE OF FACTS THAT MAKE AN ASSUMPTION SET
FORTH IN SECTION 2.1 INACCURATE, WHICH FACTS MATERIALLY AND ADVERSELY AFFECT THE
VALUE OF A BOND MORTGAGE OR THE RELATED BONDS (AN “INACCURACY”).  FREDDIE MAC
AGREES TO USE ITS BEST EFFORTS TO PROVIDE NOTICE TO THE SPONSOR WITHIN 30 DAYS
FOLLOWING A DISCOVERY BY FREDDIE MAC OF AN INACCURACY; PROVIDED, HOWEVER, THAT
THE FAILURE OF FREDDIE MAC TO SO NOTIFY THE SPONSOR OF SUCH AN INACCURACY SHALL
NOT RELIEVE THE SPONSOR OF ITS OBLIGATION TO CURE SUCH INACCURACY UPON RECEIVING
NOTICE FROM FREDDIE MAC OR OBTAINING KNOWLEDGE THEREOF.

 

27

--------------------------------------------------------------------------------


 


(B)           WITHIN 60 DAYS AFTER THE EARLIER OF (I) DISCOVERY BY THE SPONSOR
OF AN INACCURACY, OR (II) THE SPONSOR’S RECEIPT OF NOTICE FROM FREDDIE MAC OF
SUCH INACCURACY, THE SPONSOR SHALL COMMENCE COMMERCIALLY REASONABLE EFFORTS TO
CURE SUCH INACCURACY IN ALL MATERIAL RESPECTS.


 


(C)           SUBJECT TO THE LAST SENTENCE OF THIS SUBSECTION (C), IF AN
INACCURACY IS NOT CURED BY THE SPONSOR AS AFORESAID WITHIN 60 DAYS AFTER THE
DISCOVERY OR RECEIPT OF NOTICE OF SUCH INACCURACY AS SET FORTH IN SUBSECTION
(B) ABOVE, FREDDIE MAC SHALL HAVE THE RIGHT TO REQUIRE THAT THE SPONSOR, AT THE
SPONSOR’S OPTION, AND WITHIN 5 DAYS OF WRITTEN NOTICE FROM FREDDIE MAC, EITHER: 
(I) FUND OR CAUSE THE FUNDING OF THE PURCHASE FROM THE ADMINISTRATOR OF THE
SERIES OF BONDS RELATED TO THE INACCURACY, TO THE EXTENT THAT FREDDIE MAC MAY
EXERCISE ITS PURCHASE RIGHT FOLLOWING THE OCCURRENCE OF A RELEASE EVENT WITH
RESPECT TO THE SAME (WHICH FUNDING BY, OR CAUSED BY, THE SPONSOR SHALL BE
ACCOMPLISHED VIA THE EXERCISE OF SUCH RIGHT OF THE SPONSOR’S IN ACCORDANCE WITH
SECTION 7.3(A) HEREOF AND APPLICABLE PROVISIONS OF THE SERIES CERTIFICATE
AGREEMENT), OR (II) INDEMNIFY AND HOLD HARMLESS FREDDIE MAC FOR ANY COST OR
EXPENSE THAT FREDDIE MAC SUFFERS OR INCURS AS A RESULT OF SUCH INACCURACY AND
ANY LOSS OR DAMAGE THAT FREDDIE MAC SUFFERS OR INCURS AS A DIRECT RESULT OF SUCH
INACCURACY.  ANY SUCH LOSS OR DAMAGE WITH RESPECT TO A MORTGAGED PROPERTY OR THE
RELATED BONDS SHALL BE DETERMINED AT THE TIME OF ASSET RESOLUTION, AND ANY SUCH
COST OR EXPENSE WITH RESPECT TO A MORTGAGED PROPERTY OR THE RELATED BONDS WILL
BE SUBJECT TO INDEMNIFICATION UNDER THIS SUBSECTION 2.4(C) AT THE TIME OF
INCURRENCE.  IF ANY INACCURACY IS A REPURCHASE INACCURACY, THEN FREDDIE MAC MAY
REQUIRE THE SPONSOR TO REPURCHASE THE RELATED BOND THROUGH THE FUNDING OF A
RELEASE EVENT AND THE SPONSOR SHALL NOT HAVE THE AFOREMENTIONED OPTION WITH
RESPECT TO SUCH REPURCHASE INACCURACY).  FREDDIE MAC SHALL ALSO HAVE THE RIGHT
TO REQUIRE PAYMENT BY THE SPONSOR OF A PREPAYMENT PREMIUM IN CONNECTION WITH ANY
RELEASE EVENT CAUSED BY A REPURCHASE INACCURACY, WHICH REMEDIES IN ADDITION TO
THE RECOVERY OF ENFORCEMENT COSTS FROM THE SPONSOR, PROCEEDING UNDER THE
GUARANTY (WHICH FREDDIE MAC MAY DO IF THE SPONSOR HAS FAILED TO PERFORM ITS
OBLIGATIONS WHEN REQUIRED UNDER THIS SECTION) AND TAKING ACTION AS PROVIDED IN
SUBSECTION (D) BELOW SHALL BE THE SOLE RIGHTS AND REMEDIES AVAILABLE TO FREDDIE
MAC AS THE RESULT OF AN INACCURACY.  IN THE EVENT THE INACCURACY IS NON-MONETARY
AND SUCH THAT IT CAN BE CORRECTED, BUT NOT WITHIN 60 DAYS, FREDDIE MAC SHALL NOT
PURSUE ANY REMEDIES HEREUNDER IF CORRECTIVE ACTION IS INSTITUTED BY THE SPONSOR
WITHIN SUCH 60 DAYS AND DILIGENTLY PURSUED UNTIL THE INACCURACY IS CURED,
PROVIDED SUCH INACCURACY MUST BE CURED NOT LATER THAN THE EARLIER OF 90 DAYS
AFTER THE DISCOVERY OR RECEIPT OF NOTICE OF SUCH INACCURACY, AS SET FORTH IN
SUBSECTION 2.4(B) ABOVE; IF A CURE CANNOT BE EFFECTED WITHIN SUCH 90-DAY PERIOD,
THE SPONSOR SHALL HAVE THE OPTIONS SET FORTH IN CLAUSE (I) OR (II) ABOVE EXCEPT
AS PROVIDED ABOVE WITH RESPECT TO A REPURCHASE INACCURACY.


 


(D)           IF SPONSOR FAILS TO CURE AN INACCURACY WITHIN THE TIME PROVIDED IN
SUBSECTION (C) ABOVE, AND FAILS TO REPURCHASE THE RELATED BONDS OR PROVIDE
INDEMNIFICATION IN ACCORDANCE WITH THE PROVISIONS OF SUBSECTION 2.4(C) ABOVE,
FREDDIE MAC, AFTER WRITTEN NOTICE TO THE SPONSOR, SHALL HAVE THE RIGHT, BUT NOT
THE OBLIGATION, TO CURE ANY SUCH INACCURACY, AND ANY COSTS, FEES OR EXPENSES
ACTUALLY INCURRED BY FREDDIE MAC SHALL BE A CREDIT ADVANCE AND SHALL BE PAID BY
THE SPONSOR IN ACCORDANCE HEREWITH.  AMOUNTS EXPENDED BY THE SPONSOR TO CURE AN
INACCURACY SHALL BE AT THE SOLE COST AND EXPENSE OF THE SPONSOR.


 


(E)           THE ASSUMPTIONS SET FORTH IN SECTION 2.2 OF THIS AGREEMENT, THE
REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 2.2 OF THIS AGREEMENT, AND
FREDDIE MAC’S RIGHT TO RELY ON THEM, SHALL NOT BE AFFECTED OR LIMITED BY ANY
INVESTIGATION (INCLUDING ANY PRE-PURCHASE REVIEW OF DOCUMENTATION) MADE BY, OR
ON BEHALF OF, FREDDIE MAC, EXCEPT TO THE EXTENT THAT THE SPONSOR CAN

 

28

--------------------------------------------------------------------------------


 


ESTABLISH THAT ONE OR MORE OF THE FOLLOWING FREDDIE MAC EMPLOYEES HAD ACTUAL
KNOWLEDGE (AS OPPOSED TO IMPUTED KNOWLEDGE ARISING FROM THE RECEIPT OF THE
DOCUMENTS REQUIRED TO BE DELIVERED BY THE SPONSOR HEREUNDER) OF SUCH INACCURACY
OR BREACH PRIOR TO THE CLOSING DATE AND DID NOT INFORM THE SPONSOR OF SUCH
INACCURACY OR BREACH PRIOR TO THE CLOSING DATE:


 

Clayton A. Davis; W. Kimball Griffith; Christopher Propert; Shaun Smith; Michael
McRoberts; David Brickman; Victoria Bourgeois; Stephen G. Johnson; Margaret F.
Smith; Brian E. King; and Xiangxiu Meng

 

provided that the inclusion of Christopher Propert in the list of Freddie Mac
employees shall not imply a waiver of the attorney-client privilege, which may
be asserted by Freddie Mac.

 


(F)            WHENEVER AN ASSUMPTION SET FORTH IN SECTION 2.1 IS QUALIFIED BY
THE PHRASE SPONSOR’S “KNOWLEDGE”, “ACTUAL KNOWLEDGE”, “BEST KNOWLEDGE” OR
SIMILAR PHASE, SUCH ASSUMPTION WILL BE TREATED AS AN INACCURACY ONLY IF IT CAN
BE ESTABLISHED THAT ONE OF THE FOLLOWING INDIVIDUALS EMPLOYED BY AN AFFILIATE OF
THE SPONSOR HAD SUCH KNOWLEDGE, BEST KNOWLEDGE OR ACTUAL KNOWLEDGE, AS
APPLICABLE:


 

Marc Schnitzer; James Spound; Robert Levy; John D’Amico; Rachel Diller; Lindsay
Soyka; Howard Sereda; and Greg Calvert

 

provided that the inclusion of John D’Amico in the above list shall not imply a
waiver of the attorney-client privilege, which may be asserted by the Sponsor or
its Affiliates.

 


ARTICLE III


 


COVENANTS OF THE SPONSOR


 

Section 3.1            Freddie Mac Closing Fee and Closing Expenses.  The
Sponsor shall pay, or cause to be paid, to Freddie Mac on the Closing Date a
closing fee in the amount of $500,000, together with Freddie Mac’s expenses. 
The Sponsor shall also pay on the Closing Date the reasonable fees and actual
out-of-pocket expenses of Freddie Mac’s outside counsel in accordance with the
instructions of such counsel on the Closing Date and the reasonable fees and
actual out-of-pocket expenses of the Placement Agent, Deutsche Bank National
Trust Company, as bond custodian, the Rating Agency and Deloitte & Touche (for
its “cold comfort” letter), each as set forth on the closing fee schedule
delivered on the Closing Date.

 

Section 3.2            Reimbursement of Credit Advances.  The Sponsor shall
reimburse Freddie Mac the amount of each Credit Advance on the date such Credit
Advance was made by Freddie Mac, together with interest on the Credit Advance as
provided in Section 3.3(a)(i) that has accrued but has not been paid on the
fifteenth day of the month in which such Credit Advance occurs, from the sources
and in the priority established in accordance with the provisions of this
Agreement and Section 4.03 of the applicable Series Certificate Agreement or
from the cash flow from the Pledged Security Collateral hereunder, and subject
to the limitations contained in Section 9.11 hereof; provided, however, a Credit
Advance that funded a Bond Purchase Loan pursuant to Section 7.3 shall be repaid
in accordance with the provisions thereof

 

29

--------------------------------------------------------------------------------


 

(but from the same sources and subject to the same limitations as described
above for other Credit Advances).

 

Section 3.3            Scheduled Payments and Deposits.

 


(A)           MONTHLY PAYMENTS.  WITH RESPECT TO EACH BOND MORTGAGE LOAN, THE
SPONSOR SHALL PAY SOLELY FROM THE SOURCES AND IN THE PRIORITY ESTABLISHED IN
ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT AND SECTION 4.03 OF THE
APPLICABLE SERIES CERTIFICATE AGREEMENT OR FROM THE CASH FLOW FROM THE PLEDGED
SECURITY COLLATERAL HEREUNDER AND SUBJECT TO THE LIMITATIONS CONTAINED IN
SECTION 9.11, THE FOLLOWING AMOUNTS ON THE FIFTEENTH (15TH) DAY OF EACH MONTH
WHILE ANY BOND MORTGAGE LOAN IS OUTSTANDING, BEGINNING ON THE FIFTEENTH (15TH)
DAY OF THE FIRST MONTH FOLLOWING THE CLOSING DATE:


 

(I)            INTEREST ON CREDIT ADVANCES.  ACCRUED BUT UNPAID INTEREST ON ANY
OUTSTANDING CREDIT ADVANCES FROM THE DATE SUCH CREDIT ADVANCE WAS MADE BY
FREDDIE MAC TO THE DATE ON WHICH THE CREDIT ADVANCE IS REIMBURSED AT THE
LIQUIDITY RATE; PROVIDED, HOWEVER, THAT INTEREST ON A CREDIT ADVANCE THAT FUNDED
A BOND PURCHASE LOAN PURSUANT TO SECTION 7.3 SHALL BE ACCRUED IN ACCORDANCE WITH
THE PROVISIONS THEREOF.

 

(II)           INTEREST ON LIQUIDITY ADVANCES.  ACCRUED BUT UNPAID INTEREST ON
EACH OUTSTANDING LIQUIDITY ADVANCE, FROM THE DATE SUCH LIQUIDITY ADVANCE WAS
MADE, AT THE LIQUIDITY RATE, TO THE DATE ON WHICH REIMBURSEMENT OF SUCH
LIQUIDITY ADVANCE IS DUE, AND THEREAFTER AT THE DEFAULT RATE UNTIL SUCH
LIQUIDITY ADVANCE IS REIMBURSED.

 

(III)          FREDDIE MAC FEE.  ONE-TWELFTH OF THE FREDDIE MAC FEE, AS
CALCULATED IN ACCORDANCE WITH SECTION 3.7.

 

(IV)          ADMINISTRATOR FEE.  ONE TWELFTH OF THE ADMINISTRATOR FEE, AS
CALCULATED IN ACCORDANCE WITH SECTION 3.7.

 

(V)           REMARKETING AGENT FEE.  ONE TWELFTH OF THE REMARKETING AGENT FEE
(IF APPLICABLE).

 

(VI)          SERVICING FEE.  ONE-TWELFTH OF THE ANNUAL SERVICING FEE, AS
CALCULATED IN ACCORDANCE WITH SECTION 3.7.

 

(VII)         SPECIAL SERVICING FEE.  ANY ACCRUED SPECIAL SERVICING FEE AS SET
FORTH IN THE SERVICING AGREEMENT.

 


(B)           CERTAIN THIRD PARTY FEES.  TO THE EXTENT NOT PAID BY THE OWNER
WITH RESPECT TO ANY BOND MORTGAGE LOAN, THE SPONSOR SHALL PAY, FROM THE SOURCES
AND IN THE PRIORITY ESTABLISHED IN ACCORDANCE WITH THE PROVISIONS OF THIS
AGREEMENT AND SECTION 4.03 OF THE APPLICABLE SERIES CERTIFICATE AGREEMENT (AND
SUBJECT TO THE LIMITATIONS CONTAINED IN SECTION 9.11), PAY THE REGULAR, ONGOING
FEES DUE FROM TIME TO TIME TO THE BOND TRUSTEE, THE ISSUER AND THE REBATE
ANALYST APPOINTED UNDER THE INDENTURE, AS APPLICABLE, TO THE PARTY ENTITLED TO
PAYMENT THEREOF NOT LATER THAN TEN (10) DAYS AFTER THE DATE SUCH PAYMENT IS DUE.


 

Section 3.4            Reimbursement of Liquidity Advances.  The Sponsor shall
reimburse Freddie Mac for each Liquidity Advance, from the sources and in the
priority established in

 

30

--------------------------------------------------------------------------------


 

accordance with the provisions of this Agreement and Section 4.03 of the
applicable Series Certificate Agreement (except to the extent that remarketing
proceeds have already become available for application to such reimbursement)
and subject to the limitations contained in Section 9.11 hereof, together with
interest on the Liquidity Advance that has accrued but has not been paid, under
Section 3.3(a) on the first to occur of:

 


(A)           365 DAYS FOLLOWING THE LIQUIDITY ADVANCE.


 


(B)           IF THE RELATED PLEDGED CLASS A CERTIFICATES ARE REMARKETED BY THE
REMARKETING AGENT, THE DATE ON WHICH THE PROCEEDS OF THAT REMARKETING ARE
DELIVERED TO THE ADMINISTRATOR;


 


(C)           THE DATE ON WHICH THE RELATED PLEDGED CLASS A CERTIFICATES ARE
REDEEMED OR OTHERWISE PAID IN FULL AND CANCELED;


 


(D)           THE LIQUIDITY COMMITMENT TERMINATION DATE; OR.


 


(E)           THE CREDIT ENHANCEMENT EXPIRATION DATE.


 

Section 3.5            Payment of Costs, Fees and Expenses.  In addition to the
Sponsor’s other obligations set forth in this Article III and in the other
Sponsor Documents, the Sponsor shall pay, upon written demand, to Freddie Mac
(solely from the sources and in the priority established in accordance with the
provisions of this Agreement and Section 4.03 of the applicable
Series Certificate Agreement and subject to the limitations contained in
Section 9.11 hereof) all of the following:

 


(A)           ALL FEES, COSTS, CHARGES AND EXPENSES (INCLUDING THE REASONABLE
FEES AND ACTUAL OUT-OF-POCKET EXPENSES OF ACCOUNTANTS AND OTHER EXPERTS AND THE
REASONABLE FEES AND ACTUAL OUT-OF-POCKET EXPENSES OF ATTORNEYS) INCURRED BY
FREDDIE MAC IN CONNECTION WITH, OR RELATED TO, THE EXECUTION AND DELIVERY OF
EACH SERIES CERTIFICATE AGREEMENT, THE DEPOSIT OF THE BONDS WITH THE
ADMINISTRATOR, THE SALE OF THE CLASS A CERTIFICATES, AND THE PREPARATION AND
REVIEW OF THE SPONSOR DOCUMENTS AND ALL OTHER DOCUMENTS RELATED TO THE
TRANSACTIONS CONTEMPLATED BY THE SPONSOR DOCUMENTS, AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY AND ANY TAX OR GOVERNMENTAL CHARGE
IMPOSED IN CONNECTION WITH THE EXECUTION AND DELIVERY OF EACH SERIES CERTIFICATE
AGREEMENT;


 


(B)           ANY AND ALL FEES, COSTS, CHARGES AND EXPENSES INCURRED BY FREDDIE
MAC (INCLUDING THE REASONABLE FEES AND ACTUAL OUT-OF-POCKET EXPENSES OF
ACCOUNTANTS AND OTHER EXPERTS AND THE REASONABLE FEES AND ACTUAL OUT-OF-POCKET
EXPENSES OF ATTORNEYS) IN CONNECTION WITH (I) ANY AMENDMENTS, CONSENTS OR
WAIVERS TO THIS AGREEMENT, THE SPONSOR DOCUMENTS AND ANY OTHER DOCUMENTS RELATED
TO THE TRANSACTIONS CONTEMPLATED BY THE SPONSOR DOCUMENTS (WHETHER OR NOT ANY
SUCH AMENDMENTS, CONSENTS OR WAIVERS ARE ENTERED INTO), (II) ANY REQUESTS BY THE
SPONSOR FOR FREDDIE MAC TO CONSIDER PROVIDING CREDIT ENHANCEMENT FOR ANY OTHER
CERTIFICATE ISSUE, (III) ANY PROPOSED INVESTMENTS UNDER THE SERIES CERTIFICATE
AGREEMENT, (IV) ANY ADJUSTMENT OR CONVERSION OF THE INTEREST RATE ON THE CLASS A
CERTIFICATES, (V) ANY TENDER, PURCHASE, REFUNDING, REOFFERING OR REMARKETING OF
THE BONDS, OR THE CERTIFICATES, (VI) ANY COLLECTION, DISBURSEMENT OR APPLICATION
OF INSURANCE OR CONDEMNATION AWARDS, PROCEEDS, DAMAGES OR OTHER PAYMENTS
INCLUDING,

 

31

--------------------------------------------------------------------------------


 

without limitation, all costs incurred in connection with the application of
insurance or condemnation awards to restore or repair the Mortgaged Property,
including, reasonable appraiser fees, (vii) the transfer, assignment and
re-registration of the Bonds to Freddie Mac, (viii) any audit of any Mortgaged
Property, the Bonds or the Certificates by the Internal Revenue Service or
(ix) the administration of the Series Pools;


 


(C)           INTEREST, FINES AND PENALTIES, ANY AND ALL DOCUMENTARY STAMP,
RECORDING, TRANSFER, MORTGAGE, INTANGIBLE, FILING OR OTHER TAXES OR FEES AND ANY
AND ALL LIABILITIES INCURRED BY FREDDIE MAC OR THE SERVICER WITH RESPECT TO OR
RESULTING THEREFROM WHICH ARE REQUIRED TO BE PAID IN CONNECTION WITH THE
EXECUTION AND DELIVERY OF, OR THE CONSUMMATION OR ADMINISTRATION OF ANY OF THE
TRANSACTIONS CONTEMPLATED BY, OR ANY AMENDMENT, SUPPLEMENT, OR MODIFICATION OF,
OR ANY WAIVER OR CONSENT UNDER OR IN RESPECT OF, OR ANY FILING OF RECORD,
RECORDATION, RELEASE OR DISCHARGE OF, THIS AGREEMENT, THE SPONSOR DOCUMENTS, THE
OWNER DOCUMENTS AND ANY OTHER DOCUMENTS RELATED TO THE TRANSACTIONS CONTEMPLATED
BY THE SPONSOR DOCUMENTS OR THE OWNER DOCUMENTS;


 


(D)           ANY AND ALL FEES, COSTS, OR CHARGES AND EXPENSES (INCLUDING THE
REASONABLE FEES AND ACTUAL OUT-OF-POCKET EXPENSES OF ACCOUNTANTS AND OTHER
EXPERTS AND THE REASONABLE FEES AND ACTUAL OUT-OF-POCKET EXPENSES OF ATTORNEYS)
INCURRED BY FREDDIE MAC OR THE SERVICER IN CONNECTION WITH THE ENFORCEMENT OR
PRESERVATION OF RIGHTS OR REMEDIES UNDER THE SPONSOR DOCUMENTS, THE OWNER
DOCUMENTS AND ANY OTHER DOCUMENTS RELATED TO THE TRANSACTIONS CONTEMPLATED BY
THE SPONSOR DOCUMENTS OR THE OWNER DOCUMENTS OR IN CONNECTION WITH THE
FORECLOSURE UPON, SALE OF OR OTHER DISPOSITION OF ANY SECURITY GRANTED PURSUANT
TO THE SPONSOR DOCUMENTS OR THE OWNER DOCUMENTS AND ANY OTHER DOCUMENTS RELATED
TO THE TRANSACTIONS CONTEMPLATED BY THE SPONSOR DOCUMENTS OR THE OWNER
DOCUMENTS;


 


(E)           ALL OUT-OF-POCKET EXPENSES (INCLUDING REASONABLE FEES AND ACTUAL
OUT-OF-POCKET EXPENSES FOR LEGAL SERVICES) OF, OR INCIDENT TO, THE PRESERVATION
OF RIGHTS UNDER, OR ENFORCEMENT OF, ANY OF THE PROVISIONS OF THIS AGREEMENT, OR
PERFORMANCE BY FREDDIE MAC OF ANY OBLIGATIONS OF THE SPONSOR IN RESPECT OF THE
PLEDGED SECURITY COLLATERAL WHICH THE SPONSOR SHALL HAVE FAILED OR REFUSED TO
PERFORM, OR ANY ACTUAL OR ATTEMPTED SALE, OR ANY EXCHANGE, ENFORCEMENT,
COLLECTION, COMPROMISE OR SETTLEMENT OF PLEDGED SECURITY COLLATERAL, AND
DEFENDING OR ASSERTING RIGHTS AND CLAIMS OF FREDDIE MAC IN RESPECT THEREOF, BY
LITIGATION OR OTHERWISE;


 


(F)            ALL REASONABLE OUT-OF-POCKET COSTS AND EXPENSES INCURRED BY THE
PLEDGE CUSTODIAN IN CONNECTION WITH THE ADMINISTRATION AND ENFORCEMENT OF
ARTICLE VIII OF THIS AGREEMENT OR BY FREDDIE MAC IN CONNECTION WITH THE
ADMINISTRATION AND ENFORCEMENT OF THE STABILIZATION GUARANTY, ESCROW AND
SECURITY AGREEMENT; AND


 


(G)           INTEREST AT THE LIQUIDITY RATE ON ANY AND ALL AMOUNTS REFERRED TO
IN SUBSECTIONS (A) THROUGH (H) ABOVE FROM THE DATE WHICH IS FIFTEEN (15) DAYS
FOLLOWING THE DATE WHEN DUE UNTIL PAYMENT OF ALL SUCH AMOUNTS IN FULL.

 

32

--------------------------------------------------------------------------------


 

Section 3.6            Application and Timing of Payments.

 


(A)           APPLICATION OF PAYMENTS.  EXCEPT AS OTHERWISE PROVIDED IN
SECTION 5.1 AND SECTION 7.1(A) HEREOF, IF THE SERVICER OR FREDDIE MAC RECEIVES
ON ANY DATE LESS THAN THE FULL AMOUNT THAT IS DUE AND PAYABLE ON OR BEFORE THAT
DATE UNDER SECTIONS 3.2 THROUGH 3.5 OF THIS AGREEMENT, THE AMOUNT RECEIVED SHALL
BE APPLIED TO AMOUNTS DUE AND PAYABLE UNDER SUCH PROVISIONS IN SUCH ORDER AS
FREDDIE MAC MAY, IN ITS SOLE DISCRETION, DETERMINE.


 


(B)           TIMING OF PAYMENTS.  ANY AMOUNT PAYABLE TO FREDDIE MAC HEREUNDER
SHALL BE DEEMED PAID ONLY TO THE EXTENT FUNDS FOR THAT PURPOSE ARE RECEIVED BY
FREDDIE MAC BY 2:00 P.M., WASHINGTON, D.C. TIME, ON THE DUE DATE.  ANY SUCH
AMOUNT RECEIVED AFTER 2:00 P.M., WASHINGTON, D.C. TIME, ON ITS DUE DATE SHALL BE
TREATED, AND SHALL ACCRUE INTEREST, AS IF IT WERE PAID AT 9:00 A.M., WASHINGTON,
D.C. TIME, ON THE NEXT BUSINESS DAY.


 

Section 3.7            Computation of Fees.  The Freddie Mac Fee, the
Administrator Fee and the Servicing Fee shall accrue monthly in an amount equal
to one-twelfth of the Freddie Mac Fee, the Administrator Fee and the Servicing
Fee, respectively, calculated in each case on the basis of a 360-day year
consisting of twelve (12) thirty-day months.

 

Section 3.8            Prepayment Premium.  So long as no Termination Event has
occurred and is continuing hereunder, Freddie Mac agrees that it will direct the
Remarketing Agent not to remarket the Class A Certificates tendered pursuant to
the exercise of the Optional Disposition Right as described in Section 7.05 of
the applicable Series Certificate Agreement, if so requested in writing by the
Sponsor and if the Sponsor causes to be paid within three business days to
Freddie Mac the Prepayment Premium with respect to any Bonds sold or liquidated
from the related Series Pool as a result.

 

Section 3.9            Substitution of Credit Enhancement or Liquidity
Facility.  The Sponsor acknowledges that it does not have the right to
substitute credit enhancement or liquidity for the Class A Certificates (except
the Sponsor may provide a confirming credit facility as provided in Section 4.12
of each Series Certificate Agreement).

 

Section 3.10         [Reserved].

 

Section 3.11         Remarketing Agent for the Class A Certificates.  The
Sponsor shall not remove or replace the Remarketing Agent without Freddie Mac’s
prior written consent, which consent shall not be unreasonably withheld.

 

Section 3.12         Indemnification.  (a)  Subject to the limitations contained
in Section 9.11, the Sponsor shall indemnify and hold harmless Freddie Mac, the
Pledge Custodian and their respective officers, directors, officials, employees,
agents, attorneys, accountants, advisors, consultants and servants, past,
present or future (each, an “Indemnified Party”), from and against any and all
claims, losses, liabilities, damages, penalties, judgments, costs or expenses
(collectively, “Losses”) arising directly from any unlawful, wrongful or
negligent act or omission of the Sponsor, Guarantor, Parent Guarantor,
Stabilization Guarantor, any Transferor or any of their respective agents,
contractors, servants, employees or licensees in connection with any of the
Sponsor Documents (other than acts or failures to act of the Servicer or Special
Servicer (or a subservicer of either) acting pursuant to the terms of the
Servicing Agreement) or the Guaranty or Parent Guaranty or the Parent
Stabilization Guaranty or in connection with each Offering Circular related to
the Class A Certificates (but in the case of each Offering Circular only with

 

33

--------------------------------------------------------------------------------


 

respect to the information set forth in Appendix A and the accuracy of the name
of the Sponsor); together with all actual out-of-pocket costs, and reasonable
counsel fees or expenses incurred in connection with any such claim or
proceeding brought thereon; except that the Sponsor shall not be required to
indemnify any Indemnified Party for damages caused by the willful misconduct,
negligence or unlawful acts of such Indemnified Party or for any claims, costs,
counsel fees, expenses or liabilities incurred by an Indemnified Party as a
result of any action taken by an Indemnified Party at the direction of Freddie
Mac.  In the event that any action or proceeding is brought, or claim made,
against any Indemnified Party, with respect to which indemnity may be sought
hereunder, the Sponsor, upon written notice thereof from the Indemnified Party,
shall assume the investigation and defense thereof, including the employment of
counsel reasonably acceptable to Freddie Mac and the payment of all expenses
associated therewith.  The Indemnified Party shall have the right to approve a
settlement to which it is a party (which consent shall not be unreasonably
withheld) and, in the event there exists an actual or potential legal conflict
of interest which prevents the same counsel from representing all parties, to
employ separate counsel in any such action or proceedings and to participate in
the investigation and defense thereof, and the Sponsor shall pay or cause to be
paid the reasonable fees and expenses of such separate counsel.  The provisions
of this Section shall survive the termination of this Agreement.

 

(b)           Subject to the limitations contained in Section 9.11, the Sponsor
also shall indemnify and hold harmless each Indemnified Party, from and against
any and all Losses (i) arising from or associated with those Mortgaged
Properties as indicated on Schedule A with respect to which Southwest Housing
Development Corporation has an ownership interest until such time as Southwest
Housing Development Corporation no longer has an ownership interest therein or
(ii) arising from or associated with those Mortgaged Properties as indicated on
Schedule A with respect to which Odyssey Residential Holdings or James R. “Bill”
Fisher has an ownership interest until the earlier of (1) the mediation with the
Sponsor’s Affiliate(s) is completed to the reasonable satisfaction of the
Special Servicer, (2) construction on all such Mortgaged Properties has been
completed and Form 8609’s have been received, or (3) such time as Odyssey
Residential Holdings or James R. “Bill” Fisher no longer has an ownership
interest therein; together with all costs, counsel fees, expenses or liabilities
incurred in connection with any such claim or proceeding brought thereon; except
that the Sponsor shall not be required to indemnify any Indemnified Party for
damages caused by the willful misconduct, negligence or unlawful acts of such
Indemnified Party or for any claims, costs, counsel fees, expenses or
liabilities incurred by an Indemnified Party as a result of any action taken by
an Indemnified Party at the direction of Freddie Mac.  In the event that any
action or proceeding is brought, or claim made, against any Indemnified Party,
with respect to which indemnity may be sought hereunder, the Sponsor, upon
written notice thereof from the Indemnified Party, shall assume the
investigation and defense thereof, including the employment of counsel
reasonably acceptable to Freddie Mac and the payment of all expenses associated
therewith.  The Indemnified Party shall have the right to approve a settlement
to which it is a party (which consent shall not be unreasonably withheld) and,
in the event there exists an actual or potential legal conflict of interest
which prevents the same counsel from representing all parties, to employ
separate counsel in any such action or proceedings and to participate in the
investigation and defense thereof, and the Sponsor shall pay or cause to be paid
the reasonable fees and expenses of such separate counsel.  The provisions of
this Section shall survive the termination of this Agreement.

 

34

--------------------------------------------------------------------------------


 

Freddie Mac acknowledges and agrees that (i) the circumstances of the foregoing
transactions shall not be the basis of a claim under Section 2.4(c) hereof or a
Remedy Event under Section 7.1(k) hereof, and (ii) such transactions have been
removed from the scheduled exceptions to the assumptions by mutual agreement of
the parties and such removal should not be construed as an indication that there
are not Inaccuracies in the assumptions in respect of such transactions.

 

Sponsor agrees to repurchase the $16,500,000 Housing Authority of the City of
McDonough Multifamily Housing Revenue Bonds (Woodlawn Park Apartments Project)
Series 2003 held in the Series Pool related to the Pool 13 Bonds if Sponsor does
not provide on or before January 31, 2008 to the reasonable satisfaction of
Freddie Mac documentation (including a tax analysis of the investment structure,
capital accounts and projections of the partnership which owns the Woodlawn Park
Apartment Project and of the Pool 13 Bonds structure) supporting Sponsor’s
determination that Freddie Mac’s participation in this Agreement will not have
an adverse effect on the anticipated allocation of tax items of the LIHTC Funds
holding an interest in the partnership which owns the Woodlawn Park Apartment
Project.  If Freddie Mac does not concur in such determination, it shall be
deemed a Repurchase Inaccuracy hereunder, and Freddie Mac may require that the
Sponsor, within 5 days of written notice from Freddie Mac, fund a Release Event
to repurchase such Bonds from the related Series Pool.

 

Section 3.13         Freddie Mac Not Liable.  None of Freddie Mac’s officials,
officers, directors, members, shareholders, agents, attorneys, independent
contractors or employees shall be responsible for, or liable to, the Sponsor or
any of its officials, officers, directors, shareholders, members, partners,
affiliates, independent contractors or employees for (a) any act or omission of
Freddie Mac or any other Person made in good faith with respect to the validity,
sufficiency, accuracy or genuineness of documents, or of any
endorsement(s) thereon (except for documents and endorsements provided by
Freddie Mac), even if such documents should be in fact, or prove to be in any or
all respects, invalid, insufficient, fraudulent or forged; (b) the validity or
sufficiency of any instrument transferring or assigning, or purporting to
transfer or assign the Sponsor’s beneficial ownership in the Class B
Certificates or any other rights or benefits under the Series Certificate
Agreement as permitted by Section 8.19, that may prove to be invalid or
ineffective for any reason; (c) failure of the Administrator to comply fully
with all conditions required in order to effect any applicable Advance;
(d) errors, omissions, interruptions or delays in transmission or delivery of
any messages by the Administrator, by mail, cable, telegraph, telex, telecopier
or otherwise that may be required under any Series Certificate Agreement;
(e) any loss or delay by the Administrator in the transmission or otherwise of
any document or draft required in order to make any Advance; (f) failure of any
trustee with respect to the Bonds, to comply fully with all terms of the related
Bond Documents; or (g) any consequences arising from causes beyond the control
of Freddie Mac.  In furtherance, and not in limitation of the foregoing, Freddie
Mac may accept documents that appear on their face to be valid and in order,
without any responsibility for further investigation. None of the above shall
affect, impair, or prevent the vesting of any rights or powers of Freddie Mac
under this Agreement.

 

In furtherance and extension, and not in limitation, of the specific provisions
set forth above, any action taken or omitted by Freddie Mac (including in its
capacity as Bondholder Representative) under or in connection with the Sponsor
Documents or any Owner Document, or any related certificates or other documents,
if taken or omitted in good faith and not in

 

35

--------------------------------------------------------------------------------


 

contravention of the terms hereof, shall be binding upon the applicable Owner,
the Bond Trustee, the Issuer, the Sponsor, Guarantor, the Remarketing Agent, the
Administrator, the Pledge Custodian and Freddie Mac, and shall not, under any
circumstance, put Freddie Mac under any resulting liability to any of them.

 

Section 3.14         Pledged Class A Certificates and Class B Certificates.

 


(A)           THE SPONSOR ACKNOWLEDGES THAT PLEDGED CLASS A CERTIFICATES WILL BE
PURCHASED BY THE ADMINISTRATOR, ON BEHALF OF THE SPONSOR, TO THE EXTENT THAT
FREDDIE MAC HAS MADE A LIQUIDITY ADVANCE TO PURCHASE SUCH PLEDGED CLASS A
CERTIFICATES OR THE PLEDGE CUSTODIAN HAS FUNDED SUCH A PURCHASE IN CONNECTION
WITH A SPECIAL ADJUSTMENT EVENT.  SUCH PLEDGED CLASS A CERTIFICATES WILL BE
PLEDGED TO FREDDIE MAC PURSUANT TO ARTICLE VIII OF THIS AGREEMENT.


 


(B)           AS A CONDITION TO DELIVERY BY FREDDIE MAC OF EACH
SERIES CERTIFICATE AGREEMENT, THE SPONSOR WILL DELIVER THE CLASS B CERTIFICATES
TO FREDDIE MAC, AS PLEDGE CUSTODIAN UNDER THIS AGREEMENT, TO BE HELD IN THE NAME
OF THE SPONSOR FOR THE BENEFIT OF FREDDIE MAC AS SECURITY FOR THE OBLIGATIONS OF
THE SPONSOR HEREUNDER.  ANY TRANSFER, PLEDGE OR ASSIGNMENT OF THE CLASS B
CERTIFICATES SHALL BE SUBJECT TO THE LIEN AND COVENANTS SET FORTH IN
ARTICLE VIII OF THIS AGREEMENT.

 

Section 3.15         Other Covenants of Sponsor.

 


(A)           SPONSOR DOCUMENTS.  THE SPONSOR SHALL COMPLY WITH ALL TERMS AND
CONDITIONS OF EACH SPONSOR DOCUMENT TO WHICH IT IS A PARTY, OR BY WHICH IT IS
BOUND, AND SHALL USE COMMERCIALLY REASONABLE EFFORTS IN COOPERATING WITH FREDDIE
MAC TO CAUSE THE BOND TRUSTEE AND THE ISSUER AT ALL TIMES TO COMPLY WITH THE
TERMS OF THE BOND DOCUMENTS TO WHICH EITHER OF THEM IS A PARTY.


 


(B)           CERTAIN ACTIONS WITH RESPECT TO THE CERTIFICATES.  THE SPONSOR
SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF FREDDIE MAC:


 

(I)            APPOINT A “SUCCESSOR SPONSOR” (AS DEFINED IN THE
SERIES CERTIFICATE AGREEMENT) OR PERMIT A PLEDGE OR THE ASSIGNMENT OF THE
MEMBERSHIP INTERESTS IN THE SPONSOR (OTHER THAN THE PLEDGE MADE AS OF THE
CLOSING DATE TO A CONSORTIUM OF BANKS LED BY BANK OF AMERICA, N.A.), OR AMEND
ITS ORGANIZATIONAL DOCUMENTS; OR

 

(II)           CHANGE THE ACCRUAL MODE FOR INTEREST ON THE CLASS A CERTIFICATES.

 

Section 3.16         Liability of the Sponsor.  The obligation of the Sponsor to
make or cause to be made any and all payments to Freddie Mac required by this
Agreement or any other Sponsor Document shall not be subject to diminution by
set-off, recoupment, counterclaim, abatement or otherwise.  Until the latest of
the date on which (i) all the  Class A Certificates have been fully paid in
accordance with the applicable Series Certificate Agreement, (ii) the
Series Certificate Agreement have each been terminated in accordance with their
respective terms and (iii) all amounts due and owing to Freddie Mac under this
Agreement or any other Sponsor Document shall have been paid, the Sponsor shall
continue to have the obligation to perform and observe all of its obligations
contained in this Agreement, the Sponsor Documents and all other documents
contemplated hereby or thereby.

 

36

--------------------------------------------------------------------------------


 

Subject to the limitations contained in Section 9.11, the obligations of the
Sponsor under this Agreement shall be absolute, unconditional and irrevocable,
and shall be paid and performed in accordance with the terms of this Agreement
under all circumstances whatsoever, including, without limitation, the following
circumstances: (a) any invalidity or unenforceability of any of the Owner
Documents, the Sponsor Documents (other than a Series Certificate Agreement) or
any other agreement or instrument related to the Owner Documents or the Sponsor
Documents (other than a Series Certificate Agreement); (b) any waiver of, or any
consent to or departure from, the terms of a Series Certificate Agreement, any
of the Owner Documents or the Sponsor Documents, or any other agreement or
instrument related to the Owner Documents or the Sponsor Documents, or any
extensions of time or other modifications of the terms and conditions for any
act to be performed in connection with a Series Certificate Agreement; (c) the
existence of any claim, set-off, defense or other right that the Sponsor may
have at any time against Freddie Mac, the Servicer, any Issuer, any Bond
Trustee, the Sponsor, Guarantor, the Administrator, the Pledge Custodian,
Freddie Mac, the Remarketing Agent or any other Person, whether in connection
with this Agreement, any of the other Owner Documents, the Sponsor Documents,
the Guaranty, any Mortgaged Property, or any unrelated transaction; (d) the
surrender or impairment of any security for the performance or observance of any
of the terms of this Agreement,  the Owner Documents or the Sponsor Documents;
(e) any defect in title to any Mortgaged Property, any acts or circumstances
that may constitute failure of consideration, destruction of, damage to or
condemnation of any Mortgaged Property, commercial frustration of purpose, or
any change in the tax or other laws of the United States of America or of any
state or any political subdivision of the same, (f) the breach by Freddie Mac,
the Servicer, any Issuer, any Bond Trustee, the Administrator, the Sponsor, the
Guarantor, the Pledge Custodian, the Remarketing Agent or any other Person of
its obligations under any Owner Document, the Guaranty or any Sponsor Document;
or (g) any other circumstance, happening or omission whatsoever.

 

Section 3.17         Waivers and Consents.  THE SPONSOR AGREES TO BE BOUND BY
THIS AGREEMENT AND, TO THE EXTENT PERMITTED BY LAW, (A) WAIVES AND RENOUNCES ANY
AND ALL REDEMPTION AND EXEMPTION RIGHTS AND THE BENEFIT OF ALL VALUATION AND
APPRAISAL PRIVILEGES (EXCEPT AS EXPRESSLY PROVIDED IN THE SPONSOR DOCUMENTS)
AGAINST THE INDEBTEDNESS AND OBLIGATIONS EVIDENCED BY THIS AGREEMENT AND THE
OTHER SPONSOR DOCUMENTS OR BY ANY EXTENSION OR RENEWAL OF THIS AGREEMENT AND THE
OTHER SPONSOR DOCUMENTS; (B) WAIVES PRESENTMENT AND DEMAND FOR PAYMENT, NOTICES
OF NONPAYMENT AND OF DISHONOR, PROTEST OF DISHONOR AND NOTICE OF PROTEST;
(C) WAIVES ALL NOTICES IN CONNECTION WITH THE DELIVERY AND ACCEPTANCE OF THIS
AGREEMENT AND THE OTHER SPONSOR DOCUMENTS AND ALL OTHER NOTICES IN CONNECTION
WITH THE PERFORMANCE, DEFAULT OR ENFORCEMENT OF THE PAYMENT OF ANY OBLIGATIONS
UNDER THIS AGREEMENT AND THE OTHER SPONSOR DOCUMENTS EXCEPT AS REQUIRED BY THIS
AGREEMENT OR THE OTHER SPONSOR DOCUMENTS; (D) AGREES THAT ITS LIABILITIES UNDER
THIS AGREEMENT AND THE OTHER SPONSOR DOCUMENTS SHALL BE UNCONDITIONAL AND
WITHOUT REGARD TO THE LIABILITY OF ANY OTHER PERSON AND (E) AGREES THAT ANY
CONSENT, WAIVER OR FORBEARANCE UNDER THIS AGREEMENT AND THE OTHER SPONSOR
DOCUMENTS WITH

 

37

--------------------------------------------------------------------------------


 

RESPECT TO AN EVENT SHALL OPERATE ONLY FOR SUCH EVENT AND NOT FOR ANY SUBSEQUENT
EVENT.

 

Section 3.18         Subrogation.  The Sponsor acknowledges that, to the extent
of any payment made by Freddie Mac in accordance with any Series Certificate
Agreement pursuant to the Credit Enhancement or the Liquidity Facility for which
payment Freddie Mac has not been reimbursed, Freddie Mac is to be fully
subrogated, to the extent of such payment and any additional interest due on any
late payment, to the rights of the Sponsor to any moneys paid or payable under
the applicable Bonds, the Certificates and all security therefor under the Owner
Documents and the Sponsor Documents, including the Bond Mortgage.  The Sponsor
agrees to such subrogation and further agrees to execute such instruments and to
take such actions as, in the reasonable judgment of Freddie Mac, are necessary
to evidence such subrogation and to perfect the rights of Freddie Mac to the
extent necessary to provide reimbursement hereunder.

 

Section 3.19         Rate Resets.  The Sponsor agrees to cooperate fully with
the Remarketing Agent and Freddie Mac and take all other necessary action under
the terms of each Series Certificate Agreement and each related Remarketing
Agreement to effect the remarketing of Class A Certificates upon the expiration
of any period during which a Term Reset Rate is in effect or upon any conversion
to a different Reset Rate Method.

 

Section 3.20         Quality Control Packages.  The Sponsor agrees to cooperate
fully with and assist the Servicer as necessary with respect to the Servicer’s
obligations under Section 11(j) of the Servicing Agreement to deliver Quality
Control Packages with respect to 45 Mortgaged Properties to Freddie Mac
following the Closing Date.

 

Section 3.21         Stabilization Escrow Obligations.  Upon the occurrence of
any of the Termination Events specified in Section 7.1 (f), (g), (h) or (i), the
Sponsor shall upon demand pay and perform all of the Stabilization Guarantor’s
obligations under Sections 2.1(b) and 2.2 of the Stabilization Escrow Guaranty,
Escrow and Security Agreement.

 


ARTICLE IV


 


[RESERVED]


 


ARTICLE V


 


SPECIAL SERVICING


 

Section 5.1            Special Servicing Rights.  (a)  The Special Servicer
initially appointed by the Sponsor may direct special servicing of Specially
Serviced Bonds and the Bond Mortgage Loans related thereto as long as the
aggregate Current Certificate Balance of the Class B Certificates outstanding
with respect to all of the Series Pools remains at $15,000,000 or above and no
Termination Event exists hereunder.  Once such aggregate Current Certificate
Balance of the Class B Certificates has been reduced to below $15,000,000 or a
Termination Event exists hereunder (the date of occurrence of either such event,
a “Special Servicing Crossover Date”), Freddie Mac may control and direct all
special servicing activities, but such Special Servicer may continue as special
servicer under the direction of Freddie Mac, subject to termination for cause. 
(For purposes of calculating the aforementioned reduction in Class B
Certificates, any

 

38

--------------------------------------------------------------------------------


 

reduction of Class A Certificates from amounts applied under the Credit
Enhancement as indicated in Section 5.3 below due to there being no Class B
Certificates above the Minimum Sponsor Interest shall also be deemed a reduction
of the Current Certificate Balance of the Class B Certificates.)

 

The foregoing notwithstanding if Freddie Mac has not been repaid at least 50% of
any amount due to Freddie Mac under Sections 3.2, 3.3(a)(i) through (iv) and/or
Section 3.5 within six months of the date any such amount was originally due and
payable hereunder, then thereafter, Freddie Mac may terminate the Special
Servicer for cause, and until any such termination, may direct and control all
special servicing activities.  Notwithstanding Section 3.6 hereof, Freddie Mac
shall apply all repayments received by it under Sections 3.2, 3.3(a)(i) through
(iv) and Section 3.5 to the unpaid amounts that have been due and unpaid for the
longest time period.

 

(b)           Any Bond shall be a “Specially Serviced Bond” for purposes of this
Agreement if:  (i) any payment is more than 60 days past due or has not been
made on or before the second due date following the date such payment was due;
(ii) the Owner has become the subject of a decree or order issued under a
bankruptcy, insolvency or similar law; (iii) the Special Servicer (or on and
after the Special Servicing Crossover Date, Freddie Mac) has received notice of
the foreclosure or proposed foreclosure of any lien on the related Mortgaged
Property; (iv) the Special Servicer (or on and after the Special Servicing
Crossover Date, Freddie Mac) has actual knowledge of a Bond Event of Default;
(v) the Owner admits in writing its inability to pay its debts generally as they
become due; or (vi) in the determination of the Special Servicer in accordance
with the Servicing Standard set forth in the Servicing Agreement (or on and
after the Special Servicing Crossover Date, Freddie Mac), (a) a payment default
is imminent or is likely to occur within 60 days, or (b) any other default is
imminent or is likely to occur within 60 days and such default will have a
material adverse effect on the value of the Mortgaged Property.

 

Section 5.2            Sponsor Option.  The Sponsor shall have the option to
purchase any series of Bonds with respect to which a Release Event exists
subject to and in accordance with the terms of Section 7.3 hereof.

 

Section 5.3            Special Servicing Procedures.  In addition to the duties
applicable to the Special Servicer under the Servicing Agreement, the following
procedures shall be applicable and followed by the Special Servicer and the
Sponsor prior to the Special Servicing Crossover Date:

 


(A)           UPON THE OCCURRENCE OF ASSET RESOLUTION WITH RESPECT TO ANY ISSUE
OF SPECIALLY SERVICED BONDS THAT RELATE TO A STABILIZED MORTGAGED PROPERTY AND
INVOLVE A FORECLOSURE OF THE RELATED BOND MORTGAGE AND A SHORTFALL OF AMOUNTS
AVAILABLE FROM SUCH ACTION TO REDEEM IN FULL THE OUTSTANDING PRINCIPAL OF THE
RELATED OUTSTANDING BONDS, THE SPECIAL SERVICER SHALL PROVIDE WRITTEN NOTICE OF
SUCH ACTION AND THE AMOUNT OF SUCH PRINCIPAL SHORTFALL TO FREDDIE MAC.  IN
ACCORDANCE WITH ITS CREDIT ENHANCEMENT, FREDDIE MAC SHALL, CONTEMPORANEOUSLY
WITH THE APPLICATION OF THE PROCEEDS OF THE ASSET RESOLUTION TO PAY THE
REDEMPTION PRICE OF THE RELATED OUTSTANDING BONDS IN PART TO THE EXTENT OF SUCH
PROCEEDS, DECLARE A RELEASE EVENT WITH RESPECT TO SUCH BONDS IN THE AMOUNT OF
THE AFOREMENTIONED PRINCIPAL SHORTFALL AND SHALL FUND THE AMOUNT OF THE
APPLICABLE RELEASE PURCHASE PRICE PURSUANT TO ITS CREDIT ENHANCEMENT, WHICH
AMOUNT

 

39

--------------------------------------------------------------------------------


 


SHALL BE APPLIED PURSUANT TO THE TERMS OF THE APPLICABLE SERIES CERTIFICATE
AGREEMENT TO PAY DOWN A CORRESPONDING AMOUNT OF THE RELATED CLASS B CERTIFICATES
(OR TO THE EXTENT THERE ARE NO CLASS B CERTIFICATES ABOVE THE AMOUNT OF THE
MINIMUM SPONSOR INTEREST LEFT TO REDEEM IN THE RELATED SERIES POOL, TO PAY DOWN
A CORRESPONDING AMOUNT OF THE RELATED CLASS A CERTIFICATES).  SUCH AMOUNT PAID
WITH RESPECT TO SUCH CLASS B CERTIFICATES SHALL BE USED TO REIMBURSE FREDDIE MAC
FOR THE AMOUNT OF THE CORRESPONDING CREDIT ADVANCE UNDER ITS CREDIT
ENHANCEMENT.  ANY CREDIT ADVANCE ARISING FROM SUCH A PAY DOWN OF CLASS A
CERTIFICATES SHALL BE PAYABLE FROM THE SOURCES DESCRIBED IN SECTION 4.03(B) OF
EACH SERIES CERTIFICATE AGREEMENT AND THE CASH FLOW FROM THE PLEDGED SECURITY
COLLATERAL.  THE BONDS PURCHASED IN CONNECTION WITH SUCH RELEASE EVENT SHALL BE
SUBSEQUENTLY CANCELLED UPON WITHDRAWAL FROM THE RELATED SERIES CERTIFICATE
AGREEMENT.


 


(B)           UPON THE OCCURRENCE OF ASSET RESOLUTION WITH RESPECT TO ANY ISSUE
OF SPECIALLY SERVICED BONDS THAT RELATE TO A NON-STABILIZED MORTGAGED PROPERTY
AND INVOLVE A FORECLOSURE OF THE RELATED BOND MORTGAGE AND A SHORTFALL OF
AMOUNTS AVAILABLE FROM SUCH ACTION TO REDEEM IN FULL THE OUTSTANDING PRINCIPAL
OF THE RELATED OUTSTANDING BONDS, THE SPECIAL SERVICER SHALL PROVIDE WRITTEN
NOTICE TO FREDDIE MAC AND THE SPONSOR OF SUCH ACTION.  FOLLOWING RECEIPT OF SUCH
WRITTEN NOTICE, FREDDIE MAC SHALL DECLARE A RELEASE EVENT WITH RESPECT TO SUCH
BONDS IN THE AMOUNT OF THE AFOREMENTIONED PRINCIPAL SHORTFALL AND THE RELEASE
PURCHASE PRICE SO PAYABLE SHALL BE FUNDED ON BEHALF OF THE SPONSOR FROM AMOUNTS
AVAILABLE UNDER THE STABILIZATION GUARANTY, ESCROW AND SECURITY AGREEMENT, AND
APPLIED IN ACCORDANCE WITH THE RELATED SERIES CERTIFICATE AGREEMENT AS A
SPONSOR-FUNDED RELEASE EVENT TO PAY DOWN THE RELATED CLASS A CERTIFICATES IN A
CORRESPONDING AMOUNT; PROVIDED, HOWEVER, IF MONIES ARE NOT AVAILABLE UNDER THE
STABILIZATION GUARANTY, ESCROW AND SECURITY AGREEMENT, FREDDIE MAC SHALL FUND
THE AMOUNT OF THE APPLICABLE RELEASE PURCHASE PRICE PURSUANT TO ITS CREDIT
ENHANCEMENT, WHICH AMOUNT SHALL BE APPLIED PURSUANT TO THE TERMS OF THE
APPLICABLE SERIES CERTIFICATE AGREEMENT TO PAY DOWN A CORRESPONDING AMOUNT OF
THE RELATED CLASS B CERTIFICATES (OR TO THE EXTENT THERE ARE NO CLASS B
CERTIFICATES ABOVE THE AMOUNT OF THE MINIMUM SPONSOR INTEREST LEFT TO REDEEM IN
THE RELATED SERIES POOL, TO PAY DOWN A CORRESPONDING AMOUNT OF THE RELATED
CLASS A CERTIFICATES).  ANY SUCH AMOUNT PAID WITH RESPECT TO SUCH CLASS B
CERTIFICATES SHALL BE USED TO REIMBURSE FREDDIE MAC FOR THE AMOUNT OF THE
CORRESPONDING CREDIT ADVANCE UNDER ITS CREDIT ENHANCEMENT.  ANY CREDIT ADVANCE
ARISING FROM SUCH A PAY DOWN OF CLASS A CERTIFICATES SHALL BE PAYABLE FROM THE
SOURCES DESCRIBED IN SECTION 4.03(B) OF EACH SERIES CERTIFICATE AGREEMENT AND
THE CASH FLOW FROM THE PLEDGE SECURITY COLLATERAL.  THE BONDS PURCHASED IN
CONNECTION WITH SUCH RELEASE EVENT SHALL BE SUBSEQUENTLY CANCELLED UPON
WITHDRAWAL FROM THE RELATED SERIES CERTIFICATE AGREEMENT.


 


(C)           UPON THE OCCURRENCE OF ASSET RESOLUTION WITH RESPECT TO ANY ISSUE
OF SPECIALLY SERVICED BONDS THAT RELATE TO A STABILIZED MORTGAGED PROPERTY AND
WHICH ASSET RESOLUTION INVOLVES THE EXECUTION OF A WORK-OUT AGREEMENT PURSUANT
TO WHICH THE RELATED BOND MORTGAGE LOAN AND BONDS ARE MODIFIED TO WRITE-DOWN THE
OUTSTANDING PRINCIPAL THEREOF, THE SPECIAL SERVICER SHALL PROVIDE WRITTEN NOTICE
TO FREDDIE MAC OF SUCH ACTION.  IN ACCORDANCE WITH ITS CREDIT ENHANCEMENT,
FREDDIE MAC SHALL, CONTEMPORANEOUSLY WITH THE EXECUTION OF SUCH WORK-OUT
AGREEMENT TO EFFECT SUCH PRINCIPAL WRITE-DOWN, DECLARE A RELEASE EVENT WITH
RESPECT TO SUCH BONDS IN THE AMOUNT OF THE AFOREMENTIONED PRINCIPAL WRITE-DOWN
AND SHALL FUND THE AMOUNT OF THE APPLICABLE RELEASE PURCHASE PRICE PURSUANT TO
ITS CREDIT ENHANCEMENT, WHICH AMOUNT SHALL BE APPLIED PURSUANT TO THE TERMS OF
THE

 

40

--------------------------------------------------------------------------------


 

applicable Series Certificate Agreement to pay down a corresponding amount of
the related Class B Certificates (or to the extent there are no Class B
Certificates above the amount of the Minimum Sponsor Interest left to redeem in
the related Series Pool, to pay down a corresponding amount of the related
Class A Certificates).  Such amount with respect to such Class B Certificates
shall be used to reimburse Freddie Mac for the amount of the corresponding
Credit Advance under its Credit Enhancement.  Any Credit Advance arising from
such a pay down of Class A Certificates shall be payable from the sources
described in Section 4.03(b) of each Series Certificate Agreement and the cash
flow from the Pledge Security Collateral.  The Bonds purchased in connection
with such Release Event shall be subsequently cancelled upon withdrawal from the
related Series Certificate Agreement.


 


(D)           UPON THE OCCURRENCE OF ASSET RESOLUTION WITH RESPECT TO ANY ISSUE
OF SPECIALLY SERVICED BONDS THAT RELATE TO A NON-STABILIZED MORTGAGED PROPERTY
AND INVOLVE THE EXECUTION OF A WORK-OUT AGREEMENT PURSUANT TO WHICH THE RELATED
BOND MORTGAGE LOAN AND BONDS ARE MODIFIED TO WRITE-DOWN THE OUTSTANDING
PRINCIPAL THEREOF IN AN AMOUNT NECESSARY IN ORDER TO ACHIEVE STABILIZATION, THE
SPECIAL SERVICER SHALL PROVIDE WRITTEN NOTICE TO FREDDIE MAC AND THE SPONSOR OF
SUCH ACTION.  FOLLOWING RECEIPT OF SUCH WRITTEN NOTICE, FREDDIE MAC SHALL
DECLARE A RELEASE EVENT WITH RESPECT TO SUCH BONDS IN SUCH AMOUNT NECESSARY IN
ORDER FOR SUCH MORTGAGED PROPERTY TO ACHIEVE STABILIZATION AND THE RELEASE
PURCHASE PRICE SO PAYABLE SHALL BE FUNDED ON BEHALF OF THE SPONSOR FROM AMOUNTS
AVAILABLE UNDER THE STABILIZATION GUARANTY, ESCROW AND SECURITY AGREEMENT AND
APPLIED IN ACCORDANCE WITH THE RELATED SERIES CERTIFICATE AGREEMENT AS A
SPONSOR-FUNDED RELEASE EVENT TO PAY DOWN THE RELATED CLASS A CERTIFICATES IN A
CORRESPONDING AMOUNT; PROVIDED, HOWEVER, IF MONIES ARE NOT AVAILABLE UNDER THE
STABILIZATION GUARANTY, ESCROW AND SECURITY AGREEMENT, FREDDIE MAC SHALL FUND
THE AMOUNT OF THE APPLICABLE RELEASE PURCHASE PRICE PURSUANT TO ITS CREDIT
ENHANCEMENT, WHICH AMOUNT SHALL BE APPLIED PURSUANT TO THE TERMS OF THE
APPLICABLE SERIES CERTIFICATE AGREEMENT TO PAY DOWN A CORRESPONDING AMOUNT OF
THE RELATED CLASS B CERTIFICATES (OR TO THE EXTENT THERE ARE NO CLASS B
CERTIFICATES ABOVE THE AMOUNT OF THE MINIMUM SPONSOR INTEREST LEFT TO REDEEM IN
THE RELATED SERIES POOL, TO PAY DOWN A CORRESPONDING AMOUNT OF THE RELATED
CLASS A CERTIFICATES).  ANY SUCH AMOUNT PAID WITH RESPECT TO SUCH CLASS B
CERTIFICATES SHALL BE USED TO REIMBURSE FREDDIE MAC FOR THE AMOUNT OF THE
CORRESPONDING CREDIT ADVANCE UNDER ITS CREDIT ENHANCEMENT.  ANY CREDIT ADVANCE
ARISING FROM SUCH A PAY DOWN OF CLASS A CERTIFICATES SHALL BE PAYABLE FROM THE
SOURCES DESCRIBED IN SECTION 4.03(B) OF EACH SERIES CERTIFICATE AGREEMENT AND
THE CASH FLOW FROM THE PLEDGE SECURITY COLLATERAL.  THE BONDS PURCHASED IN
CONNECTION WITH SUCH RELEASE EVENT SHALL BE SUBSEQUENTLY CANCELLED UPON
WITHDRAWAL FROM THE RELATED SERIES CERTIFICATE AGREEMENT.


 


(E)           UPON THE OCCURRENCE OF ASSET RESOLUTION WITH RESPECT TO ANY ISSUE
OF SPECIALLY SERVICED BONDS THAT RELATE TO A STABILIZED MORTGAGED PROPERTY AND
INVOLVE A SALE OF SUCH BONDS AND A SHORTFALL OF AMOUNTS AVAILABLE FROM SUCH
ACTION TO FUND THE RELATED RELEASE PURCHASE PRICE, THE SPECIAL SERVICER SHALL
PROVIDE WRITTEN NOTICE OF SUCH ACTION AND THE AMOUNT OF SUCH SHORTFALL TO
FREDDIE MAC.  FREDDIE MAC SHALL DECLARE A SPONSOR-FUNDED RELEASE EVENT WITH
RESPECT TO A PORTION OF SUCH BONDS IN THE AMOUNT OF THE SALE PROCEEDS OF SUCH
BONDS AND A FREDDIE MAC-FUNDED RELEASE EVENT WITH RESPECT TO A PORTION OF SUCH
BONDS IN THE AMOUNT OF THE AFOREMENTIONED SHORTFALL.  THE PROCEEDS FROM THE SALE
OF SUCH BONDS SHALL FUND THE APPLICABLE RELEASE PURCHASE PRICE AND BE

 

41

--------------------------------------------------------------------------------


 


APPLIED TO PAY DOWN CLASS A CERTIFICATES IN ACCORDANCE WITH THE RELATED
SERIES CERTIFICATE AGREEMENT AND FREDDIE MAC SHALL FUND THE AMOUNT OF THE
APPLICABLE RELEASE PURCHASE PRICE CORRESPONDING TO THE SHORTFALL PURSUANT TO ITS
CREDIT ENHANCEMENT, WHICH AMOUNT SHALL BE APPLIED PURSUANT TO THE TERMS OF THE
APPLICABLE SERIES CERTIFICATE AGREEMENT TO PAY DOWN A CORRESPONDING AMOUNT OF
THE RELATED CLASS B CERTIFICATES (OR TO THE EXTENT THERE ARE NO CLASS B
CERTIFICATES ABOVE THE AMOUNT OF THE MINIMUM SPONSOR INTEREST LEFT TO REDEEM IN
THE RELATED SERIES POOL, TO PAY DOWN A CORRESPONDING AMOUNT OF THE RELATED
CLASS A CERTIFICATES).  SUCH AMOUNT PAID WITH RESPECT TO SUCH CLASS B
CERTIFICATES SHALL BE USED TO REIMBURSE FREDDIE MAC FOR THE AMOUNT OF THE
CORRESPONDING CREDIT ADVANCE UNDER ITS CREDIT ENHANCEMENT.  ANY CREDIT ADVANCE
ARISING FROM SUCH A PAY DOWN OF CLASS A CERTIFICATES SHALL BE PAYABLE FROM THE
SOURCES DESCRIBED IN SECTION 4.03(B) OF EACH SERIES CERTIFICATE AGREEMENT AND
THE CASH FLOW FROM THE PLEDGED SECURITY COLLATERAL.  THE BONDS PURCHASED IN
CONNECTION WITH SUCH RELEASE EVENT SHALL BE SUBSEQUENTLY WITHDRAWN FROM THE
RELATED SERIES CERTIFICATE AGREEMENT AND DELIVERED TO THE SPECIAL SERVICER TO
EFFECT THE SALE OF SUCH BONDS.


 


(F)            UPON THE OCCURRENCE OF ASSET RESOLUTION WITH RESPECT TO ANY ISSUE
OF SPECIALLY SERVICED BONDS THAT RELATE TO A NON-STABILIZED MORTGAGED PROPERTY
AND INVOLVE A SALE OF SUCH BONDS AND A SHORTFALL OF AMOUNTS AVAILABLE FROM SUCH
ACTION TO FUND THE RELATED RELEASE PURCHASE PRICE, THE SPECIAL SERVICER SHALL
PROVIDE WRITTEN NOTICE TO FREDDIE MAC AND THE SPONSOR OF SUCH ACTION.  FOLLOWING
RECEIPT OF SUCH WRITTEN NOTICE, FREDDIE MAC SHALL DECLARE A SPONSOR-FUNDED
RELEASE EVENT WITH RESPECT TO A PORTION OF SUCH BONDS IN THE AMOUNT OF THE SALE
PROCEEDS OF SUCH BONDS AND A SPONSOR-FUNDED RELEASE EVENT WITH RESPECT TO SUCH
BONDS IN THE AMOUNT OF THE AFOREMENTIONED SHORTFALL.  THE PROCEEDS FROM THE SALE
OF SUCH BONDS SHALL FUND THE APPLICABLE RELEASE PURCHASE PRICE AND BE APPLIED TO
PAY DOWN CLASS A CERTIFICATES IN ACCORDANCE WITH THE RELATED SERIES CERTIFICATE
AGREEMENT.  THE RELEASE PURCHASE PRICE WITH RESPECT TO SUCH SHORTFALL SHALL BE
FUNDED ON BEHALF OF THE SPONSOR FROM AMOUNTS AVAILABLE UNDER THE STABILIZATION
GUARANTY, ESCROW AND SECURITY AGREEMENT, AND APPLIED IN ACCORDANCE WITH THE
RELATED SERIES CERTIFICATE AGREEMENT AS A SPONSOR-FUNDED RELEASE EVENT ALSO TO
PAY DOWN THE RELATED CLASS A CERTIFICATES IN A CORRESPONDING AMOUNT; PROVIDED,
HOWEVER, IF MONIES ARE NOT AVAILABLE UNDER THE STABILIZATION GUARANTY, ESCROW
AND SECURITY AGREEMENT, FREDDIE MAC SHALL FUND THE AMOUNT OF THE APPLICABLE
RELEASE PURCHASE PRICE RELATED TO THE SHORTFALL PURSUANT TO ITS CREDIT
ENHANCEMENT, WHICH AMOUNT SHALL BE APPLIED PURSUANT TO THE TERMS OF THE
APPLICABLE SERIES CERTIFICATE AGREEMENT TO PAY DOWN A CORRESPONDING AMOUNT OF
THE RELATED CLASS B CERTIFICATES (OR TO THE EXTENT THERE ARE NO CLASS B
CERTIFICATES ABOVE THE AMOUNT OF THE MINIMUM SPONSOR INTEREST LEFT TO REDEEM IN
THE RELATED SERIES POOL, TO PAY DOWN A CORRESPONDING AMOUNT OF THE RELATED
CLASS A CERTIFICATES).  ANY SUCH AMOUNT PAID WITH RESPECT TO SUCH CLASS B
CERTIFICATES SHALL BE USED TO REIMBURSE FREDDIE MAC FOR THE AMOUNT OF THE
CORRESPONDING CREDIT ADVANCE UNDER ITS CREDIT ENHANCEMENT.  ANY CREDIT ADVANCE
ARISING FROM SUCH A PAY DOWN OF CLASS A CERTIFICATES SHALL BE PAYABLE FROM THE
SOURCES DESCRIBED IN SECTION 4.03(B) OF EACH SERIES CERTIFICATE AGREEMENT AND
THE CASH FLOW FROM THE PLEDGE SECURITY COLLATERAL.  THE BONDS PURCHASED IN
CONNECTION WITH SUCH RELEASE EVENT SHALL BE SUBSEQUENTLY WITHDRAWN FROM THE
RELATED SERIES CERTIFICATE AGREEMENT AND DELIVERED TO THE SPECIAL SERVICER TO
EFFECT THE SALE OF SUCH BONDS.

 

42

--------------------------------------------------------------------------------


 

Section 5.4            Servicing Limitations.  The Sponsor shall not provide any
direction to the Servicer or Special Servicer inconsistent with the provisions
of the Servicing Agreement or this Agreement.

 


ARTICLE VI

 


UNIFORM COMMERCIAL CODE SECURITY AGREEMENT


 

This Agreement is also a security agreement under the Uniform Commercial Code
with respect to the Pledged Security Collateral as provided in Article VIII and
all funds and accounts and investments thereof now or hereafter held by the
Administrator under any Series Certificate Agreement (to the extent of any
retained interested by the Sponsor therein) and all cash and non-cash proceeds
thereof (collectively, “UCC Collateral”), and the Sponsor hereby grants to
Freddie Mac a security interest in the UCC Collateral as security for all
Obligations due under this Agreement and under any of the Sponsor Documents. 
The Sponsor shall execute and deliver to Freddie Mac, upon Freddie Mac’s
reasonable request, financing statements, continuation statements and other
account agreements and amendments, in such form as Freddie Mac may reasonably
require to perfect or continue the perfection of this security interest.  The
Sponsor shall pay or cause to be paid all filing costs and all costs and
expenses of any record searches for financing statements that Freddie Mac may
reasonably require.  Except as otherwise provided herein, without the prior
written consent of Freddie Mac, the Sponsor shall not create or permit to exist
any other lien or security interest in any of the UCC Collateral.  The Sponsor
covenants and agrees that it will defend Freddie Mac’s rights and security
interests created by this Article against the claims and demands of all
Persons.  If a Termination Event has occurred and is continuing, Freddie Mac
shall have the remedies of a secured party under the Uniform Commercial Code, in
addition to all remedies provided by this Agreement or existing under applicable
law.  In exercising any remedies, Freddie Mac may exercise its remedies against
the UCC Collateral separately or together, and in any order, without in any way
affecting the availability of the other remedies available to Freddie Mac.

 


ARTICLE VII

 


REMEDY EVENTS; REMEDIES


 

Section 7.1            Remedy Events.  The occurrence of any one or more of the
following events shall constitute a Remedy Event hereunder (provided only those
Remedy Events set forth in (a) through (k) below shall also constitute a
Termination Event):

 


(A)           FREDDIE MAC, AS PROVIDER OF THE CREDIT ENHANCEMENT, HAS NOT BEEN
PAID IN FULL ANY AMOUNT DUE IT UNDER SECTIONS 3.2, 3.3(A)(I) THROUGH (IV) AND/OR
SECTION 3.5, WITHIN ONE YEAR OF THE DATE ON WHICH SUCH AMOUNT BECAME ORIGINALLY
DUE AND PAYABLE HEREUNDER; PROVIDED THAT IF THE ADMINISTRATOR OR PLEDGE
CUSTODIAN HAS SUCH AMOUNTS IN ITS POSSESSION PURSUANT TO THE SERIES CERTIFICATE
AGREEMENT OR THIS AGREEMENT, WHICH AMOUNTS ARE AVAILABLE THEREUNDER OR HEREUNDER
TO PAY SUCH AMOUNTS TO FREDDIE MAC, SUCH OCCURRENCE WILL NOT BE A TERMINATION
EVENT.  NOTWITHSTANDING SECTION 3.6 HEREOF, FREDDIE MAC SHALL APPLY ALL
REPAYMENTS RECEIVED BY IT UNDER SECTIONS 3.2, 3.3(A)(I) THROUGH (IV) AND
SECTION 3.5 HEREOF TO THE UNPAID AMOUNTS THAT HAVE BEEN DUE AND UNPAID FOR THE
LONGEST TIME PERIOD;

 

43

--------------------------------------------------------------------------------


 


(B)           FREDDIE MAC SHALL HAVE GIVEN THE SPONSOR WRITTEN NOTICE THAT
PLEDGED CLASS A CERTIFICATES (OTHER THAN PLEDGED CLASS A CERTIFICATES CREATED AS
A RESULT OF A SPECIAL ADJUSTMENT EVENT) HAVE NOT BEEN REMARKETED AS OF THE 365TH
DAY FOLLOWING PURCHASE BY THE ADMINISTRATOR ON BEHALF OF THE SPONSOR, AND
FREDDIE MAC HAS NOT BEEN REIMBURSED FOR THE APPLICABLE LIQUIDITY ADVANCE,
TOGETHER WITH INTEREST THEREON;


 


(C)           FAILURE TO PAY PRINCIPAL OF, AND INTEREST ON, ANY BOND PURCHASE
LOAN WHEN DUE AT MATURITY THEREOF;


 


(D)           FAILURE OF BOTH THE SPONSOR AND THE GUARANTOR TO INDEMNIFY OR
REPURCHASE IN CONNECTION WITH AN INACCURACY WHEN REQUIRED UNDER SECTION 2.4(C);


 


(E)           FAILURE OF BOTH THE SPONSOR AND THE GUARANTOR TO INDEMNIFY WHEN
REQUIRED UNDER SECTION 3.12(A), OR FAILURE OF BOTH THE SPONSOR AND THE PARENT
GUARANTOR TO INDEMNIFY WHEN REQUIRED UNDER SECTION 3.12(B);


 


(F)            FAILURE OF BOTH THE SPONSOR AND THE GUARANTOR TO CAUSE ALL
STABILIZATION ESCROW REQUIRED ADDITIONAL PAYMENTS UNDER SECTION 2.1(B) OF THE
STABILIZATION GUARANTY, ESCROW AND SECURITY AGREEMENT AND SHORTFALL FEES PAYABLE
UNDER SECTION 2.2 OF THE STABILIZATION GUARANTY, ESCROW AND SECURITY AGREEMENT
TO BE PAID ON OR BEFORE JUNE 30, 2009;


 


(G)           FAILURE OF BOTH THE SPONSOR AND THE PARENT GUARANTOR TO CAUSE TO
BE PAID WHEN DUE ANY STABILIZATION ESCROW REQUIRED ADDITIONAL DEPOSIT REQUIRED
UNDER SECTION 2.1(B)(I) OF THE STABILIZATION GUARANTY, ESCROW AND SECURITY
AGREEMENT;


 


(H)           AN “EVENT OF DEFAULT” UNDER THE BANK CREDIT FACILITY (PROVIDED THE
OCCURRENCE OF ANY SUCH EVENT OF DEFAULT SHALL NOT BE A TERMINATION EVENT
HEREUNDER IF (1) THE EXERCISE OF REMEDIES UNDER THE BANK CREDIT FACILITY AS A
RESULT THEREOF IS LIMITED SOLELY TO THE ACQUISITION OF THE MEMBERSHIP INTERESTS
IN THE SPONSOR; (2) THE PROHIBITION ON PAYMENT OF DISTRIBUTIONS UNDER ARTICLE 10
OF THE BANK CREDIT FACILITY HAS NOT BEEN WAIVED; (3) THE ADMINISTRATIVE AGENT
UNDER THE BANK CREDIT FACILITY HAS PROVIDED FREDDIE MAC WRITTEN NOTICE
CERTIFYING THAT NO REMEDIAL ACTION OTHER THAN AS SET FORTH IN ITEM (1) ABOVE HAS
BEEN TAKEN AND NO SUCH WAIVER AS DESCRIBED UNDER ITEM (2) ABOVE HAS OCCURRED,
WHICH WRITTEN NOTICE SHALL ALSO PROVIDE THAT THE ADMINISTRATIVE AGENT WILL
NOTIFY FREDDIE MAC PRIOR TO TAKING ANY SUCH OTHER REMEDIAL ACTION OR AGREEING TO
ANY SUCH WAIVER; AND PROVIDED FURTHER, NOTWITHSTANDING THE FOREGOING, THE
OCCURRENCE OF ANY SUCH EVENT OF DEFAULT SHALL NOT BE A TERMINATION EVENT
HEREUNDER AT SUCH TIME AS ALL STABILIZATION ESCROW REQUIRED ADDITIONAL PAYMENTS
AND SHORTFALL FEES SHALL HAVE BEEN PAID);


 


(I)            ANY AMENDMENT IS MADE TO THE BANK CREDIT FACILITY DOCUMENTS
WITHOUT FIRST OBTAINING THE WRITTEN CONSENT OF FREDDIE MAC, AS AND TO THE EXTENT
REQUIRED BY SECTION 23.4 OF THE REVOLVING CREDIT AND TERM LOAN AGREEMENT IN
RESPECT OF THE BANK CREDIT FACILITY;


 


(J)            GUARANTOR OR PARENT GUARANTOR FAILS TO PERFORM ITS OBLIGATIONS
WHEN REQUIRED UNDER THE GUARANTY OR PARENT GUARANTY, AS APPLICABLE (AFTER THE
EXPIRATION OF ANY CURE PERIOD CONTAINED THEREIN);

 

44

--------------------------------------------------------------------------------


 


(K)           THE VALIDITY OR ENFORCEABILITY OF ARTICLE VIII OF THIS AGREEMENT
SHALL BE CONTESTED BY THE SPONSOR OR ANY CLASS B BENEFICIAL OWNER, OR THE
SPONSOR, OR ANY CLASS B BENEFICIAL OWNER SHALL DENY THAT IT HAS ANY FURTHER
OBLIGATION UNDER ARTICLE VIII OF THIS AGREEMENT OR ANY INSTRUMENT DELIVERED
THEREUNDER, OR THAT ITS BENEFICIAL INTEREST IN THE CLASS B CERTIFICATES IS
SUBJECT TO OR SUBORDINATE TO THE TERMS OF THIS AGREEMENT, AS APPLICABLE, PRIOR
TO THE TERMINATION OF THIS AGREEMENT; OR


 


(L)            THE SPONSOR SHALL FAIL TO PERFORM ITS OBLIGATIONS UNDER
SECTION 3.15(B);


 


(M)          THE SPONSOR SHALL FAIL TO OBSERVE OR PERFORM ANY OTHER TERM,
COVENANT, CONDITION OR AGREEMENT SET FORTH IN THIS AGREEMENT, AND SUCH FAILURE
SHALL CONTINUE, AND REMAIN UNCURED, FOR A PERIOD OF THIRTY (30) DAYS FOLLOWING
NOTICE TO THE SPONSOR OF SUCH FAILURE, OR ACTUAL KNOWLEDGE BY THE SPONSOR OF
SUCH FAILURE; PROVIDED, HOWEVER, IN THE EVENT SUCH FAILURE SHALL RELATE TO A
TERM, COVENANT, CONDITION OR AGREEMENT THAT CAN BE CORRECTED BUT NOT WITHIN
THIRTY (30) DAYS, SUCH FAILURE SHALL NOT CONSTITUTE A REMEDY EVENT HEREUNDER IF
CORRECTIVE ACTION IS INSTITUTED BY THE SPONSOR WITHIN THIRTY (30) DAYS AND
DILIGENTLY PURSUED UNTIL SUCH FAILURE IS CURED, PROVIDED SUCH FAILURE MUST BE
CURED NOT LATER THAN 365 DAYS AFTER THE INITIAL DATE OF SUCH FAILURE;


 


(N)           THE SPONSOR SHALL FAIL TO OBSERVE OR PERFORM ANY OTHER TERM,
COVENANT, CONDITION OR AGREEMENT SET FORTH IN ANY OF THE OTHER SPONSOR
DOCUMENTS, OR THERE SHALL OTHERWISE OCCUR AN EVENT OF DEFAULT CAUSED BY THE
SPONSOR UNDER ANY OF THE OTHER SPONSOR DOCUMENTS (TAKING INTO ACCOUNT ANY
APPLICABLE NOTICE AND CURE PERIOD);


 


(O)           ANY REPRESENTATION MADE BY THE SPONSOR IN SECTION 2.2 OR IN
SECTION 8.10 OF THIS AGREEMENT SHALL PROVE TO HAVE BEEN INCORRECT IN ANY
MATERIAL RESPECT WHEN MADE; PROVIDED, HOWEVER, TO THE EXTENT ANY SUCH BREACH OF
REPRESENTATION IS CAPABLE OF BEING CURED, SUCH BREACH SHALL NOT CONSTITUTE A
REMEDY EVENT HEREUNDER IF CORRECTIVE ACTION IS INSTITUTED BY THE SPONSOR WITHIN
15 DAYS AND DILIGENTLY PURSUED UNTIL THE BREACH IS CURED, PROVIDED SUCH CURE
MUST BE EFFECTED IN ALL EVENTS WITHIN 90 DAYS.


 

Section 7.2            Remedies; Waivers.

 


(A)           REMEDIES.  SUBJECT TO SECTION 9.11 AND THE LAST PARAGRAPH OF THIS
SECTION 7.2(A), UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF A TERMINATION
EVENT, (I)  FREDDIE MAC MAY DECLARE ALL OF THE OBLIGATIONS HEREUNDER TO BE
IMMEDIATELY DUE AND PAYABLE, IN WHICH CASE ALL SUCH OBLIGATIONS SHALL BECOME DUE
AND PAYABLE, WITHOUT PRESENTMENT, DEMAND, PROTEST OR NOTICE OF ANY KIND,
INCLUDING NOTICE OF DEFAULT, NOTICE OF INTENT TO ACCELERATE OR NOTICE OF
ACCELERATION; (II) AT THE WRITTEN DIRECTION OF A FREDDIE MAC AUTHORIZED OFFICER,
THE PLEDGE CUSTODIAN SHALL DELIVER ALL PLEDGED SECURITY COLLATERAL TO FREDDIE
MAC; (III) FREDDIE MAC MAY, OR THE PLEDGE CUSTODIAN AT THE WRITTEN DIRECTION OF
A FREDDIE MAC AUTHORIZED OFFICER SHALL, WITHOUT FURTHER NOTICE, EXERCISE ALL
RIGHTS, PRIVILEGES OR OPTIONS PERTAINING TO THE UCC COLLATERAL AS IF FREDDIE MAC
WERE THE ABSOLUTE OWNER THEREOF, UPON SUCH TERMS AND CONDITIONS AS FREDDIE MAC
MAY DETERMINE, ALL WITHOUT LIABILITY EXCEPT TO ACCOUNT FOR PROPERTY ACTUALLY
RECEIVED BY FREDDIE MAC OR THE PLEDGE CUSTODIAN (BUT NEITHER FREDDIE MAC NOR THE
PLEDGE CUSTODIAN SHALL HAVE ANY DUTY TO EXERCISE ANY OF THOSE RIGHTS, PRIVILEGES
OR OPTIONS AND SHALL NOT BE RESPONSIBLE FOR ANY FAILURE TO DO SO OR DELAY IN SO
DOING); AND (IV) EXCEPT AS PROVIDED IN THE LAST PARAGRAPH OF THIS SECTION 7.2,
FREDDIE MAC MAY, OR THE PLEDGE CUSTODIAN AT THE WRITTEN DIRECTION OF A FREDDIE
MAC

 

45

--------------------------------------------------------------------------------


 


AUTHORIZED OFFICER SHALL, EXERCISE IN RESPECT OF THE UCC COLLATERAL, IN ADDITION
TO OTHER RIGHTS AND REMEDIES PROVIDED FOR IN THIS AGREEMENT OR OTHERWISE
AVAILABLE TO IT, ALL OF THE RIGHTS AND REMEDIES OF A SECURED PARTY UNDER THE
UNIFORM COMMERCIAL CODE, INCLUDING THE RIGHT TO SELL THE UCC COLLATERAL AT
PUBLIC OR PRIVATE SALE.  THE SPONSOR AGREES THAT, TO THE EXTENT NOTICE OF SALE
SHALL BE REQUIRED BY LAW, AT LEAST TEN (10) DAYS’ PRIOR NOTICE TO THE SPONSOR OF
THE TIME AFTER WHICH ANY PRIVATE SALE IS TO BE MADE SHALL CONSTITUTE REASONABLE
NOTIFICATION.  NEITHER FREDDIE MAC NOR THE PLEDGE CUSTODIAN SHALL BE OBLIGATED
TO MAKE ANY SALE OF UCC COLLATERAL REGARDLESS OF NOTICE OF SALE HAVING BEEN
GIVEN.  FREDDIE MAC MAY, OR THE PLEDGE CUSTODIAN AT THE WRITTEN DIRECTION OF A
FREDDIE MAC AUTHORIZED OFFICER SHALL, ADJOURN ANY PUBLIC OR PRIVATE SALE FROM
TIME TO TIME BY ANNOUNCEMENT AT THE TIME AND PLACE FIXED THEREFOR, AND SUCH SALE
MAY, WITHOUT FURTHER NOTICE, BE MADE AT THE TIME AND PLACE TO WHICH IT WAS SO
ADJOURNED.

 

To the extent provided in each Series Certificate Agreement, Freddie Mac shall
also have the right (but only if a Remedy Event is also a Termination Event
hereunder) to provide notice to the Administrator of a Liquidity Provider
Termination Event, in which event the funds advanced by Freddie Mac to purchase
Class A Certificates shall be a Credit Advance and immediately due and payable
hereunder.

 

In addition to the foregoing, subject to the limitations contained in
Section 9.11, following a Termination Event, Freddie Mac shall have the right to
take such action at law or in equity, without notice or demand, as it deems
advisable to protect and enforce the rights of Freddie Mac against the Sponsor
in and to the UCC Collateral, including, but not limited to, (i) the exercise of
any rights and remedies available to Freddie Mac under any of the Sponsor
Documents and (ii) the right to cause a Mandatory Tender of all Certificates.

 

Notwithstanding anything contained in this Section 7.2 to the contrary,
following a Termination Event and prior to any liquidation of the UCC
Collateral, the Sponsor shall continue to be the beneficial owner of all
Purchased Bonds, Pledged Class A Certificates and other Pledged Security
Collateral, subject to all liens in favor of Freddie Mac created by this
Agreement, until written notice to the contrary is provided by a Freddie Mac
Authorized Officer under this Section 7.2.

 

With respect to and upon the occurrence of any Remedy Event that is not a
Termination Event, subject to the limitations contained in Section 9.11 hereof,
Freddie Mac shall be entitled to pursue all remedies at law or equity and to
apply the cash flow from the Pledged Security Collateral against any monetary
claim reduced to judgment.

 

Notwithstanding anything contained in this Section 7.2 or elsewhere herein to
the contrary, Freddie Mac may not take any action to levy upon or to sell the
Class B Certificates or to levy upon or to sell Pledged Class A Certificates or
Purchased Bonds (if such Pledged Class A Certificates or Purchased Bonds were
pledged as the result of a Special Adjustment Event) due to the occurrence of a
Remedy Event hereunder; provided the foregoing shall not be deemed to restrict
Freddie Mac’s ability to apply cash flow from the pledged Class B Certificates,
any such Pledged Class A Certificates or any such Purchased Bonds to the
satisfaction of any of the Obligations owed hereunder.

 


(B)           APPLICATION OF PROCEEDS.  THE PLEDGE CUSTODIAN SHALL APPLY (I) THE
CASH FLOW AVAILABLE FROM THE CLASS B CERTIFICATES AND ANY PLEDGED CLASS A
CERTIFICATES PLEDGED AS THE

 

46

--------------------------------------------------------------------------------


 


RESULT OF A SPECIAL ADJUSTMENT EVENT OR PURCHASED BONDS HELD UNDER
SECTION 8.4(B) AND 8.5(B) PURSUANT TO A SPONSOR ELECTION UNDER SECTION 8.8(C),
AND (II) THE CASH PROCEEDS ACTUALLY RECEIVED FROM ANY SALE OR OTHER DISPOSITION
OF ANY PLEDGED CLASS A CERTIFICATES PLEDGED OTHER THAN AS A RESULT OF A SPECIAL
ADJUSTMENT EVENT AND ANY PURCHASED BONDS HELD UNDER SECTION 8.4(A) OR
SECTION 8.5(A) AS FOLLOWS: (A) FIRST, TO REIMBURSE THE PLEDGE CUSTODIAN FOR THE
REASONABLE EXPENSES OF PREPARING FOR SALE, SELLING AND THE LIKE AND TO
REASONABLE ATTORNEYS’ FEES AND EXPENSES AND LEGAL EXPENSES INCURRED BY THE
PLEDGE CUSTODIAN IN CONNECTION THEREWITH, (B) SECOND, TO FREDDIE MAC TO BE
APPLIED TO THE REPAYMENT OF ALL AMOUNTS THEN DUE AND UNPAID ON THE OBLIGATIONS
AND (C) THEN, TO PAY THE BALANCE, IF ANY, TO (I) THE SPONSOR, OR (II) AS
OTHERWISE REQUIRED BY LAW.  THE SPONSOR SHALL NOT BE LIABLE FOR ANY DEFICIENCY,
SUBJECT TO SECTION 9.11(B) OF THIS AGREEMENT, WHICH SETS FORTH CIRCUMSTANCES
UNDER WHICH PERSONAL LIABILITY APPLIES TO THE SPONSOR, IF THE CASH FLOW FROM OR
THE PROCEEDS OF ANY FINAL SALE OR OTHER DISPOSITION OF THE PLEDGED SECURITY
COLLATERAL AS DESCRIBED ABOVE AND ANY OTHER SECURITY PROVIDED BY THE SPONSOR FOR
ITS OBLIGATIONS HEREUNDER ARE INSUFFICIENT TO PAY THE OBLIGATIONS.


 


(C)           WAIVERS.  FREDDIE MAC SHALL HAVE THE RIGHT, TO BE EXERCISED IN ITS
DISCRETION, TO WAIVE ANY REMEDY EVENT UNDER THIS AGREEMENT.  UNLESS SUCH WAIVER
EXPRESSLY PROVIDES TO THE CONTRARY, ANY WAIVER SO GRANTED SHALL EXTEND ONLY TO
THE SPECIFIC EVENT OR OCCURRENCE WHICH GAVE RISE TO THE REMEDY EVENT SO WAIVED
AND NOT TO ANY OTHER SIMILAR EVENT OR OCCURRENCE WHICH OCCURS SUBSEQUENT TO THE
DATE OF SUCH WAIVER.


 

Section 7.3            Release Events; Bond Purchase Loans.

 


(A)           EXERCISE OF RIGHT OF SPONSOR TO FUND OR CAUSE FUNDING IN
CONNECTION WITH RELEASE EVENT.  SUBJECT TO THE LAST SENTENCE OF THIS
SECTION 7.3(A), UPON THE OCCURRENCE OF CIRCUMSTANCES WHICH CONSTITUTE A RELEASE
EVENT UNDER ANY SERIES CERTIFICATE AGREEMENT, THE SPONSOR SHALL HAVE THE RIGHT
TO DIRECT FREDDIE MAC TO DESIGNATE A RELEASE EVENT WITH RESPECT TO THE RELATED
ISSUE OF BONDS, ALONG WITH THE RIGHT ECONOMICALLY TO FUND OR CAUSE THE FUNDING
OF THE PURCHASE OF SUCH BONDS AS PROVIDED IN THIS SECTION 7.3(A).  (THE SPONSOR
SHALL BE REQUIRED TO EXERCISE SUCH RIGHT AND TO FUND OR CAUSE SUCH FUNDING WHEN
REQUIRED TO BY FREDDIE MAC IN CONNECTION WITH A REPURCHASE INACCURACY PURSUANT
TO SECTION 2.4.)  IF THE SPONSOR ELECTS TO EXERCISE ANY SUCH RIGHT BY GIVING
NOTICE TO FREDDIE MAC (OR IS REQUIRED TO DO SO PURSUANT TO SECTION 2.4), THE
SPONSOR SHALL PROVIDE OR CAUSE TO BE PROVIDED SUFFICIENT IMMEDIATELY AVAILABLE
FUNDS TO FREDDIE MAC TO FUND THE OUTSTANDING PRINCIPAL BALANCE, TOGETHER WITH
ALL ACCRUED INTEREST THEREON (THE “PURCHASE PRICE”) OF THE AFFECTED BONDS NOT
LATER THAN 11:00 A.M. WASHINGTON, D.C. TIME, ON THE BUSINESS DAY PRIOR TO THE
RELEASE EVENT DATE DESIGNATED BY FREDDIE MAC, TOGETHER WITH HYPOTHETICAL GAIN
SHARE, IF ANY, IN CONNECTION WITH SUCH RELEASE EVENT.  (IF THE SPONSOR MAKES
SUCH ELECTION AND FAILS TO PROVIDE OR CAUSE TO BE PROVIDED SUCH FUNDS TO FREDDIE
MAC WHEN REQUIRED, SUCH RELEASE EVENT SHALL BE CANCELLED.)  ALL MONEYS PROVIDED
OR CAUSED TO HAVE BEEN PROVIDED BY THE SPONSOR TO FREDDIE MAC FOR THE PURCHASE
OF SUCH BONDS, SHALL BE APPLIED AS PROVIDED IN THE SERIES CERTIFICATE
AGREEMENT.  TO THE EXTENT THAT SUCH APPLICATION RESULTS IN THE REDEMPTION OF ALL
CLASS A CERTIFICATES WITHIN THE RELATED SERIES POOL(S), THE BALANCE, IF ANY, OF
SUCH PURCHASE PRICE WILL BE USED TO REDEEM CLASS B CERTIFICATES AND SHALL BE
PAID TO THE PLEDGE CUSTODIAN UNDER THIS AGREEMENT.  PURSUANT TO, AND TO THE
EXTENT REQUIRED IN SECTION 8.8 RELATING TO SPECIAL ADJUSTMENT EVENTS, SUCH
MONIES, ALONG WITH THE LIQUIDATION PROCEEDS FROM ANY REMAINING RELATED BONDS,
SHALL BE USED TO PURCHASE CLASS A CERTIFICATES IN THE UNRELATED SERIES POOL
DESIGNATED IN THE SERIES CERTIFICATE AGREEMENT FOR SUCH PURPOSE, AND THOSE
CLASS A CERTIFICATES SO PURCHASED SHALL BE DEEMED PLEDGED CLASS A CERTIFICATES
AND HELD UNDER ARTICLE 

 

47

--------------------------------------------------------------------------------


 


VIII OF THIS AGREEMENT.  ANY SUCH PLEDGED CLASS A CERTIFICATES SHALL NOT BE
REMARKETED WITHOUT THE PRIOR WRITTEN CONSENT OF FREDDIE MAC IN ITS SOLE
DISCRETION.  THE FOREGOING NOTWITHSTANDING, THE SPONSOR MAY ONLY EXERCISE ITS
OPTION TO DIRECT FREDDIE MAC TO DESIGNATE A RELEASE EVENT AS AFORESAID AND FOR
THE SPONSOR TO FUND THE RELATED PURCHASE PRICE IF THE RELEASE EVENT (I) ARISES
FROM A TAX EVENT, (II) RELATES TO AN INACCURACY WHICH THE SPONSOR HAS ELECTED TO
CURE THROUGH ITS FUNDING OF A RELEASE EVENT PURSUANT TO SECTION 2.4, OR RELATES
TO A REPURCHASE INACURRACY (IN WHICH CASE THE RELEASE EVENT MUST BE FUNDED BY
THE SPONSOR WHEN REQUIRED BY FREDDIE MAC PURSUANT TO SECTION 2.4), OR
(III) RELATES TO AN ISSUE OF SPECIALLY SERVICED BONDS (IN ANY SUCH CASE, THE
SPONSOR’S REQUIRED NOTICE TO FREDDIE MAC SHALL DETAIL THE FACTS SUPPORTING THE
EXERCISE OF THE SPONSOR’S OPTION PURSUANT TO THIS SUBSECTION 7.3(A) HEREOF); AND
PROVIDED HOWEVER, IF AN ISSUE OF BONDS TO BE PURCHASED IS SECURED BY A COMMON
BOND MORTGAGE THAT ALSO SECURES ANOTHER ISSUE OF BONDS IN A SERIES POOL, SUCH
OPTION MAY ONLY BE EXERCISED IF ALL BONDS SECURED BY SUCH BOND MORTGAGE ARE
PURCHASED.


 


(B)           EXERCISE OF PURCHASE RIGHT BY FREDDIE MAC.  IN ADDITION TO RELEASE
EVENTS THAT MAY BE DESIGNATED BY FREDDIE MAC UNDER SECTION 5.3, UPON THE
OCCURRENCE OF A RELEASE EVENT UNDER ANY SERIES CERTIFICATE AGREEMENT WHICH
RELEASE EVENT (I) RELATES TO A TAX EVENT, (II) RELATES TO THE FAILURE OF A
NON-STABILIZED MORTGAGED PROPERTY TO ACHIEVE STABILIZATION BY THE REQUIRED
STABILIZATION DATE, (III) OCCURS AFTER THE SPECIAL SERVICING CROSSOVER DATE OR
(IV) OCCURS AFTER AND DURING THE CONTINUANCE OF A REMEDY EVENT HEREUNDER,
FREDDIE MAC SHALL HAVE THE RIGHT TO DESIGNATE THE RELEASE EVENT AND TO FUND THE
PURCHASE OF THE RELATED SERIES OF BONDS IF THE SPONSOR DECLINES OR FAILS TO
EXERCISE PROPERLY ITS RIGHT TO FUND OR CAUSE FUNDING WITH RESPECT TO THE SAME. 
PRIOR TO ANY EXERCISE OF SUCH RIGHT, FREDDIE MAC SHALL PROVIDE WRITTEN NOTICE TO
THE SPONSOR (THE “FREDDIE MAC PURCHASE NOTICE”) NOT LESS THAN FIFTEEN (15) DAYS
PRIOR TO THE PROPOSED RELEASE EVENT DATE IDENTIFYING EACH SERIES OF BONDS GIVING
RISE TO A RELEASE EVENT, THE CIRCUMSTANCES GIVING RISE TO SUCH RELEASE EVENT AND
THE PROPOSED PURCHASE DATE AND STATING THAT THE SPONSOR MAY ELECT TO FUND OR
CAUSE THE FUNDING OF SUCH PURCHASE OF THE SERIES OF BONDS.


 

In the event the Sponsor elects to fund or cause the funding of the purchase of
the affected series of Bonds, the provisions of subsection (a) above shall
apply.

 

In the event the Sponsor does not elect to fund or cause the funding of the
purchase of the affected series of Bonds, and Freddie Mac does not decide to
terminate the Release Event, the affected series of Bonds are required to be
purchased with funds drawn pursuant to the Credit Enhancement by Freddie Mac
under the Series Certificate Agreement, and such series of Bonds shall be
delivered to the Pledge Custodian and held in the name of the Pledge Custodian
as applicable for the benefit of the Sponsor subject to the lien in favor of
Freddie Mac.  All such moneys for the purchase of such series of Bonds shall be
applied as provided in applicable Series Certificate Agreement.  To the extent
that such application results in the redemption of all Class A Certificates
within the related Series Pool and there is a balance remaining that would have
been allocated to redeem Class A Certificates but cannot redeem Class A
Certificates because none remain outstanding within that Series Pool, such
balance (the “Class A Balance”) shall be used to redeem related Class B
Certificates and shall be paid to the Pledge Custodian hereunder.  Pursuant to,
and to the extent required under Section 8.8 of this Agreement relating to
Special Adjustment Events, the amount of the Class A Balance, along with the
liquidation proceeds from any remaining related Bonds, shall be used to purchase
Class A Certificates in the unrelated Series Pool(s) designated in the
Series Certificate Agreement for such purpose, and those Class A Certificates so
purchased shall be deemed Pledged Class A Certificates and held under Article 

 

48

--------------------------------------------------------------------------------


 

VIII of this Agreement.  Any such Pledged Class A Certificates shall not be
remarketed without the prior written consent of Freddie Mac in its sole
discretion.  To the extent required hereunder, all moneys that would have been
received by the owners of the Class B Certificates so redeemed shall be paid by
the Pledge Custodian  hereunder immediately upon receipt to the Administrator of
the unrelated Series Pool in immediately available funds.

 

Any Credit Advance by Freddie Mac under this Section 7.3(b) to fund the purchase
of an affected series of Bonds, shall be deemed to be a loan from Freddie Mac to
the Sponsor (a “Bond Purchase Loan”).  The maturity date of any Bond Purchase
Loan shall be two years from the date of purchase, on which maturity date the
outstanding principal of and any accrued and unpaid interest on such Bond
Purchase Loan shall be due and payable in full; provided however, that such Bond
Purchase Loan shall be subject to mandatory prepayment in whole or in part from
and to the extent of the proceeds of the sale or transfer of all of the related
series of Bonds, or the foreclosure, deed in lieu of foreclosure or comparable
conversion of the related Bond Mortgage.  Any Bond Purchase Loan may be prepaid
by the Sponsor at any time.  Interest on any Bond Purchase Loan shall accrue at
a rate of interest per annum equal to the prime rate of interest of Citibank,
N.A., until such time as another “Money Center” bank is designated by Freddie
Mac in its sole discretion by notice to the Sponsor, which shall be payable on
the fifteenth (15th) day of each calendar month.  The principal of any Bond
Purchase Loan shall be payable from amounts applied as provided in
Section 4.03(b) of the Series Certificate Agreement, except, prior to the
payment in full of all Class A Certificates under the applicable
Series Certificate Agreement and prior to the termination thereof, the principal
of any outstanding Bond Purchase Loan shall not be payable (nor be deemed due
for payment) from amounts applied pursuant to the aforementioned
Section 4.03(b) if such amounts are derived from a Credit Advance by Freddie Mac
in connection with a subsequent Release Event.  The principal of any outstanding
Bond Purchase Loan shall also be payable from any payments of principal in
respect of a Purchased Bond pursuant to Article VIII hereof.  Subject to
Section 5.1, (i) Freddie Mac shall retain all rights and remedies with respect
to any such Purchased Bond and the related Owner Documents and (ii) the Sponsor
hereby acknowledges and agrees that it has relinquished and has no rights to
exercise remedies with respect to the Mortgaged Property or the related Owner
Documents except as specifically provided under any Sponsor Documents and that
with respect thereto the Sponsor shall not exercise any such rights without the
prior written consent of Freddie Mac.

 

Section 7.4            No Remedy Exclusive.  Unless otherwise expressly
provided, no remedy conferred upon or reserved in this Agreement or the other
Sponsor Documents is intended to be exclusive of any other available remedy, but
each remedy shall be cumulative and shall be in addition to other remedies given
under the Sponsor Documents or existing at law or in equity.  No delay or
omission to exercise any right or power accruing under any Sponsor Document upon
the happening of any event set forth in Section 7.1 shall impair any such right
or power or shall be construed to be a waiver of such event, but any such right
and power may be exercised from time to time and as often as may be deemed
expedient.  In order to entitle Freddie Mac to exercise any remedy reserved to
Freddie Mac in this Article, it shall not be necessary to give any notice, other
than such notice as may be required under the applicable provisions of any of
the other Sponsor Documents.  The rights and remedies of Freddie Mac specified
in this Agreement are for the sole and exclusive benefit, use and protection of
Freddie Mac, and Freddie Mac is entitled, but shall have no duty or obligation
to the Sponsor, Guarantor, the Pledge Custodian, the Administrator or otherwise,
(a) to exercise or to refrain from any right or remedy reserved to Freddie Mac
hereunder, or (b) to cause the Pledge Custodian, the Administrator or any other

 

49

--------------------------------------------------------------------------------


 

party to exercise or to refrain from exercising any right or remedy available to
it under any of the Sponsor Documents.

 


ARTICLE VIII


 


PLEDGE, SECURITY AND CUSTODY OF PLEDGED SECURITY COLLATERAL


 

Section 8.1            Pledged Security Collateral; Taxable Collateral.  To
secure the payment to Freddie Mac in full of all Obligations now or hereafter
existing under this Agreement, the Sponsor shall cause to be deposited with the
Pledge Custodian all of the Class B Certificates on the date of delivery of the
Series Certificate Agreements.  Subject to the provisions of Section 8.18, the
Sponsor hereby assigns and pledges to the Pledge Custodian, and grants to the
Pledge Custodian, for the benefit of Freddie Mac, a continuing security interest
in, and a lien on, all of the Sponsor’s right, title and interest in and to the
following property (collectively, the “Pledged Security Collateral”):

 


(A)           ALL PURCHASED BONDS;


 


(B)           THE CLASS B CERTIFICATES ISSUED PURSUANT TO EACH
SERIES CERTIFICATE AGREEMENT;


 


(C)           ALL PLEDGED CLASS A CERTIFICATES;


 


(D)           ALL INTEREST AND OTHER AMOUNTS PAYABLE ON, AND ALL RIGHTS WITH
RESPECT TO, ANY PURCHASED BONDS, CLASS B CERTIFICATES AND PLEDGED CLASS A
CERTIFICATES (INCLUDING, WITHOUT LIMITATION, ALL PAYMENTS OF PRINCIPAL AND
INTEREST THEREON); AND


 


(E)           ALL PROCEEDS OF ANY OF THE FOREGOING.


 

Section 8.2            Delivery of Pledged Security Collateral.  On the Closing
Date, and at such time as a Class A Certificate becomes a Pledged Class A
Certificate or a Bond becomes a Purchased Bond in accordance with a
Series Certificate Agreement and this Agreement, subject to and except as
permitted by the provisions of Section 8.19, the Sponsor shall be the beneficial
owner of each of the Class B Certificates, Pledged Class A Certificates and
Purchased Bonds, as applicable, which, regardless of the identity of the
beneficial owner thereof, shall be held by the Pledge Custodian subject to the
security interest created by the terms of this Agreement.  All Pledged Security
Collateral shall be deposited in the Custody Account (as defined in Section 8.11
below).  The Pledge Custodian shall cause the Purchased Bonds, the Class B
Certificates and the Pledged Class A Certificates, as applicable, to be
registered in the name of the Pledge Custodian or, if transfers are recorded in
book-entry form only, cause the appropriate records of the applicable financial
intermediary to reflect that the Pledge Custodian holds a security interest in
the Purchased Bonds, the Class B Certificates and the Pledged Class A
Certificates, as applicable, for the benefit of Freddie Mac.

 

Section 8.3            Amounts Received on Class B Certificates and Pledged
Class A Certificates.

 


(A)           PROVIDED THAT (I) NO ADVANCE HAS BEEN MADE PURSUANT TO ANY
SERIES CERTIFICATE AGREEMENT AND REMAINS UNREIMBURSED, (II) ALL FEES AND ANY
OTHER AMOUNTS DUE AND OWING TO

 

50

--------------------------------------------------------------------------------


 


FREDDIE MAC UNDER THIS AGREEMENT HAVE BEEN PAID AND (III) THE PLEDGE CUSTODIAN
HAS NOT RECEIVED A WRITTEN NOTICE FROM FREDDIE MAC OF THE OCCURRENCE OF A
TERMINATION EVENT, OR NOTICE OF A REMEDY EVENT INVOLVING A MONETARY CLAIM THAT
HAS BEEN REDUCED TO JUDGMENT AND THAT REMAINS UNREIMBURSED, SUBJECT TO THE
PROVISIONS OF SECTIONS 8.3(B) AND 8.3(C) AND THE SERIES CERTIFICATE AGREEMENT,
THEN THE PLEDGE CUSTODIAN SHALL PAY TO THE SPONSOR OR ANY CLASS B HOLDERS
DESIGNATED BY THE SPONSOR PURSUANT TO SECTION 8.19 WITHIN ONE (1) BUSINESS DAY
OF RECEIPT ALL AMOUNTS RECEIVED BY THE PLEDGE CUSTODIAN WITH RESPECT TO THE
CLASS B CERTIFICATES, AND TO THE SPONSOR ALL AMOUNTS RECEIVED BY THE PLEDGE
CUSTODIAN WITH RESPECT TO ANY PLEDGED CLASS A CERTIFICATES UNTIL THE CLASS B
CERTIFICATES AND ALL PLEDGED CLASS A CERTIFICATES ARE RELEASED IN ACCORDANCE
WITH THE TERMS OF THIS AGREEMENT.


 


(B)           IF AN ADVANCE HAS BEEN MADE PURSUANT TO ANY SERIES CERTIFICATE
AGREEMENT AND REMAINS UNREIMBURSED AS OF THE DATE DUE AND PAYABLE, OR IF ALL
FEES AND ANY OTHER AMOUNTS DUE AND OWING TO FREDDIE MAC, OR A REMEDY EVENT
INVOLVING A MONETARY CLAIM THAT HAS BEEN REDUCED TO JUDGMENT, HAVE NOT BEEN
TIMELY PAID, OR IF THE PLEDGE CUSTODIAN RECEIVES A WRITTEN NOTICE FROM FREDDIE
MAC OF THE OCCURRENCE OF A TERMINATION EVENT UNDER THIS AGREEMENT, THE PLEDGE
CUSTODIAN SHALL PAY, FIRST, TO FREDDIE MAC WITHIN ONE (1) BUSINESS DAY OF
RECEIPT SUCH AMOUNTS RECEIVED BY THE PLEDGE CUSTODIAN WITH RESPECT TO THE
CLASS B CERTIFICATES AND ANY PLEDGED CLASS A CERTIFICATES AS ARE EQUAL TO THE
AMOUNT OF ANY SUCH UNREIMBURSED ADVANCE OR OTHER AMOUNTS DUE AND OWING TO
FREDDIE MAC UNDER THIS AGREEMENT AND, SECOND, SUBJECT TO THE PROVISIONS OF
SECTION 8.3(C) AND THE SERIES CERTIFICATE AGREEMENT, THE BALANCE, IF ANY, TO THE
SPONSOR (OR ANY CLASS B HOLDERS DESIGNATED BY THE SPONSOR PURSUANT TO
SECTION 8.19) OR, WITH RESPECT TO PLEDGED CLASS A CERTIFICATES, THE SPONSOR, AS
APPLICABLE, UNTIL THE CLASS B CERTIFICATES AND ALL PLEDGED CLASS A CERTIFICATES
ARE RELEASED FROM THE CUSTODY ACCOUNT IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT.


 


(C)           BEFORE MAKING ANY PAYMENTS TO THE SPONSOR (OR ANY CLASS B HOLDERS
DESIGNATED BY THE SPONSOR AS PROVIDED IN SECTION 8.19) PURSUANT TO THIS
SECTION 8.3, THE ADMINISTRATOR SHALL CONFIRM THE AGGREGATE AMOUNTS OF THE
FREDDIE MAC FEE, AND THE REMARKETING AGENT FEE PAID DIRECTLY, OR CAUSED TO BE
PAID, BY THE SPONSOR SINCE THE IMMEDIATELY PRECEDING DATE ON WHICH PAYMENTS WERE
MADE TO THE SPONSOR (OR ANY CLASS B HOLDERS DESIGNATED BY THE SPONSOR AS
PROVIDED IN SECTION 8.19) PURSUANT TO THIS SECTION 8.3 (THE “SPONSOR PAID
EXPENSES”).  FOR PURPOSES OF SUCH CONFIRMATION, THE ADMINISTRATOR SHALL BE
ENTITLED TO RELY ON A STATEMENT SETTING FORTH SUCH SPONSOR PAID EXPENSES
(SEPARATELY AND IN THE AGGREGATE) DELIVERED BY FACSIMILE BY THE SPONSOR TO THE
PLEDGE CUSTODIAN AT LEAST TWO (2) BUSINESS DAYS PRIOR TO THE DATE PAYMENTS ARE
TO BE MADE PURSUANT TO THIS SECTION 8.3.  NOTWITHSTANDING ANY OTHER PROVISION OF
THIS AGREEMENT OR THE SERIES CERTIFICATE AGREEMENT (INCLUDING WITHOUT LIMITATION
SECTION 4.03(A)(VIII) OF THE SERIES CERTIFICATE AGREEMENT), WITH RESPECT TO ANY
CLASS B CERTIFICATE, DISTRIBUTIONS THAT WOULD OTHERWISE BE MADE TO A PERMITTED
TRANSFEREE OF THE SPONSOR AS PROVIDED IN SECTION 8.19 SHALL BE REDUCED BY AN
AMOUNT EQUAL TO THE PRODUCT OF (I) THE SPONSOR PAID EXPENSES AND (II) THE RATIO
OF THE CURRENT CERTIFICATE BALANCE OF SUCH CLASS B CERTIFICATE, TO THE AGGREGATE
OUTSTANDING CLASS B CERTIFICATE BALANCE (THE “ALLOCABLE EXPENSE AMOUNT”), AND
SUCH ALLOCABLE EXPENSE AMOUNT SHALL BE PAID BY THE PLEDGE CUSTODIAN TO THE
SPONSOR.


 

Section 8.4            Amounts Received on Purchased Bonds.  (a)  The Pledge
Custodian shall pay to Freddie Mac within one (1) Business Day all amounts
received by the Pledge Custodian with respect to any Purchased Bonds relating to
a Bond Purchase Loan under Section 7.3(b) or received in connection with a
Terminating Mandatory Tender Date pursuant to Section 8.6, for

 

51

--------------------------------------------------------------------------------


 

credit to the obligations of the Sponsor hereunder until such Purchased Bonds
are released to the Sponsor in accordance with the terms of Section 8.5(a) of
this Agreement.

 

(b)           The Pledge Custodian shall pay to Freddie Mac within one
(1) Business Day all amounts received by the Pledge Custodian with respect to
any Purchased Bonds held hereunder as a result of the early termination of a
Series Pool pursuant to Section 8.8(c) hereof  for credit to the obligations of
the Sponsor hereunder; provided if not needed to pay amounts then owed to
Freddie Mac hereunder, the Pledge Custodian shall release such amounts received
to the Sponsor.

 

Section 8.5            Release of Purchased Bonds.  (a)  If the Pledge Custodian
has received written notice from Freddie Mac that Freddie Mac has been fully
reimbursed by the Sponsor for all Obligations with respect to a Purchased Bond,
relating to a Bond Purchase Loan under Section 7.3(b) that no Advances remain
unreimbursed, that all fees and other amounts currently owing to Freddie Mac
have been paid, that no Termination Event exists hereunder, and that no Remedy
Event involving a monetary claim that has been reduced to judgment and remains
unreimbursed, exists hereunder, then the Pledge Custodian shall release such
Purchased Bond together with the proceeds thereof remaining in the possession of
the Pledge Custodian, if any, to the Sponsor.  No Purchased Bond held hereunder
that relates to a Series Certificate Agreement that has been terminated in
connection with a Terminating Mandatory Tender Date shall be released by the
Pledge Custodian (absent prior written direction from Freddie Mac) until the
Pledge Custodian has received written notice from Freddie Mac that all
Obligations under this Agreement have been satisfied and this Agreement has been
terminated.  The release of any such Purchased Bond shall be free and clear of
the security interest created by this Agreement.

 

(b)           No Purchased Bond held hereunder as a result of the early
termination of a Series Pool pursuant to Section 8.8(c) shall be released by the
Pledge Custodian (absent prior written direction from Freddie Mac) until the
Pledge Custodian has received written notice from Freddie Mac that all
Obligations under this Agreement have been satisfied and this Agreement has been
terminated.  The release of any such Purchased Bond shall be free and clear of
the security interest created by this Agreement.

 

Section 8.6            Release of Class B Certificates and Pledged Class A
Certificates.  If the Pledge Custodian has received written notice from Freddie
Mac that Freddie Mac has been fully reimbursed by the Sponsor for all
Obligations relating to any Available Remarketing Class A Certificate, the
Pledge Custodian shall release such Available Remarketing Class A Certificate to
the Administrator for delivery to the Sponsor or, if applicable, in connection
with a remarketing to the purchasers of such Pledged Class A Certificates;
provided, however, that in no event will a Pledged Class A Certificate that is
not an Available Remarketing Class A Certificate be released from the pledge of
this Agreement until the date of termination of the pledge of all Class B
Certificates pursuant to Section 8.18.  The Pledge Custodian shall not release
any Class B Certificates to the Sponsor (or any permitted transferee thereof
under Section 8.19) until the date of termination of the pledge of the Class B
Certificates pursuant to Section 8.18 unless the Pledge Custodian receives prior
written direction from Freddie Mac with respect to the release of all or a
portion of the Class B Certificates.  The release of any Pledged Class A
Certificate or Class B Certificate, as applicable, shall be free and clear of
the security interest created by this Agreement.  If directed in writing by
Freddie Mac after a Termination Event or other event giving rise to a
Terminating Mandatory Tender Date under Section 13.01 of each Series

 

52

--------------------------------------------------------------------------------


 

Certificate Agreement, the Pledge Custodian shall deliver Pledged Class A
Certificates to the Administrator for cancellation in exchange for the
underlying Bonds related thereto as soon as such underlying Bonds have been
received by the Pledge Custodian from the Administrator pursuant to
Section 13.03 of each Series Certificate Agreement.  Any such underlying Bonds
so received shall be held hereunder as Purchased Bonds and notice thereof shall
be provided to the Sponsor.

 

Section 8.7            Loss to Pledged Security Collateral.  The Pledge
Custodian shall not be liable for any loss with respect to any Pledged Security
Collateral in its possession (except for any loss resulting from the Pledge
Custodian’s willful misconduct or gross negligence), nor shall such loss
diminish the Obligations.

 

Section 8.8            Use of Proceeds Arising from Redemption of Class B
Certificates; Special Adjustment Events.

 


(A)           EXCEPT AS PROVIDED IN SECTION 8.8(C) BELOW, FOLLOWING THE
TERMINATION OF ANY SERIES POOL ON A SERIES EXPIRATION DATE WHEN OTHER
SERIES POOLS STILL REMAIN IN EXISTENCE, AT THE DIRECTION OF FREDDIE MAC, THE
PLEDGE CUSTODIAN SHALL EITHER LIQUIDATE SUCH BONDS TO FUND A SPECIAL ADJUSTMENT
EVENT WITH RESPECT TO THE REMAINING SERIES POOL(S) OR DIRECT THE ADMINISTRATOR
TO DO SO PURSUANT TO SECTION 13.02 OF THE RELATED SERIES CERTIFICATE AGREEMENT
TO EFFECT A SPECIAL ADJUSTMENT EVENT.  SUCH LIQUIDATION PROCEEDS SHALL BE
APPLIED BY THE PLEDGE CUSTODIAN, ALONG WITH ANY PRINCIPAL OR REDEMPTION PAYMENT
WITH RESPECT TO CLASS B CERTIFICATES DUE TO THE FUNDING OF A RELEASE EVENT UNDER
SECTION 7.3 HEREOF, AFTER ANY PAYMENTS DESCRIBED IN SECTION 8.3(A) OR (B) TO BE
MADE TO FREDDIE MAC HAVE BEEN MADE, TO EFFECT THE SPECIAL ADJUSTMENT EVENT AS
PROVIDED IN SECTION 7.02 OF THE RELATED SERIES POOL(S) AS DIRECTED BY FREDDIE
MAC.


 


(B)           PLEDGED CLASS A CERTIFICATES THAT ARE THE RESULT OF A PURCHASE OF
CLASS A CERTIFICATES PURSUANT TO THIS SECTION 8.8 SHALL BE DELIVERED TO THE
PLEDGE CUSTODIAN AND PLEDGED PURSUANT TO THE TERMS OF THIS AGREEMENT.


 


(C)           NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS SECTION, THE
SPONSOR BY WRITTEN NOTICE GIVEN TO THE PLEDGE CUSTODIAN PRIOR TO ANY LIQUIDATION
OF BONDS TO FUND A SPECIAL ADJUSTMENT EVENT AS PROVIDED IN SECTION 8.8(A) ABOVE,
MAY ELECT THAT SUCH LIQUIDATION NOT OCCUR AND INSTEAD THAT SUCH BONDS BE HELD
HEREUNDER AS PURCHASED BONDS PURSUANT TO THE PROVISIONS OF SECTION 8.4(B) AND
SECTION 8.5(B).


 

Section 8.9            Ownership Restrictions.  Notwithstanding any provisions
of this Agreement, ownership by and release to the Sponsor (or any Class B
Holder designated under Section 8.19) of any Pledged Security Collateral as
described hereunder shall be in all respects subject to the provisions of any
documents restricting or governing transfers and ownership of such Pledged
Security Collateral.

 

Section 8.10         Representations and Warranties of the Sponsor to the Pledge
Custodian.  The Sponsor represents and warrants to the Pledge Custodian on the
Closing Date, that:

 


(A)           IT IS THE LEGAL AND BENEFICIAL OWNER OF (AND HAS FULL RIGHT AND
AUTHORITY TO PLEDGE AND ASSIGN) THE CLASS B CERTIFICATES, FREE AND CLEAR OF ALL
LIENS, SECURITY INTERESTS,

 

53

--------------------------------------------------------------------------------


 


OPTIONS OR OTHER CHARGES OR ENCUMBRANCES (COLLECTIVELY, “LIENS”) EXCEPT LIENS
GRANTED PURSUANT TO THIS AGREEMENT; AND


 


(B)           UPON DELIVERY OF THE CLASS B CERTIFICATES TO THE PLEDGE CUSTODIAN
(OR NOTICE TO THE FINANCIAL INTERMEDIARY, IF APPLICABLE), THE PLEDGE CUSTODIAN
SHALL HAVE A VALID, ENFORCEABLE AND FIRST PRIORITY SECURITY INTEREST IN THE
CLASS B CERTIFICATES SECURING THE OBLIGATIONS.


 

Section 8.11         Custody Account.  On or prior to the Closing Date, the
Pledge Custodian shall establish on its books and in its records the Custody
Account.  The Pledge Custodian shall maintain the Custody Account until the
termination of this Agreement.  At no time shall the Custody Account be
maintained on behalf of, or be payable to, any person other than Freddie Mac. 
Neither the Sponsor nor any Holder of the Class B Certificates shall not have
any right of withdrawal from the Custody Account other than as provided herein. 
No property other than Pledged Security Collateral shall be deposited by the
Pledge Custodian in the Custody Account.  Segregation of the Pledged Security
Collateral in the Custody Account from other property maintained with the Pledge
Custodian shall be accomplished by appropriate identification on the Pledge
Custodian’s books and records.  The Pledge Custodian shall, at all times prior
to the termination of this Agreement, maintain a record of all Purchased Bonds,
Class B Certificates, Pledged Class A Certificates and other property in the
Custody Account separately identifying such Purchased Bonds, Class B
Certificates, Pledged Class A Certificates, or other property received with
respect thereto as being subject to the security interest granted to the Pledge
Custodian on behalf of Freddie Mac in this Agreement.  So long as the internal
procedures set forth in this Section are met by the Pledge Custodian, the Pledge
Custodian may hold the Pledged Security Collateral in its vaults or in a
commingled account (whether book-entry or otherwise) of the Pledge Custodian, as
agent for its customers, with any bank, central depository or clearing
organization as the Pledge Custodian’s subcustodian, in nominee name or
otherwise.

 

Section 8.12         Appointment and Powers of the Pledge Custodian.

 


(A)           THE SPONSOR ACKNOWLEDGES THE APPOINTMENT OF FREDDIE MAC IN ITS
CAPACITY AS THE PLEDGE CUSTODIAN AS COLLATERAL AGENT FOR FREDDIE MAC IN ITS
CORPORATE CAPACITY UNDER THIS AGREEMENT, AND AUTHORIZES THE PLEDGE CUSTODIAN TO
TAKE SUCH ACTIONS ON BEHALF OF FREDDIE MAC, AND TO EXERCISE SUCH RIGHTS,
REMEDIES, POWERS AND PRIVILEGES UNDER THIS AGREEMENT AS ARE SPECIFICALLY
AUTHORIZED TO BE EXERCISED BY THE PLEDGE CUSTODIAN BY THE TERMS OF THIS
AGREEMENT.  THE PLEDGE CUSTODIAN MAY EXECUTE ANY OF ITS DUTIES AS COLLATERAL
AGENT UNDER THIS AGREEMENT BY OR THROUGH ITS AGENTS (BUT ONLY WITH THE PRIOR
WRITTEN CONSENT OF FREDDIE MAC) OR EMPLOYEES AND SHALL BE ENTITLED TO RETAIN
EXPERTS (INCLUDING COUNSEL) AND TO ACT IN RELIANCE UPON THE ADVICE OF SUCH
EXPERTS CONCERNING ALL MATTERS PERTAINING TO THE AGENCIES CREATED BY THIS
AGREEMENT AND ITS DUTIES UNDER THIS AGREEMENT, AND SHALL NOT BE LIABLE FOR ANY
ACTION TAKEN OR OMITTED TO BE TAKEN BY IT IN GOOD FAITH IN ACCORDANCE WITH THE
ADVICE OF SUCH COUNSEL SELECTED BY IT.  THE PLEDGE CUSTODIAN AGREES TO PERFORM
ONLY THOSE DUTIES SPECIFICALLY SET FORTH IN THIS AGREEMENT, AND NO IMPLIED
DUTIES OR OBLIGATIONS SHALL BE READ INTO THIS AGREEMENT.  SO LONG AS FREDDIE MAC
IS ACTING AS PLEDGE CUSTODIAN HEREUNDER, IT SHALL HAVE NO DUTY TO PROVIDE NOTICE
TO, OR SEEK THE CONSENT OR DIRECTION OF, FREDDIE MAC IN ITS CORPORATE CAPACITY.


 


(B)           THE PLEDGE CUSTODIAN SHALL HAVE NO DUTY TO EXERCISE ANY
DISCRETIONARY RIGHT, REMEDY, POWER OR PRIVILEGE GRANTED TO IT BY THIS AGREEMENT,
OR TO TAKE ANY AFFIRMATIVE ACTION

 

54

--------------------------------------------------------------------------------


 


UNDER THIS AGREEMENT, UNLESS DIRECTED TO DO SO BY FREDDIE MAC IN WRITING, AND
SHALL NOT, WITHOUT THE PRIOR WRITTEN APPROVAL OF FREDDIE MAC, CONSENT TO ANY
DEPARTURE BY THE SPONSOR FROM THE TERMS OF THIS AGREEMENT, WAIVE ANY DEFAULT ON
THE PART OF THE SPONSOR UNDER THIS AGREEMENT OR AMEND, MODIFY, SUPPLEMENT OR
TERMINATE, OR AGREE TO ANY SURRENDER OF, THIS AGREEMENT OR THE PLEDGED SECURITY
COLLATERAL; PROVIDED, THAT THE PLEDGE CUSTODIAN SHALL NOT BE REQUIRED TO TAKE
ANY ACTION THAT EXPOSES THE PLEDGE CUSTODIAN TO PERSONAL LIABILITY, OR WHICH IS
CONTRARY TO THIS AGREEMENT OR ANY OTHER AGREEMENT OR INSTRUMENT RELATING TO THE
PLEDGED SECURITY COLLATERAL OR APPLICABLE LAW.


 


(C)           NEITHER THE PLEDGE CUSTODIAN NOR ANY OF ITS DIRECTORS, OFFICERS,
EMPLOYEES OR AGENTS, SHALL BE LIABLE FOR ANY ACTION TAKEN OR OMITTED TO BE TAKEN
BY IT OR THEM UNDER THIS AGREEMENT, OR IN CONNECTION WITH THIS AGREEMENT, EXCEPT
FOR ITS OR THEIR OWN BREACH OF THIS AGREEMENT, GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT; NOR SHALL THE PLEDGE CUSTODIAN BE RESPONSIBLE FOR THE VALIDITY,
EFFECTIVENESS, VALUE, SUFFICIENCY OR ENFORCEABILITY AGAINST THE SPONSOR OF THIS
AGREEMENT OR ANY OTHER DOCUMENT FURNISHED PURSUANT TO THIS AGREEMENT OR IN
CONNECTION WITH THIS AGREEMENT, OR OF THE PLEDGED SECURITY COLLATERAL (OR ANY
PART THEREOF), OR FOR THE PERFECTION OR PRIORITY OF ANY SECURITY INTEREST
PURPORTED TO BE GRANTED UNDER THIS AGREEMENT.


 


(D)           THE PLEDGE CUSTODIAN SHALL BE ENTITLED TO RELY ON ANY
COMMUNICATION, INSTRUMENT, PAPER OR OTHER DOCUMENT BELIEVED BY IT IN GOOD FAITH
TO BE GENUINE AND CORRECT AND TO HAVE BEEN SIGNED OR SENT BY THE PROPER PERSON
OR PERSONS.  THE PLEDGE CUSTODIAN SHALL BE ENTITLED TO ASSUME THAT NO REMEDY
EVENT SHALL HAVE OCCURRED AND BE CONTINUING, UNLESS THE PLEDGE CUSTODIAN HAS
RECEIVED WRITTEN NOTICE FROM FREDDIE MAC THAT SUCH A REMEDY EVENT HAS OCCURRED
AND IS CONTINUING AND SPECIFYING THE NATURE OF THE REMEDY EVENT.  THE PLEDGE
CUSTODIAN MAY ACCEPT DEPOSITS FROM, LEND MONEY TO, AND GENERALLY ENGAGE IN ANY
KIND OF BUSINESS WITH, THE SPONSOR AND ITS AFFILIATES AS IF IT WERE NOT THE
AGENT OF FREDDIE MAC.


 


(E)           NONE OF THE PROVISIONS CONTAINED IN THIS ARTICLE VIII SHALL
REQUIRE THE PLEDGE CUSTODIAN TO EXPEND OR RISK ITS OWN FUNDS OR OTHERWISE INCUR
FINANCIAL LIABILITY IN THE PERFORMANCE OF ANY OF ITS DUTIES OR IN THE EXERCISE
OF ANY OF ITS RIGHTS OR POWERS UNDER THIS ARTICLE VIII EXCEPT FOR ANY LIABILITY
OF THE PLEDGE CUSTODIAN ARISING FROM ITS OWN GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.


 


(F)            NOTWITHSTANDING ANY OTHER PROVISIONS IN THIS AGREEMENT TO THE
CONTRARY, IN NO EVENT SHALL THE PLEDGE CUSTODIAN BE LIABLE FOR SPECIAL,
CONSEQUENTIAL OR PUNITIVE DAMAGES.


 

Section 8.13         Successor Pledge Custodian.

 


(A)           IF FREDDIE MAC NO LONGER ACTS AS PLEDGE CUSTODIAN, IF REQUIRED BY
THE SUCCESSOR PLEDGE CUSTODIAN OR FREDDIE MAC, THE SPONSOR AND THE SUCCESSOR
PLEDGE CUSTODIAN SHALL EXECUTE A NEW PLEDGE, SECURITY AND CUSTODY AGREEMENT THAT
CONTAINS SUBSTANTIALLY THE SAME TERMS AS ARTICLE VIII OF THIS AGREEMENT AND
WHICH IS IN FORM AND SUBSTANCE SATISFACTORY TO FREDDIE MAC AND THE SPONSOR.  THE
PLEDGE CUSTODIAN ACTING UNDER THIS AGREEMENT MAY AT ANY TIME RESIGN BY AN
INSTRUMENT IN WRITING ADDRESSED AND DELIVERED TO THE SPONSOR AND, IF APPLICABLE,
FREDDIE MAC (PROVIDED, HOWEVER, THAT, IF THE PLEDGE CUSTODIAN (IF OTHER THAN
FREDDIE MAC) IS ADMINISTRATOR UNDER THE SERIES CERTIFICATE AGREEMENT, THE PLEDGE
CUSTODIAN MUST HAVE RESIGNED AS

 

55

--------------------------------------------------------------------------------


 


ADMINISTRATOR UNDER THE SERIES CERTIFICATE AGREEMENT), AND MAY BE REMOVED AT ANY
TIME WITH OR WITHOUT CAUSE BY AN INSTRUMENT IN WRITING DULY EXECUTED BY OR ON
BEHALF OF FREDDIE MAC.


 


(B)           FREDDIE MAC SHALL HAVE THE RIGHT TO APPOINT A SUCCESSOR PLEDGE
CUSTODIAN UPON ANY SUCH RESIGNATION OR REMOVAL BY AN INSTRUMENT OF SUBSTITUTION
COMPLYING WITH THE REQUIREMENTS OF APPLICABLE LAW, OR, IN THE ABSENCE OF ANY
SUCH REQUIREMENTS, WITHOUT FORMALITY OTHER THAN APPOINTMENT AND DESIGNATION IN
WRITING, AT NO ADDITIONAL EXPENSE TO THE SPONSOR.  UPON THE MAKING AND
ACCEPTANCE OF SUCH APPOINTMENT, THE EXECUTION AND DELIVERY BY SUCH SUCCESSOR
PLEDGE CUSTODIAN OF A RATIFYING INSTRUMENT PURSUANT TO WHICH SUCH SUCCESSOR
PLEDGE CUSTODIAN AGREES TO ASSUME THE DUTIES AND OBLIGATIONS IMPOSED ON THE
PLEDGE CUSTODIAN BY THE TERMS OF THIS AGREEMENT, AND THE DELIVERY TO SUCH
SUCCESSOR PLEDGE CUSTODIAN OF THE PLEDGED  SECURITY COLLATERAL AND DOCUMENTS AND
INSTRUMENTS THEN HELD BY THE RETIRING PLEDGE CUSTODIAN, SUCH SUCCESSOR PLEDGE
CUSTODIAN SHALL THEREUPON SUCCEED TO AND BECOME VESTED WITH ALL THE ESTATE,
RIGHTS, POWERS, REMEDIES, PRIVILEGES, IMMUNITIES, INDEMNITIES, DUTIES AND
OBLIGATIONS BY THIS AGREEMENT GRANTED TO OR CONFERRED OR IMPOSED UPON THE PLEDGE
CUSTODIAN NAMED IN THIS AGREEMENT, AND ANY SUCH APPOINTMENT AND DESIGNATION
SHALL NOT EXHAUST THE RIGHT TO APPOINT AND DESIGNATE FURTHER SUCCESSOR PLEDGE
CUSTODIANS UNDER THIS AGREEMENT.  NO PLEDGE CUSTODIAN SHALL BE DISCHARGED FROM
ITS DUTIES OR OBLIGATIONS UNDER THIS AGREEMENT UNTIL THE PLEDGED SECURITY
COLLATERAL AND DOCUMENTS AND INSTRUMENTS THEN HELD BY SUCH PLEDGE CUSTODIAN
SHALL HAVE BEEN TRANSFERRED OR DELIVERED TO THE SUCCESSOR PLEDGE CUSTODIAN, AND
UNTIL SUCH RETIRING PLEDGE CUSTODIAN SHALL HAVE EXECUTED AND DELIVERED TO THE
SUCCESSOR PLEDGE CUSTODIAN APPROPRIATE INSTRUMENTS ASSIGNING THE RETIRING PLEDGE
CUSTODIAN’S SECURITY OR OTHER INTEREST IN THE PLEDGED SECURITY COLLATERAL TO THE
SUCCESSOR PLEDGE CUSTODIAN.  THE RETIRING PLEDGE CUSTODIAN SHALL NOT BE REQUIRED
TO MAKE ANY REPRESENTATION OR WARRANTY IN CONNECTION WITH ANY SUCH TRANSFER OR
ASSIGNMENT.


 


(C)           IF NO SUCCESSOR PLEDGE CUSTODIAN SHALL BE APPOINTED, AS PROVIDED
ABOVE, OR, IF APPOINTED, SHALL NOT HAVE ACCEPTED ITS APPOINTMENT WITHIN THIRTY
(30) DAYS AFTER THE RESIGNATION OR REMOVAL OF THE RETIRING PLEDGE CUSTODIAN,
THEN THE RETIRING PLEDGE CUSTODIAN MAY APPOINT A SUCCESSOR PLEDGE CUSTODIAN. 
EACH SUCH SUCCESSOR PLEDGE CUSTODIAN SHALL PROVIDE THE SPONSOR AND FREDDIE MAC
WITH ITS ADDRESS, TO BE USED FOR PURPOSES OF SECTION 9.6, IN A NOTICE COMPLYING
WITH THE TERMS OF SECTION 9.6.  NOTWITHSTANDING THE RESIGNATION OR REMOVAL OF
ANY RETIRING PLEDGE CUSTODIAN UNDER THIS AGREEMENT, THE PROVISIONS OF THIS
AGREEMENT SHALL CONTINUE TO INURE TO THE BENEFIT OF SUCH PLEDGE CUSTODIAN IN
RESPECT OF ANY ACTION TAKEN OR OMITTED TO BE TAKEN BY SUCH PLEDGE CUSTODIAN IN
ITS CAPACITY AS SUCH WHILE IT WAS PLEDGE CUSTODIAN UNDER THIS AGREEMENT.


 

Section 8.14         Qualifications of Pledge Custodian.  Any Pledge Custodian
at any time acting under this Agreement must at all times be either Freddie Mac
or a bank or trust company organized under the laws of the United States of
America or any state of the United States, having a combined capital stock,
surplus and undivided profits aggregating at least $50,000,000 (or be the
wholly-owned subsidiary of a corporation or other entity meeting such
requirement) or have at least $500,000,000 in assets under trust management.

 

Section 8.15         [Reserved].

 

Section 8.16         No Additional Waiver Implied by One Waiver.  If any
provision of this Article VIII is breached by the Sponsor and thereafter waived
by the Pledge Custodian, such waiver shall be limited to the particular breach
so waived and shall not be deemed to waive any

 

56

--------------------------------------------------------------------------------


 

other breach under this Article VIII; provided that no waiver of any breach or
default hereunder may be granted by the Pledge Custodian without the prior
written consent of Freddie Mac.  Any forbearance by the Pledge Custodian to
demand payment for any amounts payable under this Article VIII shall be limited
to the particular payment for which the Pledge Custodian forbears demand for
payment and will not be deemed a forbearance to demand any other amount payable
under this Article VIII.

 

Section 8.17         Cooperation.  At any time, and from time to time after the
date of this Agreement, the Sponsor shall, at the request of the Pledge
Custodian or Freddie Mac (if not serving as Pledge Custodian), execute and
deliver any instruments or documents, including U.C.C. financing and
continuation statements in favor of the Pledge Custodian, reflecting the Pledge
Custodian’s security interest in the Pledged Security Collateral, and shall take
all such further actions as such party may reasonably request in order to
consummate and make effective the transactions contemplated by this Agreement.

 

Section 8.18         Termination.  The assignments, pledges and security
interests created or granted by this Article VIII shall terminate
contemporaneously with the termination of this Agreement, at which time the
Pledge Custodian shall reassign, without recourse to, or any warranty whatsoever
by the Pledge Custodian, and deliver to the Sponsor (or Class B Holders
designated by the Sponsor under Section 8.19), as applicable, all Pledged
Security Collateral and documents then in the custody or possession of the
Pledge Custodian, and, if requested by the Sponsor, shall execute and deliver to
the Class B Beneficial Owners in accordance with Sections 8.5 and 8.6, all
Pledged Security Collateral and documents then in the custody or possession of
the Pledge Custodian, and, if requested by the Sponsor, shall execute and
deliver to the Sponsor for recording or filing in each office in which any
assignment or financing statement relative to the Pledged Security Collateral or
the agreements relating thereto, or any part thereof, shall have been filed or
recorded, a termination statement or release under applicable law (including, if
relevant, the U.C.C.) releasing the Pledge Custodian’s interest therein, and
such other documents and instruments as the Sponsor may reasonably request, all
without recourse to or any warranty whatsoever by the Pledge Custodian, and at
the cost and expense of the Sponsor.  Freddie Mac shall notify the Pledge
Custodian in writing of any such termination, and the Pledge Custodian shall be
entitled to rely upon such notice.

 

Section 8.19         Transfers.  Notwithstanding any other provision of this
Agreement or any other Sponsor Document, subject to the provisions of each
Series Certificate Agreement regarding (i) the delivery of an investor letter
and (ii) the requirement that any transfer of a beneficial ownership interest in
the Class B Certificates shall be made only in accordance with or subject to an
exemption from, the Securities Act of 1933, as amended, the Sponsor and any
transferee thereof shall be permitted to transfer any portion of its beneficial
ownership interest in Class B Certificates.  Any beneficial ownership interest
in a Class B Certificate transferred, and all proceeds thereof, shall
nonetheless remain subject to the security interest created by this Agreement,
and each transferee shall be deemed to have agreed to each and every provision
of this Agreement, including without limitation (a) the assignment and pledge to
the Pledge Custodian and grant to the Pledge Custodian, for the benefit of
Freddie Mac, of a continuing security interest in and a lien on, all of its
right, title and interest in and to the Class B Certificates acquired and all
proceeds thereof, pursuant to Section 8.1 and (b) the appointment and powers of
the Pledge Custodian as collateral agent for Freddie Mac as set forth in this
Article VIII.  In addition, the Pledge Custodian shall have no duty to ascertain
the identity of any

 

57

--------------------------------------------------------------------------------


 

transferee of a beneficial ownership interest in the Class B Certificates, and
shall make all payments with respect to any Class B Certificate that is
permitted to be paid to the Sponsor only to the Sponsor or a single entity
designated by the Sponsor in accordance with the written instructions thereof. 
The Pledge Custodian shall be permitted to rely on and assume the accuracy of
any such instructions.

 


ARTICLE IX


 


MISCELLANEOUS


 

Section 9.1            Counterparts.  This Agreement may be executed in
counterparts by the parties hereto, and each such counterpart shall be
considered an original, and all such counterparts shall constitute one and the
same instrument.

 

Section 9.2            Amendments, Changes and Modifications.  This Agreement
may be amended, changed, modified, altered or terminated only by a written
instrument or written instruments signed by the parties to this Agreement.  No
course of dealing among the Sponsor and Freddie Mac, nor any delay in exercising
any rights hereunder, shall operate as a waiver of any rights of Freddie Mac
hereunder.  Unless otherwise specified in such waiver or consent, a waiver or
consent given hereunder shall be effective only in the specific instance, and
for the specific purpose for which given.

 

Section 9.3            Payment Procedure.  All amounts due to Freddie Mac under
Article III of this Agreement shall be paid to Freddie Mac.  All such payments
shall be paid in lawful currency of the United States of America and in
immediately available funds in accordance with instructions given to the Sponsor
by Freddie Mac to an account designated in writing by Freddie Mac before
2:00 p.m. (Washington, D.C. time) on the date when due, unless the Sponsor is
otherwise instructed in writing by Freddie Mac.

 

Section 9.4            Payments on Business Days.  In any case where the date of
payment to Freddie Mac or the expiration of any time period hereunder occurs on
a day which is not a Business Day, then such payment or expiration of such time
period need not occur on such date but may be made on the next succeeding
Business Day with the same force and effect as if made on the day of maturity or
expiration of such period, except that interest shall continue to accrue for the
period after such date to the next Business Day.

 

Section 9.5            Governing Law; Severability.  This Agreement shall be
construed, and the rights and obligations of Freddie Mac and the Sponsor
hereunder determined, in accordance with federal statutory or common law
(“federal law”).  Insofar as there may be no applicable rule or precedent under
federal law and insofar as to do so would not frustrate the purposes of any
provision of this Agreement and the Freddie Mac Act, the local law of the State
of New York shall be deemed reflective of federal law.  The parties agree that
any legal actions among Freddie Mac and the Sponsor regarding each party
hereunder shall be originated in the United States District Court in and for the
Eastern District of Virginia, and the parties hereby consent to the jurisdiction
and venue of said Court in connection with any action or proceeding initiated
concerning this Agreement.

 

58

--------------------------------------------------------------------------------


 

The invalidity or enforceability of any provision of this Agreement shall not
affect the validity of any other provision, and all other provisions shall
remain in full force and effect.

 

Section 9.6            Notices.  All notices, directions, certificates or other
communications hereunder to Freddie Mac or the Sponsor shall be deemed to be
given (unless another form of notice shall be specifically set forth in this
Agreement) on the Business Day following the date on which the same shall have
been delivered to a national overnight delivery service (receipt of which to be
evidenced by a signed receipt for overnight delivery service) with arrangements
made for payment of all charges, for next Business Day delivery, addressed as
set forth below.  All notices, directions, certificates or other communications
to the Pledge Custodian or the Administrator shall be given and addressed in
accordance with this Agreement and the Series Certificate Agreement.

 

Freddie Mac:

Federal Home Loan Mortgage Corporation

 

8100 Jones Branch Drive

 

McLean, Virginia 22102-3110

 

Attention: Director of Multifamily Loan Accounting

 

Facsimile: (703) 714-3273

 

Telephone: (703) 903-2000

 

with a copy to:

Federal Home Loan Mortgage Corporation

 

8200 Jones Branch Drive

 

McLean, Virginia 22102-3110

 

Attention: Associate General Counsel – Negotiated

 

Transactions

 

Facsimile: (703) 903-3693

 

Telephone: (703) 903-2000

 

 

with a copy to:

Federal Home Loan Mortgage Corporation

 

8100 Jones Branch Drive

 

McLean, Virginia 22102

 

Attention: Director of Multifamily Loan Servicing

 

Facsimile: (703) 714-3003

 

Telephone: (703) 903-2000

 

 

Sponsor:

Centerline Sponsor 2007-1 Securitization, LLC

 

c/o Centerline Capital Group, Inc.

 

625 Madison Avenue

 

New York, New York 10022

 

Attention: John D’Amico

 

Facsimile: (212) 593-5796

 

 

with a copy to:

Greenberg Traurig, LLP

 

Two Commerce Square, Suite 2700

 

2001 Market Street

 

Philadelphia, PA 19103

 

Attention: Michael Lehr

 

Facsimile: (215) 988-7801

 

59

--------------------------------------------------------------------------------


 

Guarantor:

Centerline Guarantor LLC

 

c/o Centerline Capital Group Inc.

 

625 Madison Avenue

 

New York, New York 10022

 

Attention: John D’Amico

 

Facsimile: (212) 593-5796

 

Telephone: (212) 588-2075

 

 

with a copy to:

Greenberg Traurig, LLP

 

Two Commerce Square, Suite 2700

 

2001 Market Street

 

Philadelphia, PA 19103

 

Attention: Michael Lehr

 

Facsimile: (215) 988-7801

 

 

Servicer:

Centerline Mortgage Capital Inc.

 

c/o Centerline Capital Group Inc.

 

625 Madison Avenue

 

New York, New York 10022

 

Attention: John D’Amico

 

Facsimile: (212) 593-5796

 

Telephone: (212) 588-2075

 

 

with a copy to:

Greenberg Traurig, LLP

 

Two Commerce Square, Suite 2700

 

2001 Market Street

 

Philadelphia, PA 19103

 

Attention: Michael Lehr

 

Facsimile: (215) 988-7801

 

Section 9.7            Further Assurances and Corrective Instruments.  To the
extent permitted by law, the parties to this Agreement agree that they will,
from time to time, execute, acknowledge and deliver, or cause to be executed,
acknowledged and delivered, such supplements to this Agreement and such further
instruments as Freddie Mac may reasonably request and as may be reasonably
required in the opinion of Freddie Mac or its counsel to effectuate the
intention of or to facilitate the performance of this Agreement or any other
Sponsor Document.

 

60

--------------------------------------------------------------------------------


 

Section 9.8            Term of this Agreement.  The term of this Agreement (the
“Term”) shall continue in full force and effect, and Sponsor shall not be
released from liability under this Agreement until the later of (a) the
Terminating Mandatory Tender Date, (b) the date on which Freddie Mac has no
further liability (accrued or contingent) under any Series Certificate Agreement
and (c) the date on which Freddie Mac has been paid all amounts due it under
this Agreement, under the other Sponsor Documents and otherwise with respect to
the Obligations.  Notwithstanding such termination, the provisions of Sections
2.1, 2.2, 2.4 and Section 3.12 hereof shall survive the expiration or
termination of this Agreement.

 

Section 9.9            Assignments; Transfers; Third-Parties Rights.  The
Sponsor shall not assign this Agreement, or delegate any of its obligations
hereunder, without the prior written consent of Freddie Mac.  This Agreement may
not be transferred in any respect without the prior written consent of Freddie
Mac.  Freddie Mac may not assign its interest in this Agreement to any entity
without the prior written consent of the Sponsor (unless a Termination Event has
occurred and is continuing in which case such consent shall not be required). 
Nothing in this Agreement shall confer any right upon the owner or holder of any
Certificate or upon any other Person other than the parties hereto and their
successors and permitted assigns.

 

Section 9.10         Headings.  Article and section headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

 

Section 9.11         Limitation on Personal Liability.

 


(A)           EXCEPT AS OTHERWISE PROVIDED IN SECTION 9.11(B), THE SPONSOR SHALL
HAVE NO PERSONAL LIABILITY UNDER THIS AGREEMENT OR ANY OTHER SPONSOR DOCUMENT
FOR THE PAYMENT OF THE PAYMENT OBLIGATIONS OR FOR THE PERFORMANCE OF ANY OTHER
OBLIGATIONS OF THE SPONSOR UNDER THE SPONSOR DOCUMENTS, AND FREDDIE MAC’S ONLY
RECOURSE FOR THE SATISFACTION OR PERFORMANCE OF THE OBLIGATIONS SHALL BE FREDDIE
MAC’S EXERCISE OF ITS RIGHTS AND REMEDIES WITH RESPECT TO THE UCC COLLATERAL AND
ANY OTHER COLLATERAL HELD BY FREDDIE MAC AS SECURITY FOR THE OBLIGATIONS.


 


(B)           THE SPONSOR SHALL BE PERSONALLY LIABLE TO FREDDIE MAC FOR ITS
DAMAGES, LOSSES OR EXPENSES, AS APPLICABLE RESULTING FROM ANY OF THE FOLLOWING:
(1) FRAUD OR WRITTEN MATERIAL MISREPRESENTATION BY THE SPONSOR OR GUARANTOR OR
ANY OFFICER, DIRECTOR, PARTNER, MEMBER, MANAGER OR EMPLOYEE OF THE SPONSOR,
GUARANTOR IN CONNECTION WITH THE APPLICATION FOR OR CREATION OF THE OBLIGATIONS
OR ANY REQUEST FOR ANY ACTION OR CONSENT BY FREDDIE MAC, (2) ANY COSTS AND
EXPENSES INCURRED BY FREDDIE MAC IN CONNECTION WITH THE COLLECTION OF ANY AMOUNT
FOR WHICH THE SPONSOR IS PERSONALLY LIABLE UNDER THIS SECTION, INCLUDING FEES
AND OUT OF POCKET EXPENSES OF ATTORNEYS AND EXPERT WITNESSES AND THE COSTS OF
CONDUCTING ANY INDEPENDENT AUDIT OF THE SPONSOR’S OR GUARANTOR’S BOOKS AND
RECORDS TO DETERMINE THE AMOUNT FOR WHICH THE SPONSOR HAS PERSONAL LIABILITY;
(3) THE SPONSOR’S FAILURE TO PERFORM ITS OBLIGATIONS UNDER SECTION 2.4(C) OR
2.4(D); AND (4) THE BREACH OF ANY CORPORATE REPRESENTATION OR WARRANTY OF THE
SPONSOR SET FORTH IN SECTION 2.2.


 


(C)           TO THE EXTENT THAT THE SPONSOR HAS PERSONAL LIABILITY UNDER THIS
SECTION 9.11, FREDDIE MAC MAY EXERCISE ITS RIGHTS AGAINST THE SPONSOR PERSONALLY
WITHOUT REGARD TO WHETHER FREDDIE MAC HAS EXERCISED ANY RIGHTS AGAINST THE UCC
COLLATERAL OR ANY OTHER SECURITY OR PURSUED

 

61

--------------------------------------------------------------------------------


 


ANY RIGHTS AGAINST ANY GUARANTOR OR PURSUED ANY OTHER RIGHTS AVAILABLE TO
FREDDIE MAC UNDER THIS AGREEMENT, ANY OTHER SPONSOR DOCUMENT OR APPLICABLE LAW.


 

Section 9.12         Consent of Freddie Mac.  Whenever Freddie Mac shall have
any right or option to exercise any  discretion, to determine any matter, to
accept any presentation or to approve any matter, such exercise, determination,
acceptance or approval shall, unless otherwise specifically provided, be in
Freddie Mac’s sole and absolute discretion.

 

Section 9.13         Disclaimer; Acknowledgments.  Approval by Freddie Mac of
the Sponsor, Guarantor, the Remarketing Agent, the Sponsor Documents, any Owner
Documents, any Mortgaged Property, the Bonds or otherwise shall not constitute a
warranty or representation by Freddie Mac as to any matter.  Nothing set forth
in this Agreement, in any of the other Sponsor Documents or in the subsequent
conduct of the parties shall be deemed to constitute Freddie Mac as the partner
or joint venturer of the Sponsor, Depositor, Guarantor or any Person for any
purpose whatsoever.

 

Section 9.14         Entire Agreement.  This Agreement and the Sponsor Documents
constitute the entire contract between the parties relative to the subject
matter hereof.  Any previous agreement among the parties with respect to the
subject matter hereof is superseded by this Agreement and the Sponsor
Documents.  Nothing in this Agreement or the Sponsor Documents, expressed or
implied, is intended to confer upon any party, other than the parties hereto and
thereto, any rights, remedies, obligations or liabilities under or by reason of
this Agreement or the Sponsor Documents; provided, however, that as to Persons
other than Freddie Mac and the Sponsor that are parties to any of the Sponsor
Documents, such Persons shall not have any rights, remedies, obligations or
liabilities under this Agreement or any of the Sponsor Documents except under
such Sponsor Documents to which such Persons are directly parties.

 

Section 9.15         Survival of Representation and Warranties.  All statements
contained in any Sponsor Document, or in any certificate, financial statement or
other instrument delivered by or on behalf of the Sponsor pursuant to or in
connection with this Agreement (including but not limited to any such statement
made in or in connection with any amendment hereto or thereto) shall constitute
representations and warranties made under this Agreement.  All representations
and warranties made under this Agreement (a) shall be made and shall be true at
and as of the Closing Date and (b) shall survive the execution and delivery of
this Agreement, regardless of any investigation made by Freddie Mac or on its
behalf.

 

Section 9.16         Waiver of Claims.  IN ORDER TO INDUCE FREDDIE MAC TO
EXECUTE AND DELIVER THE SERIES CERTIFICATE AGREEMENT, THE SPONSOR HEREBY
REPRESENTS AND WARRANTS THAT IT HAS NO CLAIMS, SET-OFFS OR DEFENSES AS OF THE
CLOSING DATE IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
OR IN CONNECTION WITH ANY OF THE OTHER SPONSOR DOCUMENTS.  TO THE EXTENT ANY
SUCH CLAIMS, SET-OFFS OR DEFENSES MAY EXIST, WHETHER KNOWN OR UNKNOWN, THEY ARE
EACH HEREBY WAIVED AND RELINQUISHED IN THEIR ENTIRETY.

 

Section 9.17         Waivers of Jury Trial.  THE SPONSOR AND FREDDIE MAC EACH
(A) COVENANTS AND AGREES NOT TO ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE
ARISING OUT OF THIS AGREEMENT OR THE RELATIONSHIP

 

62

--------------------------------------------------------------------------------


 

BETWEEN THE SPONSOR AND FREDDIE MAC AS CREDIT FACILITY PROVIDER, LIQUIDITY
FACILITY PROVIDER, PLEDGE CUSTODIAN AND ADMINISTRATOR THAT IS TRIABLE OF RIGHT
BY A JURY AND (B) WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO SUCH ISSUE
TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE FUTURE.  THIS WAIVER OF
RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY EACH PARTY, KNOWINGLY AND
VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL.

 

[Signatures follow]

 

63

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Sponsor and Freddie Mac have executed this Reimbursement
Agreement as of the day and year first above written.

 

 

FEDERAL HOME LOAN MORTGAGE

 

CORPORATION

 

 

 

By:

/s/ W. Kimball Griffith

 

 

W. Kimball Griffith

 

 

Vice President, Multifamily Affordable

 

 

Housing Production & Investments

 

 

[SIGNATURE PAGE TO OSPREY TEBS REIMBURSEMENT, PLEDGE AND SECURITY AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

 

CENTERLINE SPONSOR 2007-1 SECURITIZATION, LLC, a Delaware limited liability
company, as Sponsor

 

 

 

 

 

By: CENTERLINE HOLDING TRUST, a Delaware statutory trust, its manager

 

 

 

 

 

By:

/s/ Marc D. Schnitzer

 

 

 

Marc D. Schnitzer

 

 

 

President

 

 

[COUNTERPART SIGNATURE PAGE TO OSPREY TEBS REIMBURSEMENT, PLEDGE AND SECURITY
AGREEMENT]

 

--------------------------------------------------------------------------------